 


110 HR 6632 IH: Striving Readers Act of 2008
U.S. House of Representatives
2008-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6632 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2008 
Mr. Castle introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to reform various programs and activities carried out under that Act. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Improving No Child Left Behind for All Students Act.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References. 
Title I—Improving the Academic Achievement of the Disadvantaged 
Subtitle A—Improving Basic Programs Operated by Local Educational Agencies 
Sec. 101. Postsecondary and workplace readiness. 
Sec. 102. Growth models. 
Sec. 103. Disaggregation of data. 
Sec. 104. English language learners. 
Sec. 105. Students with disabilities. 
Sec. 106. Peer review. 
Sec. 107. Report cards. 
Sec. 108. Comparison of State standards. 
Sec. 109. Local educational agency plans. 
Sec. 110. School and local educational agency improvement and assistance. 
Sec. 111. Longitudinal data systems. 
Sec. 112. Creating a reliable and accurate graduation rate to improve the academic achievement of high school students. 
Sec. 113. Reading First. 
Sec. 114. Amendments to part C (Education of Migratory Children and Youth). 
Sec. 115. Amendments to part E (National Assessment of title I). 
Sec. 116. Amendments to part G (Advanced Placement). 
Sec. 117. Use of adaptive assessments. 
Subtitle B—Striving Readers 
Sec. 121. Striving Readers. 
Title II—Recruiting Teachers for Underserved Urban and Rural United States Communities 
Sec. 201. Purposes. 
Sec. 202. Definitions. 
Sec. 203. Grant program authorized. 
Sec. 204. Grant requirements. 
Sec. 205. Authorized activities. 
Sec. 206. Evaluation. 
Sec. 207. Participation agreement and financial assistance under Troops to Teachers program. 
Sec. 208. Authorization of appropriations. 
Sec. 209. New part E (Civic Education; transferred from title II). 
Title III—Homeless Education 
Sec. 301. Education for homeless children and youths.   
2.ReferencesExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).  
IImproving the Academic Achievement of the Disadvantaged 
AImproving Basic Programs Operated by Local Educational Agencies 
101.Postsecondary and workplace readiness 
(a)In generalTitle I (20 U.S.C. 6301 et seq.) is amended by inserting after section 1111 the following new section: 
 
1111A.Postsecondary and workplace readiness 
(a)In generalAt the State’s discretion, the State educational agency, independently or in consortia with other States, may analyze and revise the standards used under section 1111 to ensure that they are vertically aligned from grade to grade and with what students should know in order to be successful in postsecondary education and the workplace. Such analysis shall consist of— 
(1)consulting with existing P–16 or P–20 Councils, or if one does not exist, consulting with groups and individuals described in subsection (a)(1) of section 1111, representatives from the State’s higher education system, including faculty that make decisions about placement in credit bearing courses, and small and large businesses;  
(2)reviewing existing national, international, and private efforts to identify postsecondary education and workplace readiness skills; and  
(3)completing a rigorous alignment process between State assessments and revised standards.  
(b)High quality assessments aligned with new standardsEach State educational agency or consortium of States that adopts the new standards described in subsection (a) shall, within 2 years after completing the analysis and revision required by subsection (a), ensure that State assessments— 
(1)are fully aligned with the standards described in subsection (a) through a rigorous alignment process;  
(2)meet all the assessment quality requirements in section 1111(b)(3)(C); and  
(3)involve multiple up-to-date measures of student academic achievement in each subject and each grade level assessed under this Act, including measures that assess higher-order thinking skills and understanding, application and transferability of knowledge, problem solving, analysis, and synthesis.  
(c)State consortiaStates may enter into consortia with other States to develop shared standards and assessments of postsecondary education and workplace readiness.  
(d)Peer reviewEach State or consortium of States shall appoint an independent peer review panel to review standards and assessments to establish that the standards are aligned from grade to grade and with what students must know and do to be successful in postsecondary education and the workforce, and that the State assessments are rigorously aligned with such State standards. Members of the peer review panel shall include— 
(1)representatives of small and large businesses;  
(2)representatives of institutions of higher education;  
(3)widely recognized experts on developing college and work ready standards;  
(4)widely recognized experts in educational assessment; and  
(5)representatives of parents, teachers, principals, and State and local educational agencies.  
(e)Additional fundsAll funds appropriated under section 6113(a)(2) above $400,000,000 shall be allocated only to States and consortia of States that choose to adopt the standards and assessments under this section. .  
(b)Conforming amendmentThe table of contents for such title is amended by inserting after the item relating to section 1111 the following new item: 
 
 
Sec. 1111A. Postsecondary and workplace readiness.  .  
102.Growth modelsSection 1111(b)(2) (20 U.S.C. 6311(b)(2)) is amended by adding at the end the following: 
 
(L)Student growthA State may, consistent with requirements established by the Secretary, establish and implement procedures for incorporating student academic growth into the State’s definition of adequate yearly progress under subparagraph (C). A State that desires to incorporate student academic growth into the State’s definition of adequate yearly progress under subparagraph (C) shall, at a minimum— 
(i)include, in its procedures for incorporating student academic growth in the definition of adequate yearly progress, an expectation that all students in each group described in subparagraph (C)(v) will, by the end of the 2013–2014 school year, meet or exceed, or be on trajectory to meet or exceed within 3 years, the State’s proficient level of academic achievement on the State assessments under paragraph (3);  
(ii)establish individual student growth objectives that are based on meeting the State’s proficient level of academic achievement on the State assessments under paragraph (3) and are not based on individual student background characteristics;  
(iii)establish separate, measurable objectives for the assessments of mathematics and reading or language arts under subsection (a)(3);  
(iv)ensure that all students who are tested using the State’s assessments under paragraph (3)(B) are included in the State’s assessment and accountability system under this section;  
(v)include, in its definition of adequate yearly progress, the results of assessments included in paragraph (3), approved by the Secretary, that— 
(I)produce comparable results, from grade to grade and from year to year in each of the grades 3 through 8, and in secondary school, in mathematics and reading or language arts; and  
(II)have been in use by the State for at least two years;  
(vi)track student progress through a State-developed longitudinal data system that meets the requirements of section 1120C; and  
(vii)include, as separate academic indicators in determining whether schools are making adequate yearly progress for a particular year— 
(I)the rate of student participation in assessments under paragraph (3); and  
(II)other academic indicators as described in subparagraph (C)(vi). .  
103.Disaggregation of dataSection 1111(b)(2) (20 U.S.C. 6311(b)(2)) is further amended by adding at the end the following: 
 
(M)Disaggregation of data for groupsDisaggregation of data under subparagraph (C)(v)(II) shall not be required in a case in which the number of students in a category in a school is insufficient to yield statistically reliable information (a number which shall be the same for all groups of students referred to in subparagraph (C)(v)(II), be statistically reliable based on the assessment used by the State, but be not greater than 30, except that the Secretary may approve a number greater than 30 but not greater than 40 if the State educational agency can justify, through documented evidence of its reliability, that greater number) or the results would reveal personally identifiable information about an individual student. .  
104.English language learners 
(a)Adequate yearly progressSection 1111(b)(2) (20 U.S.C. 6311(b)(2)) is further amended by adding at the end the following: 
 
(N)English language learners 
(i)Inclusion in group for up to three years after no longer an English language learnerA State or local educational agency may, in determining whether the group of students referred to in subparagraph (C)(v)(II)(dd) met an annual measurable objective as described in subparagraph (G), include the scores of all students who were previously identified as English language learners for a period of up to three years per student from the time the student is no longer considered an English language learner.  
(O)Recently arrived English language learners 
(i)ExemptionA State may exempt recently arrived English language learners from one administration of the State’s reading or language arts assessment.  
(ii)InclusionA State shall include recently arrived English language learners in the State’s assessments in mathematics and science.  
(iii)DefinitionFor the purpose of this subparagraph, the term recently arrived English language learner means an English language learner who has attended schools in the United States for a period of less than 12 months. .  
(b)Assessments of English language learnersSection 1111(b) (20 U.S.C. 6311(b)) is further amended by adding at the end the following: 
 
(11)Assessments of English language learners 
(A)Temporary authority to use English proficiency testsDuring and for no longer than the 2 school years following the school year in which the Improving No Child Left Behind for All Students Act was enacted, for the purposes of determining adequate yearly progress in reading or language arts, in the case of each English language learner who is in the lowest levels of English proficiency, the State may use the student’s assessment in English language proficiency instead of the student’s assessment in reading or language arts.  
(B)AccommodationsEach State shall, in the State plan, identify the accommodations used in assessing English language learners and demonstrate how the State will prepare teachers to use those accommodations appropriately.  
(C)FlexibilityEach State shall have the flexibility to test English language learners using alternate, valid, and reliable assessments, such as native language assessments, for a period of up to 3 years, and each State may, beyond that period, continue to do so on a case-by-case basis for up to 3 years. .  
105.Students with disabilitiesSection 1111(b)(2) (20 U.S.C. 6311(b)(2)) is further amended by adding at the end the following: 
 
(P)Students with disabilities 
(i)In generalIn determining adequate yearly progress for schools, local educational agencies, and the State, a State may include— 
(I)the scores of students with the most significant cognitive disabilities who meet or exceed the proficient level of academic achievement based on alternate academic achievement standards, provided that the number of those scores (at the local educational agency and State levels, separately) does not exceed one percent of all students in the grades assessed in mathematics or reading or language arts; and  
(II)the scores of students with disabilities who meet or exceed the proficient level of academic achievement based on modified academic achievement standards, provided that— 
(aa)the number of those scores (at the local educational agency and State levels, separately) does not exceed two percent of all students in the grades assessed in mathematics, reading or language arts; or  
(bb)in the case of a local educational agency that is granted an increase under clause (iv), the number of those scores at the local educational agency level does not exceed three percent of all students in the grades assessed in mathematics, reading or language arts.  
(ii)Exception 
(I)In addition to the authority described in clause (iv), a State or local educational agency may exceed the two percent limitation in clause (i)(II) if the number of proficient and advanced scores based on alternate academic achievement standards is less than one percent, provided that the number of proficient and advanced scores based on modified and alternate academic achievement standards combined does not exceed three percent of all students in the grades assessed.  
(II)A State may, in accordance with such criteria as the Secretary may prescribe, waive the one percent cap in clause (i)(I) for local educational agencies in the State, provided the State does not exceed the one percent limitation.  
(iii)Special ruleA State or local educational agency may, in determining adequate yearly progress for the group of students referred to in subparagraph (C)(v)(II) who are students with disabilities, include the scores of students who were previously identified under section 602(3) of the Individuals with Disabilities Education Act, for a period of up to three years per student from the time the students stop receiving those services.  
(iv)IncreaseEach year, a local educational agency may, consistent with the requirements of the regulations modifying parts 200 and 300 of title 34, Code of Federal Regulations, as published in the Federal Register on April 9, 2007, apply to the State educational agency for an increase described in clause (i)(II)(bb) for that year. A local educational agency that desires to receive such an increase shall submit an application to the State educational agency at such time, in such manner, and including such information as the State may require, including— 
(I)presenting evidence as to why the percentage of students with disabilities described in clause (i)(II) in the district exceeds more than two percent of all students assessed;  
(II)presenting evidence that such students with disabilities are performing below grade-level because of their disability, not because those students— 
(aa)did not have access to the general curriculum;  
(bb)did not have appropriate accommodations;  
(cc)did not have highly-qualified teachers; and  
(dd)did not have scientifically-based instruction;  
(III)explaining the reason or reasons why the number of students described in clause (i)(II) exceeds two percent; and  
(IV)ensuring that the local educational agency is fully and effectively addressing the requirements of the regulations modifying parts 200 and 300 of title 34, Code of Federal Regulations, as published in the Federal Register on April 9, 2007, in developing and implementing assessments used for modified academic achievement standards.  
(v)ApprovalThe State educational agency shall, within 60 days after receiving an application under clause (iv), approve or disapprove the application and, if approved, submit the application to the Secretary for review and final approval. In submitting an application to the Secretary, the State educational agency shall demonstrate evidence that it has developed or is developing an alternate assessment based on modified academic achievement standards that meets the requirements of the regulations described in clause (iii). The Secretary shall, within 30 days after receiving the application, finally approve or disapprove it. Upon final approval, the local educational agency may implement the increase.  
(vi)Determinations of State complianceAn increase granted under clause (iv) shall not be used to determine the compliance of a State with the percentage limitations described in clause (i)(II)(aa).  
(vii)Termination of authority to grant increasesThe authority of a State educational agency to grant an increase under clause (iv) shall not extend beyond the 2010–2011 school year.  
(viii)ComplianceA local educational agency may not exercise the authority provided under clause (iv) if such agency has been found to be out of compliance with part B of the Individuals with Disabilities Education Act.  
(ix)Not applicable to certain local educational agenciesThe percentage limitations described in subclauses (I) and (II) of clause (i) shall not apply to a local educational agency for any year in which the local educational agency serves exclusively students whose Individualized Education Program, as defined in section 602 of the Individuals with Disabilities Education Act, states that they should be assessed based on alternate or modified achievement standards, if such agency so served such students as of the first day of the 2007–2008 school year. .  
106.Peer reviewSection 1111(e) (20 U.S.C. 6311(e)) is amended to read as follows: 
 
(e)Peer review and secretarial approval 
(1)Secretarial dutiesThe Secretary shall— 
(A)establish a peer review process to assist in the review of State plans that will promote continuous improvement, innovation, and understanding and provide for timely, fully transparent, and continuous feedback, technical assistance, and training to States on the quality of their State plans and applications;  
(B)appoint individuals to the peer review process who— 
(i)are experts who are knowledgeable about standards, assessments, the needs of low performing schools, and other educational needs of students and the challenges that States face in developing and implementing systems in these areas; and  
(ii)include representatives of parents, teachers, principals, State educational agencies, and local educational agencies;  
(C)ensure that the peer review process maintains coherence among peer review panels and well managed and accessible peer review databases and removes barriers to prompt and transparent feedback to States;  
(D)post information about the Department’s peer review process for each State plan in an easily identifiable place on the Department’s website within one week of the establishment of the peer review process for each State;  
(E)approve a State plan within 120 days of its submission, unless the Secretary determines that the plan does not meet the requirements of this section;  
(F)if the Secretary determines that the State plan does not meet the requirements of subsection (a), (b), or (c), immediately notify the State in writing of such determination and the reasons for such determination and post that determination on the Department’s web site;  
(G)not decline to approve a State’s plan before— 
(i)offering the State an opportunity to revise its plan;  
(ii)providing technical assistance in order to assist the State to meet the requirements of subsections (a), (b), and (c); and  
(iii)providing a hearing;  
(H)have the authority to disapprove a State plan for not meeting the requirements of this part, but shall not have the authority to require a State, as a condition of approval of the State plan, to include in, or delete from, such plan one or more specific elements of the State’s academic content standards or to use specific academic assessment instruments or items; and  
(I)have the authority to disapprove a State plan that was recommended for approval by the peer review panel with or without revisions only by making written findings of good cause for such disapproval and posting such written findings in an easily identifiable place on the Department’s website within one week of the Secretary’s determination.  
(2)State revisionsA State plan shall be revised by the State educational agency if necessary to satisfy the requirements of this section. All such revisions must be posted on the State educational agency’s website within 30 days after the State submits the revisions to the Secretary. .  
107.Report cardsSection 1111(h) (20 U.S.C. 6311(h)) is amended by striking paragraphs (1) and (2) and inserting the following: 
 
(1)Annual state report card 
(A)In generalA State that receives assistance under this part shall prepare and disseminate an annual State report card.  
(B)ImplementationThe State report card shall be— 
(i)concise;  
(ii)presented in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand; and  
(iii)posted on the State’s website in a place that is easy to find.  
(C)Required informationThe State shall include in its annual State report card— 
(i)information, in the aggregate, on student achievement at each proficiency level on the State academic assessments described in subsection (b)(3) (disaggregated by race, ethnicity, gender, disability status, migratory status, English proficiency, and status as economically disadvantaged, except that such disaggregation shall not be required to the same extent disaggregation is not required under subsection (b)(2)(C)(v));  
(ii)information that provides a comparison between the actual achievement levels of each group of students described in subsection (b)(2)(C)(v) and the State's annual measurable objectives for each such group of students on each of the academic assessments required under this part;  
(iii)the percentage of students not tested (disaggregated by the same categories and subject to the same exception described in clause (i));  
(iv)the most recent 2-year trend in student achievement in each subject area, and for each grade level, for which assessments under this section are required;  
(v)information on any other indicators used by the State to determine the adequate yearly progress of students in achieving State academic achievement standards, disaggregated by group of students referred to in section 1111(b)(2)(C)(v)(II);  
(vi)the graduation rates required by this Act;  
(vii)information on the performance of local educational agencies in the State regarding making adequate yearly progress, including the number and names of each school identified for school improvement and assistance under section 1116 and the number and names of each school that does make adequate yearly progress for 2 consecutive years and is not identified for school improvement and assistance;  
(viii)the professional qualifications of teachers in the State, the percentage of such teachers teaching with emergency or provisional credentials, and the percentage of classes in the State not taught by highly qualified teachers, in the aggregate and disaggregated by high-poverty compared to low-poverty schools which, for the purpose of this clause, means schools in the top quartile of poverty and the bottom quartile of poverty in the State;  
(ix)a clear and concise description of the State's accountability system, including a description of the criteria by which the State evaluates school performance, and the criteria that the State has established, consistent with subsection (b)(2), to determine the status of schools regarding school improvement and assistance or redesign; and  
(x)information, disaggregated by the highest and lowest achieving deciles of public schools (based on statewide standardized assessments), on the proportion of teachers in core academic subjects who are highly qualified.  
(D)Optional informationThe State may include in its annual State report card such other information as the State believes will best provide parents, students, and other members of the public with information regarding the progress of each of the State's public elementary schools and public secondary schools. Such information may include information regarding— 
(i)school attendance rates;  
(ii)average class size in each grade;  
(iii)academic achievement and gains in English proficiency of English language learners;  
(iv)the incidence of school violence, drug abuse, alcohol abuse, student suspensions, and student expulsions; and  
(v)the extent and type of parental involvement in the schools.  
(2)Annual local educational agency report cards 
(A)Report cardsA local educational agency that receives assistance under this part shall prepare and disseminate an annual local educational agency report card, except that the State educational agency may provide the local educational agency a one-year exception if the local educational agency demonstrates that exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforeseen decline in the financial resources of the local educational agency, prevented full implementation of this paragraph that year and that the local educational agency will prepare and disseminate a report card with the same information, including any up-to-date information for the following year.  
(B)Minimum requirementsThe State educational agency shall ensure that each local educational agency collects appropriate data and includes in the local educational agency's annual report the information described in paragraph (1)(C) as applied to the local educational agency and each school served by the local educational agency, and— 
(i)in the case of a local educational agency— 
(I)the number and percentage of schools identified for school improvement and assistance under section 1116 and how long the schools have been so identified; and  
(II)information that shows the achievement of students served by the local educational agency on the statewide academic assessment and other indicators used to determine adequate yearly progress compared to students in the State as a whole; and  
(ii)in the case of a school— 
(I)whether the school has been identified for school improvement and assistance; and  
(II)information that shows the school’s students’ achievement on the statewide academic assessments and other indicators used to determine adequate yearly progress compared to students in the local educational agency and the State as a whole.  
(C)Other informationA local educational agency may include in its annual local educational agency report card any other appropriate information, whether or not such information is included in the annual State report card.  
(D)DataA local educational agency or school shall only include in its annual local educational agency report card data that are sufficient to yield statistically reliable information as determined by the State, and that do not reveal personally identifiable information about an individual student.  
(E)Public disseminationThe local educational agency shall publicly disseminate the information described in this paragraph to all schools in the school district served by the local educational agency and to all parents of students attending those schools in an understandable and uniform format and, to the extent practicable, in a language that the parents can understand, and make the information widely available through public means, such as posting on the Internet, distribution to the media, and distribution through public agencies, except that if a local educational agency issues a report card for all students, the local educational agency may include the information under this section as part of such report. .  
108.Comparison of State standardsSection 1111 (20 U.S.C. 6311) is amended by adding at the end the following: 
 
(n)Comparison of State standards 
(1)StudyThe Secretary shall enter into an agreement with the National Academy of Sciences to conduct a study to compare and address the varying rigor of academic standards and assessments from State to State under this title, which may have the result that all of the Nation’s students are not being taught to the same high standards. The study shall explore problems associated with such disparities and provide recommendations to the Secretary, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives on developing a common scale on which to compare such standards and assessments, and on ways the system may be improved.  
(2)Common scaleUpon completion of the study in paragraph (1), the Secretary shall select a common scale and every two years analyze and compare the standards and assessments of States using the common scale.  
(3)Annual reportThe Secretary shall on an annual basis report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives such findings.  
(4)PublicationThe Secretary shall make public and post on the Department’s website the findings of the analysis. .  
109.Local educational agency plansSection 1112 (20 U.S.C. 6311) is amended to read as follows: 
 
1112.Local educational agency plans 
(a)Plans Required 
(1)SubgrantsA local educational agency may receive a subgrant under this part for any fiscal year only if such agency has on file with the State educational agency a comprehensive plan that addresses student achievement in all elementary and secondary schools served under this Act. The plan shall— 
(A)be approved by the State educational agency; and  
(B)be coordinated with other programs under this Act, the Individuals with Disabilities Education Act, the Carl D. Perkins Career and Technical Education Act of 2006, the McKinney-Vento Homeless Assistance Act, and other Acts, as appropriate.  
(2)Consolidated applicationThe plan may be submitted as part of a consolidated application under section 9305.  
(b)Plan Provisions 
(1)In generalIn order to help low-achieving children meet challenging achievement academic standards, each local educational agency plan shall include— 
(A)a description of high-quality student academic assessments, if any, that are in addition to the academic assessments described in the State plan under section 1111(b)(3), that the local educational agency and schools served under this part will use— 
(i)to determine the success of children served under this part in meeting the State student academic achievement standards, and to provide information to teachers, parents, and students on the progress being made toward meeting the State student academic achievement standards described in section 1111(b)(1)(D)(ii);  
(ii)to assist in diagnosis, teaching, and learning in the classroom in ways that best enable low-achieving students, including students from groups of students referred to in section 1111(b)(2)(C)(v)(II), served under this part to meet State student academic achievement standards and succeed in the local curriculum;  
(iii)to determine what revisions are needed to schoolwide projects under this part so that such children meet the State student academic achievement standards;  
(iv)to identify students who may be at risk for reading failure or who are having difficulty reading, through the use of screening, diagnostic, and classroom-based instructional reading assessments, as defined under section 1208; and  
(v)to identify students who are at risk of dropping out as early as possible;  
(B)at the local educational agency’s discretion, a description of any other measures and indicators that will be used in addition to the academic indicators described in section 1111 for the uses described in such section;  
(C)a description of how the local educational agency will use the results of the assessments described in section 1111(b)(3) to provide research-based instruction and interventions, including by using the authority provided in section 614(b)(6)(B) of the Individuals with Disabilities Education Act;  
(D)a description of how the local educational agency will provide additional educational assistance to individual students assessed as needing help in meeting the State's challenging student academic achievement standards, such as through an evidence-based intervention model;  
(E)a description of the strategy the local educational agency will use to coordinate programs under this part with programs under title II to provide professional development for teachers and principals, and, if appropriate, specialized instructional support personnel, administrators, parents, and other staff, including local educational agency level staff in accordance with sections 1118 and 1119;  
(F)a description of how the local educational agency will coordinate and integrate services provided under this part with other educational services at the local educational agency or individual school level in order to increase program effectiveness, eliminate duplication, and reduce fragmentation of such services, such as— 
(i)Even Start, Head Start, Reading First, Early Reading First, and other preschool programs, including plans for the transition of participants in such programs to local elementary school programs; and  
(ii)services for English language learners (including programs under title III), students with disabilities, migratory children and youth, neglected or delinquent youth, Indian children served under part A of title VII, homeless children and youth, and immigrant children and youth, and early intervening services as defined in section 613(f) of the Individuals with Disabilities Education Act;  
(G)a description of the strategy that the local educational agency will use to engage in effective consultation with representatives of Indian tribes located in the area served by the local educational agency in the development of the local plan to improve the coordination of activities under this Act and to meet the unique cultural, language, and educational needs of Indian students;  
(H)an assurance that the local educational agency will participate, if selected, in the State National Assessment of Educational Progress in 4th and 8th grade reading or language arts and mathematics carried out under section 303(b)(2) of the National Assessment of Educational Progress Authorization Act;  
(I)a description of the poverty criteria that will be used to select school attendance areas under section 1113;  
(J)a description of how teachers, in consultation with parents, administrators, and specialized instructional support personnel, in targeted assistance schools under section 1115, will identify the eligible children most in need of services under this part;  
(K)a general description of the nature of the programs to be conducted by such agency's schools under sections 1114 and 1115 and, where appropriate, educational services outside such schools for children living in local institutions for neglected or delinquent children, and for neglected and delinquent children in community day school programs;  
(L)a description of how the local educational agency will ensure that migratory children and formerly migratory children who are eligible to receive services under this part are selected to receive such services on the same basis as other children who are selected to receive services under this part;  
(M)if appropriate, a description of how the local educational agency will use funds under this part to support preschool programs for children, particularly children participating in Early Reading First, or in a Head Start or Even Start program, which services may be provided directly by the local educational agency or through a subcontract with the local Head Start agency designated by the Secretary of Health and Human Services under section 641 of the Head Start Act, or an agency operating an Even Start program, an Early Reading First program, or another comparable public early childhood development program;  
(N)a description of the actions the local educational agency will take to assist its low-achieving schools identified for improvement and assistance under section 1116;  
(O)a description of the actions the local educational agency will take to implement public school choice, and supplemental services, consistent with the requirements of section 1116;  
(P)a description of how the local educational agency will meet the requirements of section 1119, including the actions the local educational agency will pursue to encourage highly qualified teachers take positions in, and remain in, schools served under this part;  
(Q)a description of the services (including transportation to school of origin pursuant to section 722(g)(1)(J)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(iii))) the local educational agency will provide homeless children and youths, including a description of how the funds reserved under section 1113(c)(3)(A) were determined;  
(R)a description of the strategy the local educational agency will use to implement effective parental involvement under section 1118;  
(S)where appropriate, a description of how the local educational agency will use funds under this part to support before and after school and school year extension (including before school and summer school) programs;  
(T)a description of the local educational agency’s strategies to coordinate with other agencies and community-based organizations to address nonacademic barriers to learning for students who are low-performing or at risk or dropping out of school; and  
(U)a description of the local educational agency’s strategies to meet the needs and interests of high school students and provide a high school diploma, including meeting any State or local graduation requirements, utilizing options such as multiple pathways, programs for over-age, under-credited, and dropout recovery programs that offer students a range of educational options.  
(2)ExceptionThe academic assessments and indicators described in subparagraphs (A) and (B) of paragraph (1) shall not be used— 
(A)in lieu of the academic assessments required under section 1111(b)(3) and other State academic indicators under section 1111(b)(2); or  
(B)to reduce the number of, or change which, schools would otherwise be subject to school improvement, corrective action, or restructuring under section 1116, if such additional assessments or indicators described in such subparagraphs were not used, but such assessments and indicators may be used to identify additional schools for school improvement or in need of corrective action or restructuring.  
(c)Assurances 
(1)In generalEach local educational agency plan shall provide assurances that the local educational agency will— 
(A)inform eligible schools and parents of schoolwide program authority and the ability of such schools to consolidate funds from Federal, State, and local sources;  
(B)provide technical assistance and support to schoolwide programs;  
(C)work in consultation with schools as the schools develop the schools' plans pursuant to section 1114 and assist schools as the schools implement such plans or undertake activities pursuant to section 1115 so that each school can make adequate yearly progress toward meeting the State student academic achievement standards;  
(D)engage in effective consultation with representatives of Indian tribes located in the area served by the local educational agency;  
(E)fulfill such agency's school improvement and assistance and redesign responsibilities under section 1116;  
(F)provide services to eligible children attending private elementary schools and secondary schools in accordance with section 1120, and timely and meaningful consultation with private school officials regarding such services;  
(G)take into account the experience of model programs for the educationally disadvantaged, and the findings of relevant scientifically valid research indicating that services may be most effective if focused on students in the earliest grades at schools that receive funds under this part;  
(H)in the case of a local educational agency that chooses to use funds under this part to provide early childhood development services to low-income children below the age of compulsory school attendance, ensure that such services comply with the education standards established under section 641A(a)(1)(B) of the Head Start Act;  
(I)work in consultation with schools as the schools develop and implement their plans or activities under sections 1118 and 1119;  
(J)comply with the requirements of section 1119 regarding the qualifications of teachers and paraeducators and professional development;  
(K)inform eligible schools of the local educational agency's authority to obtain waivers on the school's behalf under title IX and, if the State is an Ed-Flex Partnership State, to obtain waivers under the Education Flexibility Partnership Act of 1999;  
(L)coordinate and collaborate, to the extent feasible and necessary as determined by the local educational agency, with the State educational agency and other agencies providing services to children, youth, and families with respect to a school in school improvement and assistance or redesign under section 1116 if such a school requests assistance from the local educational agency in addressing major factors that have significantly affected student achievement at the school;  
(M)provide incentives for voluntary transfers, professional development, recruitment programs, or other effective strategies, so that low-income students, minority students, English language learners, and students with disabilities are not taught at higher rates than other students by unqualified, out-of-field, or inexperienced teachers;  
(N)use the results of the student academic assessments required under section 1111(b)(3), and other measures or indicators available to the agency, to review annually the progress of each school served by the agency and receiving funds under this part to determine whether all of the schools are making the progress necessary to ensure that all students will meet the State's proficient level of achievement on the State academic assessments described in section 1111(b)(3) by the end of the 2013–2014 school year and will meet the State’s progress goals for the graduation rates required by this Act and all other achievement data used to determine adequate yearly progress;  
(O)ensure that the results from the academic assessments required under section 1111(b)(3) will be provided to parents, teachers, and the public as soon as is practicably possible after the test is taken, in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand;  
(P)assist each school served by the agency and assisted under this part in developing or identifying examples of high-quality, effective curricula, including curricula that are accessible to English language learners and students with disabilities;  
(Q)provide that the instructional materials are aligned with current State academic content standards and prepare students to meet current State academic achievement standards;  
(R)ensure that low-income students, minority students, students with disabilities, and English language learners have the same access to high-quality instructional materials and rigorous curriculum aligned to standards as other students; and  
(S)comply with the local educational agency requirements of subtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) including an assurance that homeless children and youth are provided transportation to and from the school of origin pursuant to section 722(g)(1)(J)(iii) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11432(g)(1)(J)(iii)).  
(2)Special ruleIn carrying out subparagraph (H) of paragraph (1), the Secretary— 
(A)shall consult with the Secretary of Health and Human Services and shall establish procedures (taking into consideration existing State and local laws, and local teacher contracts) to assist local educational agencies to comply with such subparagraph; and  
(B)shall disseminate to local educational agencies the Head Start education standards as in effect under section 641A(a)(1)(B) of the Head Start Act, and such agencies affected by such subparagraph shall plan for the implementation of such subparagraph (taking into consideration existing State and local laws, and local teacher contracts), including pursuing the availability of other Federal, State, and local funding sources to assist in compliance with such subparagraph.  
(3)InapplicabilityParagraph (1)(H) of this subsection shall not apply to preschool programs using the Even Start model or to Even Start programs that are expanded through the use of funds under this part.  
(d)Plan Development and Duration 
(1)ConsultationEach local educational agency plan shall be developed in consultation with teachers, principals, administrators (including administrators of programs described in other parts of this title), specialized instructional support personnel, and other appropriate school personnel, representatives of Indian tribes located in the area served by the local educational agency, and parents of children in schools served under this part.  
(2)DurationEach such plan shall be submitted for the first year for which this part is in effect following the date of enactment of the Improving No Child Left Behind for All Students Act and shall remain in effect for the duration of the agency's participation under this part.  
(3)ReviewEach local educational agency shall periodically review and, as necessary, revise its plan.  
(e)State Approval 
(1)In generalEach local educational agency plan shall be filed according to a schedule established by the State educational agency.  
(2)ApprovalThe State educational agency shall approve a local educational agency's plan only if the State educational agency determines that the local educational agency's plan— 
(A)enables schools served under this part to substantially help children served under this part meet the academic standards expected of all children described in section 1111(b)(1); and  
(B)meets the requirements of this section.  
(3)ReviewThe State educational agency shall review the local educational agency's plan to determine if such agencies activities are in accordance with sections 1118 and 1119.  
(f)Program ResponsibilityThe local educational agency plan shall reflect the shared responsibility of schools, teachers, and the local educational agency in making decisions regarding activities under sections 1114 and 1115.  
(g)Parental Notification 
(1)In general 
(A)NoticeEach local educational agency using funds under this part to provide a language instruction educational program as described in part C of title III shall, not later than 30 days after the beginning of the school year, inform a parent or parents of an English language learner identified for participation or participating in, such a program of— 
(i)the reasons for the identification of their child as an English language learner and in need of placement in a language instruction educational program;  
(ii)the child's level of English proficiency, how such level was assessed, and the status of the child's academic achievement;  
(iii)the methods of instruction used in the program in which their child is, or will be participating, and the methods of instruction used in other available programs, including how such programs differ in content, instructional goals, and the use of English and a native language in instruction;  
(iv)how the program in which their child is, or will be participating, will meet the educational strengths and needs of their child;  
(v)how such program will specifically help their child learn English, and meet age-appropriate academic achievement standards for grade promotion and graduation;  
(vi)the specific exit requirements for the program, including the expected rate of transition from such program into classrooms that are not tailored for English language learners, and the expected rate of graduation from secondary school for such program if funds under this part are used for children in secondary schools;  
(vii)in the case of a child with a disability, how such program meets the objectives of the individualized education program of the child; and  
(viii)information pertaining to parental rights that includes written guidance— 
(I)detailing— 
(aa)the right that parents have to have their child immediately removed from such program upon their request; and  
(bb)the options that parents have to decline to enroll their child in such program or to choose another program or method of instruction, if available; and  
(II)assisting parents in selecting among various programs and methods of instruction, if more than one program or method is offered by the eligible entity.  
(B)Separate notificationIn addition to providing the information required to be provided under paragraph (1), each eligible entity that is using funds provided under this part to provide a language instruction educational program, and that has failed to make progress on the annual measurable achievement objectives described in section 3122 for any fiscal year for which part A of title III is in effect, shall separately inform a parent or the parents of a child identified for participation in such program, or participating in such program, of such failure not later than 30 days after such failure occurs.  
(2)NoticeThe notice and information provided under paragraph (1) to a parent or parents of a child identified for participation in a language instruction educational program for English language learners shall be in an understandable and uniform format and, to the extent practicable, provided in a language that the parents can understand.  
(3)Special rule applicable during the school yearFor those children who have not been identified as English language learners prior to the beginning of the school year, the local educational agency shall notify parents within the first 2 weeks of the child being placed in an English language learner program consistent with paragraphs (1) and (2).  
(4)Parental participationEach local educational agency receiving funds under this part shall implement an effective means of outreach to parents of English language learners to inform the parents regarding how the parents can be involved in the education of their children, and be active participants in assisting their children to attain English proficiency, achieve at high levels in core academic subjects, and meet challenging State academic achievement standards and State academic content standards expected of all students, including holding, and sending notice of opportunities for, regular meetings for the purpose of formulating and responding to recommendations from parents of students assisted under this part.  
(5)Basis for admission and exclusionA student shall not be admitted to, or excluded from, any federally assisted education program on the basis of a surname or language minority status. .  
110.School and local educational agency improvement and assistance 
(a)In generalSection 1116 (20 U.S.C. 6316) is amended to read as follows: 
 
1116.School and local educational agency improvement and assistance 
(a)Review process 
(1)In generalEach local educational agency receiving funds under this part— 
(A)shall use the State academic assessments, and other academic indicators, described in the State plan to review annually the progress of each school served under this part to determine whether the school is making adequate yearly progress (as defined in section 1111(b)(2));  
(B)may, at the local educational agency’s discretion, use any academic assessments or any other academic indicators described in the local educational agency’s plan under subparagraphs (A) and (B) of section 1112(b)(1) to review annually the progress of each school served under this part to determine whether the school is making adequate yearly progress (as defined in section 1111(b)(2)), except that the local educational agency may not use such indicators if the indicators reduce the number of, or change, the schools that would otherwise be subject to school improvement and assistance or redesign if such additional indicators were not used, but may identify additional schools for school improvement and assistance or redesign;  
(C)shall publicize and disseminate the results of the local annual review described in this paragraph (including the designations made under paragraph (2)) to parents, teachers, principals, schools, and the community, including by posting such results on the website of the local educational agency; and  
(D)shall review the effectiveness of the activities the schools are carrying out under this part with respect to parent involvement and professional development.  
(2)Available resultsThe State educational agency shall ensure that the results of State academic assessments administered in a school year are available to the local educational agency no less than 30 calendar days before the beginning of the next school year.  
(b)School improvement and assistance plan 
(1)Plan requiredEach school that does not make adequate yearly progress and was not subject to subsection (d) or (h) in the preceding year shall, during the course of the school year following the first year for which the school did not make adequate yearly progress, develop a comprehensive school improvement and assistance plan that identifies, analyzes, and addresses systemic causes for the school not making adequate yearly progress. Not later than 60 calendar days before the end of such school year, the school shall submit the plan to the local educational agency.  
(2)ConsultationThe plan required by paragraph (1) shall be developed in consultation with— 
(A)the local educational agency;  
(B)school improvement specialists;  
(C)parents, including parents of students in a group of students referred to in section 1111(b)(2)(C)(v)(II) that did not make adequate yearly progress;  
(D)principals, teachers and other school staff, including those with expertise in working with students with diverse learning needs, including English language learners and students with disabilities;  
(E)local community stakeholders, such as business leaders and representatives of public and private nonprofit organizations and agencies; and  
(F)representatives of institutions of higher education with expertise in school reform.  
(3)Content of planThe comprehensive plan required by paragraph (1) shall cover a period of three school years and shall include— 
(A)a review and analysis of the systemic causes for the school not making adequate yearly progress, including a review of students not meeting proficiency targets and the specific subjects and groups referred to in section 1111(b)(2)(C)(v)(II) that account for the school not making adequate yearly progress and achievement data for students not meeting proficiency, including— 
(i)an analysis of the group or groups of students referred to in section 1111(b)(2)(C)(v)(II) that led to the school not making adequate yearly progress (which analysis shall inform the reviews conducted pursuant to subparagraphs (B) and (C) to identify reforms tailored to students who are not proficient, where appropriate);  
(ii)an analysis of teacher assignment and teacher expertise by grade, subject and group of students referred to in section 1111(b)(2)(C)(v)(II);  
(iii)an analysis of practices concerning the school’s core academic instructional program described in section 1111(b)(1)(C) that have caused the achievement differences and reforms that have the greatest likelihood of— 
(I)improving teacher performance;  
(II)improving the academic performance of students who are not proficient in reading and math;  
(III)closing achievement gaps among groups of students referred to in section 1111(b)(2)(C)(v)(II); and  
(IV)enabling the school to meet the State’s annual measurable objective pursuant to section 1111(b)(2)(G);  
(iv)an analysis of the school’s programs and their effectiveness in improving student academic achievement, particularly for students not meeting proficiency goals, which may include an evaluation; and  
(v)analysis of causes for the school not making adequate yearly progress related to local educational agency policies;  
(B)a review and analysis of current and prospective strategies, policies, and practices based on scientifically based research that will strengthen core academic subjects that will directly address the systemic causes for the school not making adequate yearly progress, including— 
(i)current teacher assignments that include a review of out-of-field teaching and data from the local educational agency to determine whether students who are not proficient are assigned to teachers who are highly-qualified and who are best equipped to help them attain proficiency and how changes to teacher assignments could address causes for the school not making adequate yearly progress;  
(ii)current professional development activities for teachers and principals to determine how changes to professional development practices or instructional practices, such as common lesson-planning, instructional coaching, and evidence-based interventions described in subsection (d)(2)(A)(ii), could address causes for the school not making adequate yearly progress;  
(iii)the current instructional program, its alignment with the curriculum of the local educational agency and with the State standards, and availability of curricula in all core academic subjects to all students, to determine how changes in these areas could address causes for the school not making adequate yearly progress; and  
(iv)the current amount of instructional time (including learning time before school, after school, during the summer, and during any extension of the school year and through tutoring options) to determine how changes to the amount of instructional time could address causes for the school not making adequate yearly progress;  
(C)a review and analysis of the school’s capacity to address the areas for which the school has identified that changes in the school’s strategies, policies, and practices based on scientifically based research that will strengthen the core academic subjects could address systemic causes of the school not making adequate yearly progress, including the school’s current allocation of fiscal resources;  
(D)a specification of the respective responsibilities of the school, the local educational agency, and the State educational agency under the plan, including technical assistance provided by the local educational agency under subsections (c)(2) and (d) and the local educational agency’s responsibilities under section 1120B;  
(E)a description and assurance that the school will make changes to the school’s program identified as necessary after conducting the reviews under subparagraph (A), (B), and (C), including structural changes to its organization and its operation to improve the educational performance of students served by the school and a timeline for incorporating each change; and  
(F)establish specific annual, measurable objectives for continuous and substantial progress by each group of students specified in section 1111(b)(2)(C)(v) and enrolled in the school that will ensure that all such groups of students will, in accordance with adequate yearly progress as defined in section 1111(b)(2), meet the State’s proficient level of achievement on the State academic assessment described in section 1111(b)(3) not later than 12 years after the end of the 2001–2002 school year.  
(4)Designations 
(A)Priority Schools and High Priority SchoolsThe local educational agency shall designate each school not making adequate yearly progress for 2 consecutive years, as defined in the State plan under section 1111(b)(2), as either— 
(i)a High Priority School; or  
(ii)a Priority School.  
(B)Designation as High Priority SchoolConsistent with subsection (b), in making the designations required by subparagraph (A), the local educational agency shall make an initial designation of a school as a High Priority School if any of the following factors applies, unless the agency is located in a State to which subparagraph (D) applies: 
(i)The school, in the case of a secondary school, has not made adequate yearly progress and has a graduation rate of 60 percent or less.  
(ii)More than half of the students in the school are not proficient, or in the case of a State approved for use of growth models did not meet their growth target, in reading or language arts or mathematics.  
(iii)More than one of the groups described in section 1111(b)(2)(C)(v) in the school has— 
(I)fewer than half of the students in the group are proficient, or in the case of a State approved for use of growth models met its growth target, in mathematics; or  
(II)fewer than half of the students in the group are proficient, or in the case of a State approved for use of growth models made its growth target, in reading or language arts.  
(C)Special RuleA school shall not be designated as a High Priority School pursuant to subparagraph (B)(ii) or (iii) on the basis of the percentage of students in any group described in section 1111(b)(2)(C)(v) who are proficient in reading or language arts or mathematics if such percentage meets or exceeds the State's relevant annual measurable objective established pursuant to section 1111(b)(2)(G).  
(D)Alternative process 
(i)In generalA State may apply to the Secretary to use a State-developed alternative process for all local educational agencies in the State to use in designating schools as High Priority Schools. To receive approval to use such a process, a State shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.  
(ii)Peer reviewThe Secretary shall ensure that applications described in clause (i) are peer reviewed consistent with section 1111(e), which peer review shall include consideration of whether the process proposed by an application— 
(I)is fair, objective, and applied consistently across the State; and  
(II)will more effectively designate schools as High Priority Schools and more effectively direct resources and interventions to the schools that need them most than would the process described in subparagraph (B).  
(iii)ConsiderationsThe process described in clause (i) shall identify factors for designating schools as High Priority Schools based on consideration of the following factors: 
(I)The percentage of students in a school who are proficient in mathematics and reading or language arts, including in each group described in section 1111(b)(2)(C)(v)(II).  
(II)The difference between the percentages of students who are proficient in mathematics and reading or language arts in the group described in section 1111(b)(2)(C)(v)(II) with the highest such percentages in a school and the percentages of students who are proficient in such groups which percentages did not meet or exceed the State's relevant annual measurable objective established pursuant to section 1111(b)(2)(G).  
(III)In the case of a secondary school, the graduation rate of the school, including for each group described in section 1111(b)(2)(C)(v)(II).  
(IV)The distribution of schools within the State in urban, suburban, and rural areas.  
(V)At the discretion of the State, other information that the State demonstrates is relevant to developing factors that will result in appropriate designation of schools as High Priority Schools based on their situations and the likelihood that such designations will lead to improved student academic achievement.  
(iv)ConsultationA State shall develop the process described in clause (i) in consultation with, at a minimum, local educational agencies, teachers, principals, school reform experts, specialized instructional support personnel, administrators (including administrators of programs described in other parts of this title), other school staff, parents, and students.  
(E)PriorityConsistent with subparagraphs (A), (B), and (D), the local educational agency shall make an initial designation of a school in school improvement and assistance not designated as a High Priority School in clause (i) as a Priority School.  
(5)Systemic approachesA local educational agency with multiple schools identified for school improvement and assistance shall consider, and carry out systemic strategies and interventions for groups of schools that are designated as Priority Schools or High Priority Schools, groups of such schools with similar needs, or for groups of students described in section 1111(b)(2)(C)(v).  
(6)Opportunity for local review and input 
(A)Opportunity for local educational agency to reviewBefore identifying a public school as not making adequate yearly progress, or identifying a school for school improvement and assistance under subsection (d) or for redesign under subsection (h), the local educational agency shall have an opportunity to review the school-level data, including State academic assessment data, on which the proposed identification is based.  
(B)Opportunity for school to reviewBefore identifying a school as not making adequate yearly progress or designating a public school that has not made adequate yearly progress as a Priority School or a High Priority School, the local educational agency shall provide the school with an opportunity to review the school-level data, including State academic assessment data and additional achievement data, on which the proposed designation is based. Such review shall be concurrent with the review opportunity required by subparagraph (A).  
(C)Evidence of progressIf the principal of a school proposed for identification as not making adequate yearly progress, or a majority of the parents of the students enrolled in such school, believes that the proposed identification is in error for statistical reasons, or for substantive reasons, the principal may within 30 days provide supporting evidence to the local educational agency, which shall consider that evidence before making a final determination.  
(D)Corrections and modificationsThe local educational agency shall forward all approved corrections and modifications regarding the State academic assessment data and additional academic indicators to the State educational agency along with an updated list of schools designated as Priority Schools and High Priority Schools.  
(E)Public disclosureIf the local educational agency changes the initial designation of a school pursuant to subsection (b)(6), the local educational agency shall provide notice of, and the detailed reasons for, the redesignation to— 
(i)the parents of children enrolled in the school, in the language and form parents are able to understand; and  
(ii)the public, through a posting on the local educational agency’s website.  
(F)DeterminationNot later than 30 days after a local educational agency provides the school with the opportunity to review such school-level data, the local educational agency shall make public a determination as to— 
(i)whether the school has been identified as not making adequate yearly progress; and  
(ii)whether the school has been designated as a Priority School or a High Priority School.  
(7)Local educational agency approval 
(A)In generalThe local educational agency, after receiving a plan required by paragraph (1), shall approve the plan no later than the end of the school year in which the plan was received, after— 
(i)carrying out the peer review process described in subparagraph (B) to assist with review of the plan; and  
(ii)considering the recommendations of the peer review process, providing technical assistance (consistent with subsection (d)), and offering the opportunity to amend the plan as necessary to ensure that the plan meets the requirements of this subsection.  
(B)Requirements for peer review processThe peer review process required by subparagraph (A)(i)— 
(i)shall include, at a minimum, as members of the peer review panel— 
(I)principals from high-performing schools that receive assistance under this part;  
(II)educators with similar experience and with a demonstrated record of improving student achievement in the subject area or areas and subgroups that caused the school not to make adequate yearly progress, including students with diverse learning needs; and  
(III)school improvement specialists; and  
(ii)may also include one designee of the State who has experience in school reform.  
(8)Implementation of planA school that does not make adequate yearly progress during the school year during which the plan was required to be developed under paragraph (1) shall, no later than the first day of the following school year, begin implementing all approved elements of its plan.  
(9)Plan approved during school yearIf a plan is not approved prior to the beginning of a school year, such plan shall be implemented immediately upon approval.  
(10)Prioritized technical assistanceIn the case of a school that has been designated as High Priority, the local educational agency shall coordinate with the State educational agency to ensure that the local educational agency and school will have priority access to the statewide system of technical assistance and support, including any best practices that improve student academic achievement.  
(11)Public noticeUpon approval of a school improvement and assistance plan by the local educational agency, the local educational agency shall make the plan available to parents and the public and post the plan on the local educational agency’s website and, where appropriate, the school shall post the plan on the school’s website. The plan shall be available in the language and form that parents can understand.  
(c)Technical assistance for schools 
(1)In generalFor each school required to develop a plan under subsection (b), the local educational agency shall coordinate and ensure technical assistance to the school as the school develops and implements the plan required by subsection (b) throughout the period covered by the plan.  
(2)Specific assistanceThe technical assistance required by paragraph (1) shall include— 
(A)assistance in analyzing student performance data (including from the assessments required under section 1111(b)(3) and other examples of student course work) to identify and address problems in instruction, including those that led to the school not making adequate yearly progress;  
(B)assistance in identifying and implementing professional development for teachers and principals and methods of instruction based on scientifically valid research, and best practices that have been demonstrated to be effective in addressing the specific instructional issues that caused the school to be identified for school improvement and assistance;  
(C)ongoing assistance in monitoring student progress, in implementing the plan, and in refining strategies, methods, and practices to improve academic achievement; and  
(D)assistance in analyzing and revising the school’s budget so that the school’s resources are more effectively allocated to the activities most likely to improve student academic achievement and ensure that the school makes adequate yearly progress.  
(3)Provision of assistanceSuch assistance may be provided by the local educational agency in conjunction with technical assistance providers and instructional experts from other local educational agencies, education service agencies and regional educational laboratories and comprehensive assistance centers, and other agencies and institutions.  
(4)Assistance by State educational agencyConsistent with paragraph (1), the State educational agency shall provide technical assistance to schools upon request and shall provide each school with information on whom to contact to request such technical assistance.  
(5)Methods and strategiesTechnical assistance provided under this section by a local educational agency or an entity approved by that agency, shall be based on scientifically based research as appropriate.  
(d)School improvement and assistance 
(1)General requirements 
(A)IdentificationSubject to subparagraph (C), a local educational agency shall identify for school improvement and assistance any elementary school or secondary school served under this part that, for 2 consecutive years, does not make adequate yearly progress as set out in the State plan under section 1111(b)(2) for the same group of students specified in section 1111(b)(2)(C)(v) in the same subject described under section 1111(b)(1)(C).  
(B)DeadlineThe identification described in subparagraph (A) shall take place before the beginning of the school year following the second year in which the school did not make adequate yearly progress, subject to the requirements of subsection (b)(6).  
(C)Targeted assistance schoolsFor an elementary school or secondary school that is conducting a targeted assistance program under section 1115, the local educational agency, in determining whether to identify that school for school improvement and assistance, or for redesign, may choose to review the progress of only those students in the school who are served, or are eligible for services, under this part.  
(2)School improvement and assistance measures 
(A)In generalEach school identified under subparagraph (1)(A) shall implement or continue to implement a plan required by subsection (b). The implementation shall also include each of the following: 
(i)The measures identified in the school improvement and assistance plan as strategies, policies, and practices based on scientifically based research that will strengthen the core academic subjects to address systemic causes for the school not making adequate yearly progress.  
(ii)Ongoing, high-quality professional development for the school’s principal and teachers that is based on the findings of the review required by subsection (b)(3)(B) and— 
(I)directly addresses the academic achievement needs of the school’s students;  
(II)is aligned with the States’ standards and the local educational agency’s curriculum; and  
(III)increases teacher and principal effectiveness through activities that may include— 
(aa)providing regular opportunities for teachers of core academic subjects to collaborate with both subject area and interdisciplinary groups to review student achievement data and plan instruction; and  
(bb)implementing a school-wide literacy or mathematics plan that includes hiring literacy coaches or mathematics coaches.  
(iii)In the case of a Priority School, two or more of the specific measures described in subparagraph (B) and not already being carried out by the school, which shall be targeted, at a minimum, toward students who are not proficient.  
(iv)In the case of a High Priority School, the specific measures described in clauses (i) through (iii) of subparagraph (B) and in the case of a High Priority School that is a secondary school, the specific measures described in clauses (i) through (iii) and clause (vii) of that subparagraph and, at the school’s discretion, may implement one or more additional measures from subparagraph (B).  
(B)Specific measuresThe specific measures referred to in subparagraph (A) are the following: 
(i)Evidence-based or proven instructional programs aligned with State standards for all students, including students with diverse learning needs, based on the findings of the review required by subsection (b)(3).  
(ii)Parental choice options as follows: 
(I)Supplemental educational services consistent with subsection (g).  
(II)The option for students enrolled in the school to transfer to another public school served by the local educational agency that has not been identified for school improvement and assistance under this paragraph.  
(iii)Extended learning time programs, including extended day, extended week, and extended year programs, which may include intensive instruction in reading or language arts and mathematics, based on the findings of the review required by subsection (b)(3).  
(iv)Supervised or centrally developed intervention models or strategies for low-performing schools, such as response to intervention approaches, involving a sequential series of instructional approaches, tiered instructional interventions, or differentiated instruction activities based on the recognized differences among students in the classroom, including English-language learners and students with disabilities.  
(v)In the case of a secondary school, activities that serve to personalize the secondary school experience, increase student engagement, attendance, and effort, and enable the school to provide the level and intensity of student support needed, such as smaller schools, smaller learning communities, or smaller units within schools with their own leadership (including 9th grade transition programs or academies, and upper grade programs or academies, including career academies.  
(C)Other allowable activitiesThe school may also implement other evidence-based activities included in the plan that substantially increase the likelihood of improving the academic achievement of— 
(i)low-performing students, particularly low-performing groups of students identified under paragraph (1)(A); or  
(ii)the school as a whole.  
(3)School improvement and assistance completion criteria 
(A)In generalExcept as provided in this paragraph and consistent with subsection (a)(1), a school previously identified under paragraph (1)(A) shall no longer be identified for school improvement and assistance when the same group or groups of students described in paragraph (1)(A) make adequate yearly progress for 2 consecutive years.  
(B)Extension of school improvement and assistance period 
(i)In generalIn the case of a school that, in the final year of the plan required by paragraph (1), makes adequate yearly progress for the same group or groups of students in the same subject area or areas that prompted the identification under paragraph (1)(A), the local educational agency may extend the implementation period for one additional year if necessary to meet the 2 consecutive years requirement in subparagraph (A).  
(ii)High Priority Secondary schoolsAfter a secondary school that has been designated as a High Priority School completes the final year of the plan required by paragraph (1), the local educational agency may review the progress of that High Priority secondary school, and may extend the plan for one additional year, if the secondary school— 
(I)has made continuous and substantial progress on State assessments and any other indicator used to determine adequate yearly progress as described in section 1111(b)(2); and  
(II)has met State targets for progress on every indicator described in section 1111(b)(2)(C)(vii) and on indicators described in subsection (b)(ii) of this section.  
(4)School support teamIn addition to any other assistance required to be provided by this section, the school support team established under section 1117 shall review data collected under section 1111 and information collected under subsection (b) to assist the school in addressing its areas that caused the school not to make adequate yearly progress.  
(5)Timeline for transfer optionIn the case of a local educational agency that provides students with the option to transfer, such as through open enrollment at public schools, to magnet schools, and to charter schools, in addition to the option under paragraph (2)(B)(iii), the local educational agency shall— 
(A)provide notice of the option to transfer under paragraph (2)(B)(iii) to an eligible student prior to the beginning of the school year after the school is identified for school improvement and assistance under paragraph (1);  
(B)provide a timeline of no less than 30 calendar days from the date of notification under subparagraph (A) for parents to request a transfer under paragraph (2)(B)(ii); and  
(C)provide notice of the option to transfer under paragraph (2)(B)(ii) concurrently with the agency’s other public school transfer options if any to an eligible student for the school years following subparagraph (A) in which the school is implementing a school improvement and intervention plan.  
(6)TransportationIn the case of a student transfer described in paragraph (2)(B)(ii), the local educational agency shall provide, or shall pay for the provision of, transportation for the student to the public school the student attends, consistent with the requirements and limitations of subsection (f).  
(7)Special ruleA local educational agency shall permit a child who transferred to another school under this subsection to remain in that school until the child has completed the highest grade in that school. The obligation of the local educational agency to provide, or to pay for, transportation for the child ends at the conclusion of a school year if the local educational agency determines that the school from which the child transferred is no longer identified for school improvement and assistance under this subsection or school redesign under subsection (h).  
(8)PriorityIn providing students the option to transfer under paragraph (2)(B)(ii), the local educational agency shall give priority to the lowest-achieving children from low-income families, as determined by the local educational agency for purposes of allocating funds to schools under section 1113(c)(1), if funds allocated under subsection (f) are insufficient to meet the transfer requests.  
(9)Same mannerA student who uses the option to transfer under paragraph (2)(B)(ii) shall be enrolled in classes and other activities in the public school to which the student transfers in the same manner as all other children at the public school.  
(e)Parental notification 
(1)In generalA local educational agency shall promptly provide notice to a parent or parents of each student enrolled in a public school identified for school improvement and assistance under subsection (d) regarding that identification. The notice shall be provided in an understandable and uniform format and, to the extent practicable, in a language the parents can understand.  
(2)Content of noticeThe notice required by paragraph (1) shall contain— 
(A)an explanation of what the identification means, and how the school compares in terms of academic achievement to other elementary schools or secondary schools served by the local educational agency and the State educational agency;  
(B)the reasons for the identification;  
(C)an explanation of what the school, local educational agency, and State educational agency are doing to improve student achievement;  
(D)an explanation of how the parents can become involved in addressing the academic issues that caused the school to be identified for school improvement and assistance; and  
(E)an explanation of the parents’ option to transfer their child to another public school or obtain supplemental education services for their child under clauses (iii) and (iv) of subsection (d)(2)(B), if applicable.  
(f)Required expenditures for school improvement and assistance measures 
(1)Professional developmentA local educational agency with one or more schools designated as a High Priority School shall ensure that an amount equal to at least 10 percent of the agencys annual allocation under this subpart, or an amount equal to at least 10 percent of each identified schools allocation under section 1113, is expended for the improvement and assistance measures specified in subsection (d)(2)(A)(ii).  
(2)Funds for transportation and supplemental educational servicesSubject to paragraph (3), for each fiscal year in which a local educational agency has one or more schools designated as a Priority School or a High Priority School, such agency shall set aside an amount of funds equal to 20 percent of its allocation under subpart 2 for that fiscal year, from which— 
(A)25 percent shall be expended to provide, or pay for, transportation under subsection (d)(2)(B)(ii)(II);  
(B)25 percent shall be expended to provide supplemental educational services under subsection (g);  
(C)not less than 45 percent shall be expended to provide for transportation under subsection (d)(2)(B)(ii)(II), supplemental educational services under subsection (g), or both, as the agency determines; and  
(D)up to 5 percent shall be for parent outreach and assistance under subsections (g)(2)(A) and (g)(2)(B).  
(3)Special rule for excess set-asideNotwithstanding paragraph (2), a local educational agency may set aside a lesser amount of funds described in paragraph (2), if such amount— 
(A)meets the requirement of (2)(A) and (2)(D); and  
(B)exceeds the amount that would be necessary to provide supplemental educational services to all eligible students from each of the schools in the local educational agency required to offer supplemental educational services in accordance with subsection (g).  
(4)Priority of services for low-achieving studentsIf the amount of funds described in (2)(b) or (2)(c) and available to provide services under this subsection is insufficient to provide supplemental educational services to each child whose parents request the services, the local educational agency shall give priority to providing the services to the lowest achieving children.  
(5)Carry over of funds related to transportation and supplemental educational servicesThe funds described in paragraph (2) shall be made available for the year in which the funding is set aside or otherwise allocated and shall, notwithstanding section 1127(a), remain available until such funds are expended (subject to section 421(b) of the General Education Provisions Act) on supplemental educational services under subsection (g), transportation costs under (d)(2)(B)(iii)(II); or parent outreach and assistance under subsections (g)(2)(A) and (g)(2)(B) unless— 
(A)the local educational agency has provided the State educational agency with evidence satisfactory to the State educational agency that at least a majority of the students eligible for supplemental educational services have received or affirmatively declined those services; or  
(B)the State educational agency approves a local educational agency request to spend a lesser amount based on a State review of the agency’s demonstrated success in— 
(i)making significant progress in meeting the requirements of subparagraph (A);  
(ii)informing eligible students and their families of the availability of supplemental educational services which may include participating with community-based organizations or other groups for this purpose;  
(iii)ensuring that eligible students are given sufficient notice (which must be a minimum of 30 school days prior to the start of such program) of the opportunity to sign up for supplemental educational services prior to the start of such programs including notice of enrollment deadlines;  
(iv)meeting the requirements of subsection (g)(2)(E); and  
(v)ensuring all eligible students were able to sign up throughout the course of the school year and summer to the extent available funds remain unexpended.  
(g)Supplemental educational services 
(1)In generalIn the case of any school designated in subsection (d)(4)(B) or (D) as a High Priority School, the local educational agency shall, not later than the first day of the school year following such identification, provide all eligible students enrolled in the school with the option to receive supplemental educational services from an approved provider that is selected by the parents.  
(2)Local educational agency responsibilitiesEach local educational agency subject to this subsection shall— 
(A)provide, at a minimum, annual notice to parents of children who are eligible for such supplemental educational services in an understandable and uniform format and, to the extent practicable, in a language the parents can understand and made accessible to parents online, of— 
(i)the availability of services under this subsection;  
(ii)the identity of approved providers, including the providers that serve children with disabilities and English language learners, that are within the local educational agency or whose services are reasonably available in neighboring local educational agencies;  
(iii)a brief description of the services, including minimum qualifications required by the provider for instructors that provide direct instruction to students; and  
(iv)the demonstrated effectiveness of each such provider;  
(B)if requested, assist parents in choosing a provider from the list of approved providers maintained by the State;  
(C)apply fair and equitable procedures for serving students if the number of spaces at approved providers is not sufficient to serve all students;  
(D)not disclose to the public the identity of any student who is eligible for, or receiving, supplemental educational services under this subsection without the written permission of the parents of the student;  
(E)choose an approved provider or providers, using a fair, open, and objective process, to operate on site in the school or schools on the same basis and terms as are available to other groups that seek access to the school building, if such local educational agency desires to permit such providers to operate in such fashion; and  
(F)post a local educational agency enrollment form online.  
(3)AgreementIn the case of the selection of an approved provider by a parent, the local educational agency shall enter into an agreement with such provider. Such agreement shall— 
(A)require the local educational agency to develop, in consultation with parents (and the provider chosen by the parents), a statement of specific academic achievement goals aligned to the State’s standards for the student and other achievement goals, how the student's progress will be measured, and a timetable for improving achievement that, in the case of a student with disabilities, is consistent with the student's individualized education program under section 614(d) of the Individuals with Disabilities Education Act;  
(B)describe how the student's parents and the student's teacher or teachers will be regularly informed of the student's progress;  
(C)provide for the termination of such agreement if the provider is unable to meet such goals and timetables;  
(D)contain provisions with respect to the making of payments to the provider by the local educational agency; and  
(E)prohibit the provider from disclosing to the public the identity of any student eligible for, or receiving, supplemental educational services under this subsection without the written permission of the parents of such student.  
(4)State educational agency responsibilitiesA State educational agency shall— 
(A)demonstrate that it has made all reasonable efforts to ensure that eligible English language learners and students with disabilities have access to a choice of supplemental educational service providers;  
(B)in consultation with local educational agencies, parents, teachers, and other interested members of the public, promote maximum participation by qualified providers to ensure that parents have a wide range of choices;  
(C)develop and apply objective criteria, consistent with paragraph (5);  
(D)maintain an updated list of approved providers across the State, by local educational agency, from which parents may select;  
(E)develop and implement not later than 1 year after the date of enactment of this subparagraph a plan to— 
(i)monitor the quality and effectiveness of the services offered by approved providers, including providers that are local educational agencies, under this subsection and for withdrawing approval from providers that fail, for 2 consecutive years, to meet the criteria in paragraph (5); and  
(ii)measure individual student academic achievement in mathematics, and in reading or language arts, as measured by progress toward meeting challenging State student academic achievement standards under section 1111(b), or as measured by progress on other valid individual student assessment instruments, as a result of the provision of supplemental educational services;  
(F)provide annual notice to potential providers of supplemental educational services of the opportunity to provide services under this subsection and of the applicable procedures for obtaining approval from the State educational agency to be an approved provider of those services;  
(G)provide guidelines to each local educational agency on the development of forms used to enroll students for supplemental educational services under this subsection, including providing a sample form to the local educational agency; and  
(H)at its discretion— 
(i)provide technical assistance to providers, including those offering supplemental educational services, to assist them in serving children with disabilities, English language learners, and students in rural areas, including through the use of distance learning; and  
(ii)providing assistance to community based organizations with the approval process to become supplemental educational services providers.  
(5)Criteria for providersIn order for a provider to be included on the State list under paragraph (4)(C), a provider shall agree to carry out the following: 
(A)Provide parents of children receiving supplemental educational services under this subsection and the appropriate local educational agency with information on the progress of the children in increasing achievement, in a format and, to the extent practicable, a language that such parents can understand.  
(B)Ensure that instruction provided and content used by the provider are consistent with the instruction provided and content used by the local educational agency and State, and are aligned with State academic achievement standards.  
(C)Meet all applicable Federal, State, and local health, safety, and civil rights laws.  
(D)Ensure that all instruction and content under this subsection are secular, neutral, and nonideological.  
(E)Ensure that such provider has been in existence for at least 2 years prior to becoming an approved provider under this section, except that the requirement described in this subparagraph shall be effective 2 years after the enactment of the Improving No Child Left Behind for All Students Act.  
(F)Ensure, through regulations promulgated by the Secretary (which shall be published in final form no later than 2 years after the enactment of the Improving No Child Left Behind for All Students Act, that such provider is able— 
(i)to provide the services described in its official publications and statements;  
(ii)to provide the administrative resources necessary to comply with the requirements of this subsection;  
(iii)to meet all of the financial obligations required under this subsection; and  
(iv)demonstrate academic learning gains of students receiving services under this section as defined by the State.  
(6)Amounts for supplemental educational services 
(A)In generalThe amount that a local educational agency shall make available for supplemental educational services for each child receiving those services under this subsection shall be the lesser of— 
(i)the amount of the agency's allocation under subpart 2, divided by the number of children from families below the poverty level; or  
(ii)the actual costs of the supplemental educational services received by the child.  
(B)Amounts for special populationsNotwithstanding subparagraph (A), the amount that a local educational agency shall make available for supplemental educational services for students with disabilities, English language learners, and students in local educational agencies that are eligible for assistance under section 6211 or 6221 of this Act, shall equal 200 percent of the amount determined in subparagraph (A)(i), except that no student shall receive more than the actual costs of the supplemental educational services received by the child.  
(7)Funds provided by State educational agencyEach State educational agency may use funds that the agency reserves under this part, and part A of title V, to assist local educational agencies that do not have sufficient funds to provide services under this subsection for all eligible students requesting such services.  
(8)DurationThe local educational agency shall continue to provide supplemental educational services to a child receiving such services under this subsection until the end of the school year in which such services were first received.  
(9)ProhibitionNothing contained in this subsection shall permit the making of any payment for religious worship or instruction.  
(10)Waiver 
(A)RequirementAt the request of a local educational agency, a State educational agency may waive, in whole or in part, the requirement of this subsection to provide supplemental educational services if the State educational agency determines that— 
(i)none of the providers of those services on the list approved by the State educational agency under paragraph (4)(C) makes those services available in the area served by the local educational agency or within a reasonable distance of that area; and  
(ii)the local educational agency provides evidence that it is not able to provide those services.  
(B)NotificationThe State educational agency shall notify the local educational agency, within 30 days of receiving the local educational agency's request for a waiver under subparagraph (A), whether the request is approved or disapproved and, if disapproved, the reasons for the disapproval, in writing.  
(11)Special ruleIf State law prohibits a State educational agency from carrying out one or more of its responsibilities under paragraph (4) with respect to those who provide, or seek approval to provide, supplemental educational services, each local educational agency in the State shall carry out those responsibilities with respect to its students who are eligible for those services.  
(12)DefinitionsIn this subsection— 
(A)the term eligible child means a child from a low–income family, as determined by the local educational agency for purposes of allocating funds to schools under section 1113(c)(1);  
(B)the term provider means a non–profit entity, a for-profit entity, or a local educational agency that— 
(i)has a demonstrated record of effectiveness in increasing student academic achievement;  
(ii)is capable of providing supplemental educational services that are consistent with the instructional program of the local educational agency and the academic standards described under section 1111; and  
(iii)is financially sound; and  
(C)the term supplemental educational services means tutoring and other supplemental academic enrichment services that are— 
(i)in addition to instruction provided during the school day; and  
(ii)are of high quality, research-based, and specifically designed to increase the academic achievement of eligible children on the academic assessments required under section 1111 and attain proficiency in meeting the State's academic achievement standards.  
(13)Funding for monitoring and evaluation of supplemental educational servicesIn conducting activities described in paragraph (4), in addition to other administrative funds under this Act, a State educational agency may utilize funds reserved under paragraph (14).  
(14)Local educational agency reservation of provider paymentsEach local educational agency shall reserve an amount equal to 1 percent of the amounts otherwise payable to any provider under this subsection. Such reserved amount shall be remitted to the State educational agency every 3 months for the activities described in paragraph (13). In determining the amount for each child for supplemental services under paragraph (6), a local educational agency and a provider may not take the reservation required under this paragraph into account.  
(h)School redesign 
(1)Designations as Priority and High Priority redesignFor each school that has fully implemented a school improvement and assistance plan under subsection (d)(2) and has not met the school improvement and assistance completion criteria in subsection (d)(3), the local educational agency shall— 
(A)designate the school as either a High Priority Redesign School or a Priority Redesign School, based on the same factors as subsection (b)(4)(B) or (D) as appropriate;  
(B)establish a process by which it will rank the High Priority Redesign Schools by the percent of students who are proficient in reading or language arts and in mathematics;  
(C)provide prompt notice to parents, teachers, school staff, and the community of the identification of the school for redesign; and  
(D)establish a process by which local stakeholders are provided an adequate opportunity to participate in the development of a plan for the implementation of the redesign.  
(2)Implementation of redesignNot later than the beginning of the school year following the year in which the local educational agency engages in the process required by paragraph (1) for a school, the local educational agency shall, subject to paragraph (3), over a period of 2 years, redesign the school and continuously monitor and refine the activities used to redesign the school.  
(3)High priority redesignTo redesign a school designated as High Priority, the local educational agency shall, consistent with State law— 
(A)close the school and reopen the school as a public charter school;  
(B)replace all or some of the school’s leadership and staff who are relevant to the school not making adequate yearly progress, and significantly revise the instructional program in the subject areas for which the school was identified under paragraph (1);  
(C)enter into a contract with an entity, such as a private management company, with a demonstrated record of effectiveness, to operate the public school; or  
(D)turn the operation of the school over to the State educational agency, if permitted under State law and agreed to by the State.  
(4)Priority redesignTo redesign a school designated for Priority Redesign, the local educational agency shall— 
(A)institute significant revisions in the instructional and leadership program and support services provided to students who are not proficient in reading or language arts or mathematics; and  
(B)review the performance of the school leadership and all staff serving the students described in subparagraph (A) and may make appropriate staffing changes.  
(5)Supervision by superintendentThe superintendent or chief executive of the local educational agency shall directly supervise the redesign of each school being redesigned under this subsection.  
(6)CapacityThe local educational agency may limit the number of schools designated for High Priority Redesign to 10 percent of schools in the local educational agency or 50 schools, whichever is less, based on the academic performance of the schools and the groups of students within the schools. Notwithstanding such a limitation, a local educational agency may identify at its sole discretion additional schools for redesign under this subsection.  
(7)Status of a high priority school after redesignAfter 2 years of implementation under paragraph (2), a High Priority School that is redesigned under this subsection shall thereafter be considered as a new school for the purposes of this section. The new school shall be subject to the requirements of subsection (a).  
(8)Status of priority school in redesign that does not meet AYPAfter 2 years of implementation under paragraph (2), a Priority School that is redesigned under this subsection shall be presumed to be a High Priority Redesign School if it does not make adequate yearly progress.  
(9)Transfers for High Priority SchoolsA school that is designated as a High Priority Redesign School under paragraph (1) shall continue to provide students in the school with the option to transfer to another public school, consistent with subsection (d)(2)(B)(ii), so long as such school previously was designated as a High Priority School pursuant to subsection (b)(4)(B) or (D), as appropriate.  
(10)SES and school choiceA school designated for High Priority Redesign pursuant to paragraph (1) that in the preceding year had been designated a High Priority School pursuant to subsection (b)(4)(B) or (D) shall continue to offer supplemental educational services and public school choice to eligible students pursuant to subsection (d)(2)(B)(ii).  
(i)Rule of constructionNothing in this part shall be construed to prevent a local educational agency from designating any school for redesign after the school has not made adequate yearly progress for 2 consecutive years.  
(j)Special circumstancesNotwithstanding any other provision of this section, the local educational agency may delay, for a period not to exceed one year, implementation of the requirements of subsection (d), or redesign under subsection (g), if the inability of the school to make adequate yearly progress is due to exceptional or uncontrollable circumstances, such as a natural disaster, a dramatic change in student population, or a precipitous and unforeseen decline in the financial resources of the local educational agency or school.  
(k)State review and local educational agency improvement 
(1)In generalA State shall— 
(A)annually review the progress of each local educational agency receiving funds under this part to determine whether schools receiving assistance under this part are making adequate yearly progress as defined in section 1111(b)(2) toward meeting the State's student academic achievement standards and to determine if each local educational agency is carrying out its responsibilities under this section and sections 1117, 1118, and 1119; and  
(B)publicize and disseminate to local educational agencies, teachers and other staff, parents, students, and the community the results of the State review, including statistically sound disaggregated results, as required by section 1111(b)(2).  
(2)RewardsIn the case of a local educational agency that, for 2 consecutive years, has exceeded adequate yearly progress as defined in the State plan under section 1111(b)(2), the State may make rewards of the kinds described under section 1117 to the agency.  
(3)Identification of local educational agency for improvementA State shall identify for improvement any local educational agency that, for 2 consecutive years, did not make adequate yearly progress as defined in the State's plan under section 1111(b)(2) for the same group of students specified in section 1111(b)(2)(C)(v) in the same subject described in section 1111(b)(1)(C).  
(4)Targeted assistance schoolsWhen reviewing targeted assistance schools served by a local educational agency, a State educational agency may choose to review the progress of only the students in such schools who are served, or are eligible for services, under this part.  
(5)Opportunity to review and present evidence 
(A)ReviewBefore identifying a local educational agency for improvement under paragraph (3) or redesign under paragraph (9), a State educational agency shall provide the local educational agency with an opportunity to review the data, including academic assessment data, on which the proposed identification is based.  
(B)EvidenceIf the local educational agency believes that the proposed identification is in error for statistical or other substantive reasons, the agency may provide supporting evidence to the State educational agency, which shall consider the evidence before making a final determination not later than 30 days after the State educational agency provides the local educational agency with the opportunity to review such data under subparagraph (A).  
(6)Notification to parentsThe State educational agency shall promptly provide to the parents (in a format and, to the extent practicable, in a language the parents can understand) of each student enrolled in a school served by a local educational agency identified for improvement, the results of the review under paragraph (1) and, if the agency is identified for improvement, the reasons for that identification and how parents can participate in upgrading the quality of the local educational agency.  
(7)Local educational agency improvement and assistance plan 
(A)Plan requiredEach local educational agency identified under paragraph (3) shall, during the course of the school year following the school year in which the determination was based, develop a comprehensive local educational agency improvement and assistance plan that identifies, analyzes, and addresses systemic causes for the agency not making adequate yearly progress. Not later than 60 calendar days before the end of such school year, the local educational agency shall submit the plan to the State educational agency.  
(B)ConsultationThe comprehensive plan required by subparagraph (A) shall be developed in consultation with— 
(i)school improvement specialists;  
(ii)parents, including parents of students in a group or groups that did not make adequate yearly progress;  
(iii)principals, teachers and other school staff, including those with expertise in working with students with diverse learning needs, including English language learners and students with disabilities; and  
(iv)local community stakeholders, such as business leaders and representatives of public and private nonprofit organizations and agencies.  
(C)Content of planThe comprehensive plan required by subparagraph (A) shall include— 
(i)a review and analysis of the system causes for the local educational agency not making adequate yearly progress, including review of the students not meeting proficiency targets and specific subjects and groups that account for the agency not making adequate yearly progress and achievement data for students not meeting proficiency targets, including— 
(I)an analysis of the group or groups of students of students specified in section 1111(b)(2)(C)(v) for the schools in the agency that led to the local educational agency not making adequate yearly progress (which analysis shall inform the reviews conducted pursuant to (iii) to identify reforms tailored to such group or groups, where appropriate);  
(II)an analysis of teacher expertise and assignment by grade, subject, and group or groups of students not meeting proficiency;  
(III)an analysis of practices concerning the core academic instructional program described in section 1111(b)(1)(C) for the schools in the agency that have caused the achievement differences and the greatest likelihood of improving the performance of the lowest-performing teachers; improving the academic performance of low-achieving students; closing the achievement gaps among groups of students specified in section 1111(b)(2)(C)(v), and meeting the State’s proficient level of achievement on the State academic assessment described in section 1111(b)(3); and  
(IV)an analysis of the programs for the schools in the agency and their effectiveness in improving student academic achievement, particularly for students not meeting proficiency goals, which may include an evaluation;  
(ii)a review and analysis of current and prospective strategies, policies, and practices based on scientifically based research that will strengthen the core academic subjects that will directly address the systemic causes for the local educational agency not making adequate yearly progress, including— 
(I)current teacher assignments that include a review of out-of-field teacher and data from the local educational agency for the schools in the agency to determine whether students who are not proficient are assigned to teachers who are highly-qualified and who are best equipped to help them attain proficiency and how changes to teacher assignments could address causes for the school not making adequate yearly progress;  
(II)current professional development activities for teachers and principals for the schools in the agency to determine whether changes to instructional practices, such as common lesson-planning, instructional coaching, and evidence-based interventions could address systemic causes for the local educational agency not making adequate yearly progress;  
(III)the current instructional program for the schools in the agency and its alignment with the curriculum of the local educational agency and with the State standards and assessments and availability of curricula in all core academic subjects to all students to determine whether changes to these areas could address systemic causes for the local educational agency not making adequate yearly progress; and  
(IV)the current amount of instructional time (including learning time before school, after school, during the summer, during any extension of the school year, or through tutoring such as supplemental educational services) for the schools in the agency to determine whether changes to the amount of instructional time could address systemic causes for the local educational agency not making adequate yearly progress;  
(iii)a review and analysis of the local educational agency’s capacity to address the areas for which the agency has identified that changes in the agency’s strategies, policies, and practices based on scientifically based research that will strengthen the core academic subjects could address systemic causes of the agency’s not making adequate yearly progress and the agency’s current allocation of fiscal resources;  
(iv)a specification of the respective responsibilities of the local educational agency and the State educational agency under the plan, including technical assistance provided by the State educational agency and the local educational agency’s responsibilities under section 1120A;  
(v)a description and assurance that the local educational agency will make changes to the agency and school program identified as necessary after conducting the reviews under clauses (i) through (ii), including structural changes to its organization and its operation to improve the educational performance of schools served by the local educational agency, and a timeline for incorporating each change;  
(vi)an assurance that the local educational agency will establish specific measurable achievement goals and targets for each of the groups of students identified in the disaggregated data pursuant to section 1111(b)(2)(C)(v) enrolled in the school that will ensure that all such groups of students will, in accordance with adequate yearly progress as defined under section 1111(b)(2), meet the State’s proficient level of achievement on the State academic assessment; and  
(vii)a projection of the amount of funding the local educational agency is likely to receive for school improvement purposes and how those funds will be used to implement the plan.  
(D)Public noticeUpon completion of a local educational agency improvement and assistance plan, the local educational agency shall make the plan available to parents and the public and post the plan on the local educational agency’s website. The plan shall be available in the language and form that parents can understand.  
(8)Local educational agency improvement and assistance measures 
(A)In generalA local educational agency that does not make adequate yearly progress during the school year during which the plan was required to be developed under paragraph (7) shall, no later than the first day of the following school year, begin implementing the plan. The implementation shall include each of the following: 
(i)The measures identified in the local educational agency improvement and assistance plan as strategies, policies, and practices based on scientifically based research that will strengthen the core academic subjects to address systemic causes for the local educational agency not making adequate yearly progress.  
(ii)Ongoing, high-quality professional development for Local Educational Agency Administrative Staff, principals and teachers in the schools in the agency that is based on the findings of the review required by subsection (b)(3)(A) through (C) and— 
(I)directly addresses the academic achievement needs of the school’s students;  
(II)is aligned with the States’ standards and the local educational agency’s curriculum; and  
(III)increases teacher and principal effectiveness through activities that may include— 
(aa)providing regular opportunities for teachers of core academic subjects to collaborate with both subject area and interdisciplinary groups to review student achievement data and plan instruction; and  
(bb)implementing a school-wide literacy or mathematics plan that includes hiring literacy coaches or mathematics coaches.  
(9)State educational agency responsibility 
(A)Technical or other assistanceFor each local educational agency identified under paragraph (3), the State educational agency shall provide technical or other assistance if requested, as authorized under section 1117, to better enable the local educational agency to— 
(i)develop and implement the local educational agency’s plan; and  
(ii)work with schools needing improvement and assistance.  
(B)Methods and strategiesTechnical assistance provided under this section by the State educational agency or an entity authorized by such agency shall be supported by effective methods and instructional strategies based on scientifically based research. Such technical assistance shall address problems, if any, in implementing the parental involvement activities described in section 1118 and the professional development activities described in section 1119.  
(C)Required measuresAfter providing technical assistance under paragraph (8), the State shall implement at least one of the following measures with respect to any local educational agency that does not make adequate yearly progress, as defined by the State, by the end of the second full school year after the identification of the agency under paragraph (3): 
(i)Deferring programmatic funds or reducing administrative funds.  
(ii)Instituting and fully implementing a new curriculum that is based on State and local academic content and achievement standards as defined under section 1111(b)(2), including providing appropriate professional development based on scientifically valid research for all relevant staff, that offers substantial promise of improving educational achievement for low-achieving students.  
(iii)Replacing the local educational agency personnel who are relevant to the local educational agency not making adequate yearly progress.  
(iv)Establishing alternative arrangements for public governance and supervision of such schools.  
(v)Appointing, through the State educational agency, a receiver or trustee to administer the affairs of the local educational agency in place of the superintendent and school board.  
(vi)Authorizing students to transfer from a school operated by the local educational agency to a higher-performing public school operated by another local educational agency in accordance with subsections (d)(2)(B)(iii), and providing to such students transportation (or the costs of transportation) to such schools consistent with subsection (f), in conjunction with carrying out not less than one additional action described under this subparagraph.  
(D)HearingPrior to implementing any measure under this paragraph, the State educational agency shall provide notice and a hearing to the affected local educational agency, if State law provides for such notice and hearing. The hearing shall take place not later than 45 days following the decision to implement such measure.  
(E)Notice to parentsThe State educational agency shall publish, and disseminate to parents and the public, information on any measure the State educational agency takes under this paragraph through such means as the Internet, the media, and public agencies.  
(F)DelayNotwithstanding paragraph (C), a State educational agency may delay, for a period not to exceed 1 year, implementation of such measure under this paragraph if the local educational agency makes adequate yearly progress for 1 year or it does not make adequate yearly progress due to exceptional or uncontrollable circumstances, such as a natural disaster or a precipitous and unforeseen decline in the financial resources of the local educational agency. No such period shall be taken into account in determining the number of consecutive years of failure to make adequate yearly progress.  
(10)Special ruleIf a local educational agency makes adequate yearly progress for two consecutive school years beginning after the date of identification of the agency under paragraph (3), the State educational agency need no longer identify the local educational agency for improvement and assistance for the succeeding school year.  
(l)ConstructionNothing in this section shall be construed to alter or otherwise affect the rights, remedies, and procedures afforded school or school district employees under Federal, State, or local laws (including applicable regulations or court orders) or under the terms of collective bargaining agreements, memoranda of understanding, or other agreements between such employees and their employers.  
(m)Schools funded by the Bureau of Indian Affairs 
(1)Adequate yearly progress for bureau funded schools 
(A)Development of definition 
(i)DefinitionThe Secretary of the Interior, in consultation with the Secretary if the Secretary of Interior requests the consultation, using the process set out in section 1138(b) of the Education Amendments of 1978, shall define adequate yearly progress, consistent with section 1111(b), for the schools funded by the Bureau of Indian Affairs on a regional or tribal basis, as appropriate, taking into account the unique circumstances and needs of such schools and the students served by such schools.  
(ii)Use of definitionThe Secretary of the Interior, consistent with clause (i), may use the definition of adequate yearly progress that the State in which the school that is funded by the Bureau is located uses consistent with section 1111(b), or in the case of schools that are located in more than one State, the Secretary of the Interior may use whichever State definition of adequate yearly progress that best meets the unique circumstances and needs of such school or schools and the students the schools serve.  
(B)WaiverAn Indian tribe, school board of a school funded by the Bureau of Indian Affairs, or consortium of such entities may waive, in part or in whole, the definition of adequate yearly progress established pursuant to subparagraph (A) where such definition is determined by such Indian tribe, school board, or consortium to be inappropriate. If such definition is waived, the Indian tribe, school board, or consortium shall, within 60 days thereafter, submit to the Secretary of Interior a proposal for an alternative definition of adequate yearly progress, consistent with section 1111(b), that takes into account the unique circumstances and needs of such school or schools and the students served. The Secretary of the Interior, in consultation with the Secretary if the Secretary of Interior requests the consultation, shall approve such alternative definition unless the Secretary of the Interior determines that the definition does not meet the requirements of section 1111(b), taking into account the unique circumstances and needs of such school or schools and the students served.  
(C)Technical assistanceThe Secretary of Interior shall, in consultation with the Secretary if the Secretary of Interior requests the consultation, either directly or through a contract, provide technical assistance, upon request, to an Indian tribe, school board of a school funded by the Bureau of Indian Affairs, or consortium of such entities that seeks to develop an alternative definition of adequate yearly progress.  
(2)Accountability for Bureau schoolsFor the purposes of this section, schools funded by the Bureau of Indian Affairs shall be considered schools subject to subsections (b) through (f), and (h) through (j), as specifically provided for in this subsection, except that such schools shall not be subject to subsection (f)(1)(B) or (f)(1)(C), or subsection (k) or the requirement to provide public school choice and supplemental educational services under subsections (d), (e), and (h).  
(3)School improvement for bureau schools 
(A)Contract and grant schoolsFor a school funded by the Bureau of Indian Affairs which is operated under a contract issued by the Secretary of the Interior pursuant to the Indian Self-Determination Act (25 U.S.C. 450 et seq.) or under a grant issued by the Secretary of the Interior pursuant to the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), the school board of such school shall be responsible for meeting the requirements of subsection (b) relating to development and implementation of any school improvement and assistance plan as described in subsection (b). The Bureau of Indian Affairs shall be responsible for meeting the requirements of subsection (c) relating to technical assistance.  
(B)Bureau operated schoolsFor schools operated by the Bureau of Indian Affairs, the Bureau shall be responsible for meeting the requirements of subsection (b) relating to development and implementation of any school improvement and assistance plan as described in subsection (b).  
(4)Redesign for bureau-funded schools 
(A)Contract and grant schoolsFor a school funded by the Bureau of Indian Affairs which is operated under a contract issued by the Secretary of the Interior pursuant to the Indian Self-Determination Act (25 U.S.C. 450 et seq.) or under a grant issued by the Secretary of the Interior pursuant to the Tribally Controlled Schools Act of 1988 (25 U.S.C. 2501 et seq.), the school board of such school shall be responsible for meeting the requirements of subsection (h) relating to redesign. Any action taken by such school board under subsection (h) shall take into account the unique circumstances and structure of the Bureau of Indian Affairs-funded school system and the laws governing that system.  
(B)Bureau operated schoolsFor schools operated by the Bureau of Indian Affairs, the Bureau shall be responsible for meeting the requirements of subsection (h) relating to redesign. Any action taken by the Bureau under subsection (h) shall take into account the unique circumstances and structure of the Bureau of Indian Affairs-funded school system and the laws governing that system.  
(5)Annual reportOn an annual basis, the Secretary of the Interior shall report to the Secretary of Education and to the appropriate committees of Congress regarding any schools funded by the Bureau of Indian Affairs which have been identified for school improvement and assistance. Such report shall include— 
(A)the identity of each school;  
(B)a statement from each affected school board regarding the factors that lead to such identification; and  
(C)an analysis by the Secretary of the Interior, in consultation with the Secretary if the Secretary of Interior requests the consultation, as to whether sufficient resources were available to enable such school to achieve adequate yearly progress. .  
(b)Conforming amendmentIn the table of contents, the item relating to section 1116 is amended to read as follows: 
 
 
Sec. 1116. School and local educational agency improvement and assistance.  .  
111.Longitudinal data systemsSubpart 1 of part A of title I is amended by adding at the end the following: 
 
1120C.Data systems and requirements 
(a)In generalA State that receives funds under this part shall, not later than 4 years after the date of the enactment of the Improving No Child Left Behind for All Students Act, develop and implement a longitudinal data system, which shall include public charter schools, that meets the requirements of this section.  
(b)Advisory Committee 
(1)In generalIn developing the data system described in subsection (a), each State that receives funds under this section shall form a committee to advise the State on the development and implementation of such system. Such committee shall be established within 6 months after receiving funds under this section.  
(2)MembershipEach individual serving on the committee established under paragraph (1) shall be selected by the State and have sufficient experience in and knowledge of the development, implementation, maintenance, and use of such data systems. In establishing the membership of the committee, each State shall ensure that such committee includes, at a minimum— 
(A)public elementary and secondary school teachers and members of organizations representing teachers;  
(B)principals and administrators of programs under this Act;  
(C)representatives of small and large business operating or representing businesses;  
(D)representatives of civil rights organizations; and  
(E)experts in educational research, statistical analysis and data privacy from institutions of higher education or other research organizations.  
(c)Essential elementsThe data system required by subsection (a) shall include the following elements: 
(1)A unique statewide student identifier that remains stable and consistent across time.  
(2)Student-level enrollment, demographic, and program participation information, including information on individual students’ membership in the groups described under section 1111(b)(2)(C), as well as student gender, school, grade, classroom level, enrollment, and attendance.  
(3)The ability to match individual students’ scores on academic assessments required under this Act from year to year.  
(4)Information described in paragraph (2) on students that have not participated in the academic assessments required under section 1111(b)(3).  
(5)Student-level data on the entrance and exit of the education system of each student, including first time and any new grade enrollment, grade level retention, confirmed transfer status, dropout rates, receipt of a regular high school diploma or nonstandard diploma, passage of a General Educational Development exam, incarceration, and death.  
(6)A statewide audit system to ensure the quality, validity, and reliability of data in such system.  
(7)A unique statewide teacher identifier that remains consistent over time, matches all student records described in this subsection to the appropriate teacher, and provides a linkage to the teacher education preparation program that such teacher was enrolled in at an institution of higher education.  
(8)Student-level transcript information, including information on courses completed and grades earned.  
(9)Includes, at a minimum, all data elements required for reporting under this Act.  
(d)Other elementsThe data system required by subsection (a) may include the following elements: 
(1)Student-level data on participation in and performance on college admissions and placement assessments.  
(2)Ability to link information from preschool through grade 12, including that of students with disabilities, to data systems in higher education, and to gather information on college enrollment, placement, persistence, and attainment, and ability to link data systems to data from workforce development.  
(e)RequirementsThe data system required by subsection (a) shall be developed and implemented to ensure the following: 
(1)That the State— 
(A)meets the requirements of section 444 of the General Education Provisions Act (20 U.S.C. 1232g) (commonly known as the Family Educational Rights and Privacy Act of 1974);  
(B)limits the use of information in the longitudinal data system by institutions of higher education and State or local educational agencies or institutions to the activities set forth in paragraph (1) or State law regarding education, consistent with the purposes of this subtitle;  
(C)prohibits the disclosure of personally identifiable information except as permitted under section 444 of the General Education Provisions Act and any additional limitations set forth in State law;  
(D)keeps an accurate accounting of the date, nature, and purpose of each disclosure of personally identifiable information in the longitudinal data system, a description of the information disclosed, and the name and address of the person, agency, institution, or entity to whom the disclosure is made, which accounting shall be made available on request to parents of any student whose information has been disclosed;  
(E)notwithstanding section 444 of the General Education Provisions Act, requires any non-governmental party obtaining personally identifiable information to sign a data use agreement prior to disclosure that— 
(i)prohibits the party from further disclosing the information;  
(ii)prohibits the party from using the information for any purpose other than the purpose specified in the agreement; and  
(iii)requires the party to destroy the information when the purpose for which the disclosure was made is accomplished;  
(F)maintains adequate security measures to ensure the confidentiality and integrity of the longitudinal data system, such as protecting a student record from identification by a unique identifier;  
(G)where rights are provided to parents under this clause, provides those rights to the student instead of the parent if the student has reached the age of 18 or is enrolled in a postsecondary educational institution; and  
(H)ensures adequate enforcement of the requirements of this paragraph.  
(2)The privacy of student records, consistent with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).  
(3)Effective data architecture and storage, including standard definitions and formatting, and warehousing, including the ability to link student records over time and across databases and to produce standardized or customized reports for use by local educators and policymakers, that— 
(A)is based on informational needs at the classroom, school, local educational agency, State, and Federal levels;  
(B)allows for longitudinal analysis of student achievement growth and program evaluations; and  
(C)supports analyses and research to evaluate the effectiveness of education related programs and initiatives.  
(4)Interoperability among software interfaces utilized to input, access, and analyze the data of such system.  
(5)Interoperability with other systems within the State and local educational agencies with the State.  
(6)Interoperability with the system linking migratory student records required under part C.  
(7)Electronic portability of data and records.  
(8)Professional development for those that use and operate such system.  
(9)Researcher access to the data in such system, consistent with the Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).  
(f)Preexisting data systemsA State that developed and implemented or was in the process of developing and implementing a longitudinal data system prior to the date of the enactment of this section may use that system for the purpose of this section, if the system otherwise meets the requirements of this section.  
(g)AllocationAfter reserving funds under subsection (l), from the funds appropriated under subsection (m), the Secretary shall make an allocation to each State. In making such allocation, the Secretary shall allocate 50 percent of such funds in a manner that provides an equal amount to each State. The remainder of such funds shall be allocated to each State based on each State’s enrollment of students in kindergarten through grade 12, compared to all States.  
(h)ApplicationThe Secretary shall allot the funds described in subsection (i) after the State submits an application for such funds at such time, in such manner, and containing such information, as the Secretary may require.  
(i)PenaltiesWhere any State is found not to have made substantial progress toward implementation of such a system three years after the date of the enactment of the Improving No Child Left Behind for All Students Act, the Secretary may withhold up to 25 percent of the State’s funds reserved under section 1004.  
(j)Allowable uses of fundsThe State may use the funds received under this section to— 
(1)develop, maintain, operate, and upgrade its data systems;  
(2)provide data integrity training at the school and State and local educational agency levels to address technology maintenance needs at the school and district levels, privacy policies (including training related to the Family Educational Rights and Privacy Act of 1974), data integrity issues, report planning and processes;  
(3)provide professional development to teachers, office personnel, principals, and administrators on how to appropriately collect, report, and use data;  
(4)develop processes to analyze and disseminate best practices, strategies, and approaches regarding pedagogical advancement that will leverage the data system to enhance teaching and learning, including creating opportunities for individualized instruction;  
(5)align statewide longitudinal data systems with local student information management systems and curriculum management systems, instructional management systems, or learning management systems; or  
(6)conduct and publicly report on the findings of data analyses to identify and fill areas in need of improvement in policy and instructional practice.  
(k)Use of unique identifiers 
(1)Governmental use of unique identifiersIt shall be unlawful for any Federal, State, or local governmental agency to use the identifiers employed in the longitudinal data systems for any purpose other than as authorized by Federal or State law regarding education, or to deny any individual any right, benefit, or privilege provided by law because of such individual's refusal to disclose the individual's unique identifier.  
(2)RegulationsNot later than 180 days after the date of enactment of the Improving No Child Left Behind for All Students Act, the Secretary shall promulgate regulations governing the use by governmental and non-governmental entities of the unique identifiers employed in longitudinal data systems, including, where necessary, regulations requiring States desiring grants for longitudinal data systems under this section to implement specified measures, with the goal of safeguarding individual privacy to the maximum extent practicable consistent with the uses of the information authorized in this Act or other Federal or State law regarding education.  
(l)Authorization of appropriationsFor the purposes of meeting the requirements of this section, there are authorized to be appropriated such sums as may be necessary for each fiscal year. .  
112.Creating a reliable and accurate graduation rate to improve the academic achievement of high school studentsSection 1111 (20 U.S.C. 6311) is amended— 
(1)in subsection (b)(2)— 
(A)in subparagraph (C)(vi) by striking as the percentage of students who graduate from secondary school with a regular diploma in the standard number of years and inserting in subparagraph (P); and  
(B)by adding at the end the following: 
 
(P)Graduation rate 
(i)In generalFor the purpose of this section, a State shall calculate its graduation rate by dividing the number of students in the school or local educational agency who receive a regular diploma by the number of first time ninth-grade students who enrolled in the school or local educational agency four years earlier, taking into account— 
(I)the movement of students transferring into and out of the school or local educational agency, documented through such evidence as a transcript, over the four-year period; and  
(II)the limited one time identification of recently arrived limited English proficient students, students with documented enrollment in a fully articulated early college high school, and children with disabilities who require a fifth year to receive a regular high school diploma.  
(ii)Schools and local educational agenciesA State shall require local educational agencies and schools in the State to calculate its graduation rate consistent with clause (i).  
(Q)Additional completion measures for high school students in alternative settingsA State may publish and report additional completion measures for those students who completed high school or some equivalent measure in more than four years. Such measures could include those students that dropped out of high school and passed a General Educational Development exam or transferred to an alternative school and successfully completed their education, or those children with disabilities who completed their educational program in more than five years. .  
113.Reading First 
(a)Formula grantsSection 1202(e)(2) (20 U.S.C. 6362(e)(2)) is amended by striking peer review panel and inserting Committee.  
(b)Peer reviewSection 1203(c)(2) (20 U.S.C. 6363(c)(2)) is amended— 
(1)in subparagraph (A)— 
(A)in the first sentence, by striking a panel and inserting a Reading First Advisory Committee; and  
(B)in the second sentence, by striking panel and inserting Committee;  
(2)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;  
(3)by inserting after subparagraph (A) the following: 
 
(B)LimitationThe Committee shall not be comprised of a majority of members selected by one individual or entity described in subparagraph (A). ;  
(4)in subparagraph (C) (as redesignated by paragraph (2)) by striking panel and inserting Committee;  
(5)in subparagraph (D) (as redesignated by paragraph (2)) by striking panel and inserting Committee; and  
(6)by adding at the end the following: 
 
(E)Subcommittees 
(i)In generalAt its sole discretion, the Committee may form one or more subcommittees to assist the Committee with the functions described in this paragraph.  
(ii)RepresentationIf the Committee chooses to form such subcommittees, each subcommittee shall include at least one member selected by each individual or entity described in subparagraph (A), and in no case shall be comprised of a majority of members selected by one such entity. Members of the Committee may serve on one or more subcommittees.  
(iii)Committee reviewThe Committee shall review the recommendations of each subcommittee, and, following such review, make a final recommendation to the Secretary in accordance with subparagraph (D).  
(F)GovernanceThe Federal Advisory Committee Act (5 U.S.C. App.) shall govern the activities of the Committee.  
(G)Conflicts of interest 
(i)In generalThe Secretary shall establish a process through which members of the Committee or any subcommittees will be screened for potential conflicts of interest.  
(ii)ScreeningSuch screening process shall— 
(I)be reviewed and approved by the Office of General Counsel of the Department;  
(II)include, at a minimum, a review of each potential Committee or subcommittee member’s connection to any State’s program under this subpart, each potential Committee or subcommittee member’s potential financial interest in products that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart, and each potential Committee or subcommittee member’s professional connections to teaching methodologies that might require the use of specific products; and  
(III)be designed to prevent, to the extent possible, bias or the appearance thereof in the Committee’s performance of its responsibilities under this paragraph.  
(H)Guidance 
(i)In generalThe Secretary shall develop guidance for how the Committee and any subcommittees created in accordance with subparagraph (E) will review applications submitted under this section and provide feedback to State educational agencies and recommendations to the Secretary. The Secretary shall also develop guidance for how the Secretary will review the recommendations of the Committee and any subcommittees and make final determinations of approval or disapproval of an application submitted under this section.  
(ii)RequirementsSuch guidance shall, at a minimum— 
(I)create a transparent process through which the Committee and subcommittees provide clear, consistent, and publicly available documentation in support of all recommendations;  
(II)ensure that the Committee reviews any subcommittee feedback prior to that feedback being submitted to a State educational agency;  
(III)ensure that State educational agencies have the opportunity for direct interaction with the Committee and any subcommittee, as appropriate, when revising an application under this section as a result of feedback submitted by the Committee or a subcommittee;  
(IV)require that the Committee, any subcommittee, and the Secretary clearly and consistently document that all criteria contained in subsection (b) are met before an application submitted under this section is approved; and  
(V)create a transparent process through which the Secretary clearly, consistently, and publicly documents decisions to approve or disapprove an application submitted under this section and the reasons for such decisions. .  
(c)Targeted assistance grantsSection 1204(c)(2) (20 U.S.C. 6364(c)(2)) is amended— 
(1)in the first sentence, by striking peer review panel and inserting Committee; and  
(2)in the second sentence, by striking panel and inserting Committee.  
(d)External evaluationSection 1205 (20 U.S.C. 6365) is amended by adding at the end the following: 
 
(e)Limitation 
(1)In generalThe Secretary shall ensure that the independent organization described in subsection (a) does not hold a contract or subcontract to implement any aspect of the program under this subpart.  
(2)SubcontractorsThe contract entered into under subsection (a) shall prohibit the independent organization conducting the evaluation from subcontracting with any entity that holds a contract or subcontract for any aspect of the implementation of this subpart. .  
(e)National activitiesSection 1206 (20 U.S.C. 6366) is amended— 
(1)by inserting before From funds the following: 
 
(a)Technical assistance and evaluation ; and  
(2)by adding at the end the following: 
 
(b)Contracts for technical assistance 
(1)In generalThe Secretary may enter into contracts with independent entities to perform the activities described in subsection (a)(1).  
(2)Conflicts of interest 
(A)In generalIf the Secretary enters into such contracts, the Secretary shall— 
(i)ensure that such contracts require the contracted entity to screen for conflicts of interest when hiring individuals to carry out the responsibilities under the contract;  
(ii)ensure that such contracts require the contracted entity to include the requirement in clause (i) in any subcontracts such entity enters into to fulfill the responsibilities described in paragraph (1).  
(B)Screening processThe screening process described in subparagraph (A) shall— 
(i)include, at a minimum, a review of each individual performing duties under the contract or subcontract for connections to any State’s program under this subpart, potential financial interests in, or other connection to, products that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart, and connections to teaching methodologies that might require the use of specific products; and  
(ii)be designed to prevent, to the extent possible, bias or the appearance thereof in the performance of the responsibilities outlined in the contract or subcontract.  
(3)Information disseminationIf the Secretary enters into such contracts, and if a contracted entity enters into such subcontracts, those contracts and subcontracts shall require the technical assistance providers to clearly separate technical assistance provided under such contract or subcontract from information provided, or activities engaged in, as part of the normal operations of the contractor or subcontractor. Efforts to comply with this paragraph may include, but are not limited to, the creation of separate web pages for the purpose of fulfilling a contract or subcontract entered into under this subsection. .  
(f)Prohibition on Federal Government 
(1)In generalSubpart 1 of part B of title I is amended by adding after section 1208 (20 U.S.C. 6368) the following: 
 
1209.Prohibition on Federal Government 
(a)In generalNothing in this subpart shall be construed to alter or lessen the prohibition contained in section 9527(b) of this Act or section 103(b) of the Department of Education Organization Act (20 U.S.C. 3403(b)).  
(b)Guidance 
(1)In generalThe Secretary shall develop guidance for Department employees responsible for the implementation of this subpart that will assist those employees in complying with the prohibitions included in subsection (a).  
(2)ConsultationSuch guidance shall emphasize the importance of consultation with the Office of General Counsel of the Department on issues related to such prohibitions.  
(3)Technical assistanceSuch guidance shall stress that any information disseminated, or technical assistance provided, related to this subpart, shall represent multiple perspectives and not in any way endorse or appear to endorse any particular product or service that might be purchased by a State educational agency or local educational agency in the course of such agency’s implementation of the program under this subpart. .  
(2)Conforming amendmentThe table of contents for such title is amended by inserting after the item relating to section 1208 the following new item: 
 
 
Sec. 1209. Prohibition on Federal Government.  .  
114.Amendments to part C (Education of Migratory Children and Youth) 
(a)Title changePart C of title I (20 U.S.C. 6391 et seq.) is amended by striking the part heading and inserting the following: 
 
CEducation of Migratory Children and Youth .  
(b)Program purposeSection 1301 (20 U.S.C. 6391) is amended by striking It is the purpose of this part to assist States to— and all that follows through the period at the end and inserting It is the purpose of this part to assist States in providing high-quality, comprehensive education programs (including instructional and supportive services, as appropriate) that address the special educational needs of migratory children and youth that result from their migratory lives, in order to help those children and youth succeed in school, meet the same challenging State academic content standards and student academic achievement standards that all children are expected to meet, and prepare those children and youth to make a successful transition to postsecondary education and employment..  
(c)Program authorizedSection 1302 (20 U.S.C. 6392) is amended by striking children and inserting children and youth.  
(d)State allocationsSection 1303 (20 U.S.C. 6393) is amended— 
(1)by amending subsection (a) to read as follows: 
 
(a)State allocations 
(1)In generalFor each fiscal year, each State (other than the Commonwealth of Puerto Rico) is entitled to receive under this part an amount equal to— 
(A)the sum of— 
(i)the estimated number of migratory children and youth aged 3 through 21 who reside in the State, as determined in accordance with subsection (e); and  
(ii)the number of such children and youth who received instructional or support services under this part that meet the identified needs of such children and youth in summer or other intersessional programs provided by the State during such year; multiplied by  
(B)40 percent of the average per-pupil expenditure in the State, except that the amount determined under this subsection shall not be less than 32 percent, nor more than 48 percent, of the average per-pupil expenditure in the United States.  
(2)Special ruleNotwithstanding paragraph (1), for each of fiscal years 2008 through 2010, each such State shall receive at least 90 percent of the amount it received the previous fiscal year. ;  
(2)in subsection (b)— 
(A)in paragraph (1)— 
(i)by striking children and inserting children and youth; and  
(ii)by striking subsection (a)(1)(A) and inserting (a)(1); and  
(B)by striking paragraphs (2) and (3);  
(3)in subsection (c)(2)— 
(A)by striking children both places such term appears and inserting children and youth; and  
(B)in subparagraph (A), by striking  and needs and inserting and identified educational needs;  
(4)in subsection (d)(3)(B), by striking children and inserting children and youth; and  
(5)in subsection (e)— 
(A)in the subsection heading, by striking Children and inserting Children and youth; and  
(B)by striking paragraphs (1) through (4) and inserting the following: 
 
(1)require each State to submit documentation on the number of migratory children and youth who reside in the State, including evidence of the accuracy of such documentation, of which the Secretary shall on a periodic basis select a random sampling of States on which to conduct an audit of such documentation and evidence; and  
(2)develop and implement a procedure for monitoring the accuracy of such information provided that such procedure does not act as or create a barrier to the access to services under this part or educational success of migratory children and youth who are eligible for services under this part. .  
(e)State applications; servicesSection 1304 (20 U.S.C. 6394) is amended— 
(1)in subsection (b)— 
(A)in paragraph (1)— 
(i)in subparagraph (A), by striking migratory children and inserting migratory children and youth; and  
(ii)in subparagraph (B)— 
(I)by striking migrant children and inserting migratory children and youth; and  
(II)by inserting before the semicolon the following: and educational programs under part A of this title;  
(B)in paragraph (2), by striking all children and inserting all children and youth;  
(C)by redesignating paragraphs (3) through (7) as (4) through (8), respectively;  
(D)by inserting after paragraph (2) the following: 
 
(3)a description of how the State will ensure the timely, electronic transfer of student records under section 1308 and how the State will use such records transfer to meet the special educational needs of migratory children and youth; ;  
(E)in paragraph (4) (as so redesignated), by striking migratory children and all that follows through the semicolon at the end and inserting migratory children and youth;;  
(F)in paragraph (5) (as so redesignated), by striking needs and inserting identified educational needs;  
(G)in paragraph (6) (as so redesignated)— 
(i)by striking needs and inserting identified educational needs; and  
(ii)by striking children and inserting children and youth;  
(H)in paragraph (7) (as so redesignated), by striking and at the end;  
(I)in paragraph (8) (as so redesignated)— 
(i)by striking children and inserting children and youth; and  
(ii)by striking the period at the end and inserting a semicolon; and  
(J)by adding at the end the following: 
 
(9)a description of how the State will facilitate the participation of migratory parents in their children’s education;  
(10)if the State provides the Secretary the number of migratory children and youth in accordance with section 1303(a)(2)(A)(ii) a demonstration that services provided during summer or intersessional periods will be high quality and meaningful instructional or supportive services that meet the identified needs of such children and youth; and  
(11)an assurance that the State will require that paraeducators supported with funds under this part meet the requirements set forth under subsections (c), (f), and (g) of section 1119, except that paraeducators who were hired before the date of the enactment of the Improving No Child Left Behind for All Students Act shall meet the requirements set forth under section 1119(c) not later than four years after such date of enactment. ;  
(2)in subsection (c)— 
(A)in paragraph (1)(B), by striking children and inserting children and youth;  
(B)in paragraph (4)— 
(i)by striking unmet education needs and inserting unmet identified educational needs; and  
(ii)by striking children and inserting children and out-of-school youth;  
(C)in paragraph (6)(A), by striking children each place such term appears and inserting children and youth; and  
(D)in paragraph (7)— 
(i)by striking children and inserting children and youth;  
(ii)by striking paragraphs (1)(A) and (2)(B)(i) of; and  
(iii)by inserting before the period at the end the following: , except that the Secretary may not require additional information that is not directly related to determining the migratory status of the child or youth, as defined in section 1311(2).  
(3)by amending subsection (d) to read as follows: 
 
(d)Priority for servicesIn providing services with funds received under this part, each recipient of funds shall give priority to migratory children and youth who are not meeting, or most at risk of not meeting, the State’s challenging State academic content standards and challenging State student academic achievement standards, and whose education has been disrupted within the past 12 months as a result of a qualifying move, which may include preschool children and out of school migratory youth. ; and  
(4)in subsection (e), by striking child each place such term appears and inserting child or youth.  
(f)Secretarial approval; peer reviewSection 1305(b) (20 U.S.C. 6395(b)) is amended by striking may and inserting shall.  
(g)Comprehensive needs assessment and service-delivery plan; authorized activitiesSection 1306 (20 U.S.C. 6396) is amended— 
(1)in subsection (a)(1)— 
(A)in the matter preceding subparagraph (A)— 
(i)by striking special educational needs and inserting identified educational needs; and  
(ii)by striking children and inserting children and youth;  
(B)in subparagraph (B)— 
(i)by striking children both places such term appears and inserting children and youth; and  
(ii)in clause (i), by striking special needs and inserting identified educational needs;  
(C)in subparagraph (C) by striking children both places such term appears and inserting children and youth;  
(D)in subparagraph (E) by striking children and inserting children and youth; and  
(2)in subsection (b)— 
(A)by striking children each place such term appears and inserting children and youth; and  
(B)in paragraph (4), by striking special educational needs and inserting identified educational needs.  
(h)BypassSection 1307 (20 U.S.C. 6397) is amended in each of paragraphs (1) and (3) by striking children and inserting children and youth.  
(i)Coordination of migrant education activitiesPart C of title I is amended— 
(1)by striking section 1308 (20 U.S.C. 6398); and  
(2)by inserting after section 1307 the following: 
 
1308.Transfer of migratory student records 
(a)AssistanceThe Secretary shall maintain an effective system for the electronic transfer of student records and in determining the number of migratory children and youth in each State.  
(b)Information system 
(1)In generalThe Secretary, in consultation with the States, shall— 
(A)ensure the linkage of migratory student records in a cost effective manner for the purpose of electronically exchanging, among the States, health and educational information regarding all migratory students; and  
(B)utilize, at a minimum, the minimum data elements promulgated in regulation by the Secretary.  
(2)ConsultationThe Secretary shall maintain ongoing consultation with the States, local educational agencies, and other migratory student service providers on the effectiveness of the system of electronic records transfer and ongoing improvement to such system.  
(3)Technical assistanceThe Secretary shall provide technical assistance to the States to help them meet the requirements for the collection and transfer of migratory student data.  
(c)No cost for certain transfersA State educational agency or local educational agency receiving assistance under this part shall make student records available to another State educational agency or local educational agency that requests the records at no cost to the requesting agency, if the request is made in order to meet the needs of a migratory child or youth.  
(d)Report to CongressNot later than 2 years after the date of the enactment of the Improving No Child Left Behind for All Students Act, the Secretary shall report to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Education and Labor of the House of Representatives, the Secretary’s findings and recommendations regarding the maintenance and transfer of health and educational information for migratory students by the States.  
(e)Availability of fundsFor the purpose of carrying out this section in any fiscal year, the Secretary shall reserve not more than $2,500,000 of the amount appropriated to carry out this part for such year.  
1309.Improvements and coordination 
(a)In generalThe Secretary, after full consultation with the States, may make grants to, or enter into contracts with, State educational agencies, local educational agencies, institutions of higher education, and other public and private nonprofit entities to improve the interstate and intra-State coordination among such agencies’ programs, including the establishment or improvement of programs for credit accrual and exchange, available to migratory students.  
(b)Incentive grantsThe Secretary may award grants of not more than $250,000 on a competitive basis to State educational agencies that propose a consortium arrangement with another State or other appropriate eligible entity described in subsection (a) that the Secretary determines, pursuant to criteria that the Secretary shall establish, will improve the delivery of services to migratory children and youth whose education is disrupted and who are described in section 1304(d).  
(c)DurationGrants under this section may be awarded for not more than 5 years.  
(d)Availability of fundsFrom the funds appropriated under this part, the Secretary may reserve no more than $6,500,000 for grants under this section.  
1310.Data collection 
(a)In generalThe Secretary shall direct the National Center for Education Statistics to collect data on migratory children and youth from preschool through postsecondary education that shall not include any personally identifiable information.  
(b)LimitationMigratory children and youth or their parents, guardian, or spouse, shall not be required or compelled to provide data under this section as a requirement for eligibility of services under this part.  
1311.Program evaluation 
(a)Evaluation requiredFrom funds appropriated to carry out this part for fiscal years 2008 through 2013, the Secretary may reserve a total of not more than $3,500,000 to carry out a national evaluation of the program under this part, including an examination of the success of State efforts to identify and meet the unique educational needs of migratory children.  
(b)Institute of Education SciencesThe Secretary shall carry out the evaluation through the Institute of Education Sciences. .  
(j)DefinitionsSection 1309 (20 U.S.C. 6399) is— 
(1)redesignated as section 1312; and  
(2)amended— 
(A)in paragraph (1)(C), by striking migrant education and inserting migratory education; and  
(B)by striking paragraph (2) and inserting the following: 
 
(2)Migratory child or youthThe term migratory child or youth means a child or youth who is, or whose parent, guardian, or spouse is, an individual who— 
(A)has made a qualifying move within the preceding 36 months, provided that in the case of a parent, guardian, or spouse, such child or youth accompanies such parent, guardian, or spouse; and  
(B)is employed, or has sought temporary (of usually not longer than 12 months) or seasonal employment, in qualifying work.  
(3)Qualifying moveThe term qualifying move means any of the following, if made in order to obtain qualifying work: 
(A)A move from one school district to another.  
(B)Within a State that is comprised of a single school district, a move from one administrative area to another within such district.  
(C)Within a school district of more than 15,000 square miles, a migration of a distance of 20 miles or more to a temporary residence to engage in a fishing activity.  
(4)Qualifying workThe term qualifying work means any activity directly related to— 
(A)the production of crops, dairy products, poultry, or livestock, for initial commercial sale or personal subsistence;  
(B)the cultivation or harvesting of trees;  
(C)fish farms or fishing activity, for initial commercial sale or personal subsistence;  
(D)working with raw agricultural or fishing products and processing them into a more refined product for initial commercial sale. .  
115.Amendments to part E (National Assessment of title I) 
(a)EvaluationsSection 1501(a) (20 U.S.C. 6491(a)) is amended— 
(1)in paragraph (2)— 
(A)in subparagraph (A) by inserting after poverty) the following: and graduation rates; and  
(B)in subparagraph (B) by inserting before the period at the end the following: and the types of programs and services that have demonstrated the greatest likelihood of helping students graduate from secondary school on time;  
(C)in subparagraph (I)— 
(i)in the matter preceding clause (i) by inserting after low-performing schools the following: and increase graduation rates;  
(ii)in clause (ii) by inserting before the period at the end the following: and increasing graduation rates; and  
(iii)by amending clause (iv) to read as follows: 
 
(iv)The number of students who received supplemental educational services, the criteria used by the States to determine the quality of providers, the kinds of services that are available and utilized (including services for children with disabilities and English language learners), the costs associated with implementing this option, the allocations and expenditures for supplemental educational services by local educational agencies, and the impact of receiving supplemental educational services on student achievement, using criteria for success to evaluate such impact, including criteria consistent with scientifically valid research. ;   
(D)in subparagraph (N) by inserting after achievement the following: and graduation rates;  
(E)by redesignating subparagraph (O) as (P); and  
(F)by inserting after subparagraph (N) the following: 
 
(O)The extent to which students with disabilities and English language learners are represented as compared to all students receiving supplemental educational services. ; and  
(2)in paragraph (6), in each of subparagraphs (A) and (B), by striking No Child Left Behind Act of 2001 and inserting Improving No Child Left Behind for All Students Act.  
(b)Assessment evaluationSection 1503 (20 U.S.C. 6393) is amended— 
(1)in subsection (b) by striking Assistant Secretary of Educational Research and Improvement and inserting Director of the Institute for Education Sciences;  
(2)in subsection (c)(3) by striking the Workforce and inserting Labor; and  
(3)in subsection (e)— 
(A)by striking the Workforce and inserting Labor; and  
(B)by striking the President and.  
(c)Close Up Fellowship ProgramSection 1504 (20 U.S.C. 6494) is amended— 
(1)by transferring subsection (b) so that it appears after subsection (c);  
(2)by redesignating subsection (c) as (b), and subsection (b) (as so transferred) as (c);  
(3)in subsection (b) (as so redesignated)— 
(A)by striking the subsection heading and inserting Programs for New American Students.—; and  
(B)in paragraph (1)— 
(i)in subparagraph (C) by striking and their teachers; and  
(ii)in subparagraph (D)— 
(I)by striking and teachers; and  
(II)by striking New Americans and inserting New American Students; and  
(C)in paragraph (2)(B)(i) by striking New Americans and inserting New American Students;  
(4)in subsection (c) (as so redesignated)— 
(A)in paragraph (1)(A) by striking middle school and secondary school teachers and inserting middle school, secondary school, and New American teachers; and  
(B)in paragraph (2)(B)(i) by inserting or (b)(1)(A) before the semicolon at the end; and  
(5)in subsection (d)(2) by striking part G of title X before the date of enactment of the No Child Left Behind Act of 2001 and inserting this section before the date of the enactment of the Improving No Child Left Behind for All Students Act.  
116.Amendments to part G (Advanced Placement) 
(a)In generalPart G of title I (20 U.S.C. 6531 et seq.) is amended to read as follows: 
 
GAdvanced placement and international baccalaureate programs  
1701.PurposeIt is the purpose of this part— 
(1)to raise academic achievement through Advanced Placement and International Baccalaureate programs by increasing, by 70,000, over a 4-year period beginning in 2008, the number of teachers serving high-need schools who are qualified to teach Advanced Placement or International Baccalaureate courses;  
(2)to increase, to 700,000 per year, the number of students attending high-need schools who— 
(A)take and score a 3, 4, or 5 on an Advanced Placement examination administered by the College Board; or  
(B)achieve a passing score on an examination administered by the International Baccalaureate Organization;  
(3)to increase the availability of, and enrollment in, Advanced Placement or International Baccalaureate course, and pre-Advanced Placement or pre-International Baccalaureate courses in high-need schools; and  
(4)to support statewide efforts to increase the availability of, and enrollment in, Advanced Placement or International Baccalaureate courses and pre-Advanced Placement or pre-International Baccalaureate courses in high-need schools.  
1702.DefinitionsIn this part: 
(1)Advanced placement or international baccalaureate courseThe term Advanced Placement or International Baccalaureate course means a course of college-level instruction provided to secondary school students, terminating in an examination administered by the College Board or the International Baccalaureate Organization, or another such examination approved by the Secretary, or another highly rigorous course that includes a terminating examination that is widely accepted for credit at institutions of higher education.  
(2)Eligible entityThe term eligible entity means— 
(A)a State educational agency;  
(B)a local educational agency; or  
(C)a partnership consisting of— 
(i)a national, regional, or statewide nonprofit organization, with expertise and experience in providing Advanced Placement or International Baccalaureate services; and  
(ii)a State educational agency or local educational agency.  
(5)High-need local educational agencyThe term high-need local educational agency means a local educational agency or educational service agency described in section 2102.  
(6)High-need schoolThe term high-need school means a secondary school— 
(A)with a demonstrated need for Advanced Placement or International Baccalaureate courses or for additional Advanced Placement or International Baccalaureate courses; and  
(B) 
(i)with a high concentration of low-income students; or  
(ii)designated with a school locale code of 41, 42, and 43, as determined by the Secretary.  
1703.Advanced placement and international baccalaureate programs 
(a)Program AuthorizedFrom the amounts appropriated under subsection (l), the Secretary is authorized to award grants, on a competitive basis, to eligible entities to enable the eligible entities to carry out the authorized activities described in subsection (g).  
(b)Duration of GrantsThe Secretary may award grants under this section for a period of not more than 5 years.  
(c)CoordinationThe Secretary shall coordinate the activities carried out under this section with the activities carried out under section 1705.  
(d)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible entities that— 
(1)are part of a statewide strategy for increasing the availability of Advanced Placement or International Baccalaureate courses, and pre-Advanced Placement or pre-International Baccalaureate course, in high-need schools;  
(2)make Advanced Placement courses available to students who are prepared for such work in earlier grades than traditionally made available; and  
(3)use funds to support courses in science, math, and critical foreign languages.  
(e)Equitable DistributionThe Secretary, to the extent practicable, shall— 
(1)ensure an equitable geographic distribution of grants under this section among the States; and  
(2)promote an increase in participation in Advanced Placement or International Baccalaureate courses and examinations in all States.  
(f)Application 
(1)In generalEach eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.  
(2)ContentsThe application shall, at a minimum, include a description of— 
(A)the goals and objectives for the project, including— 
(i)increasing the number of teachers serving high-need schools who are qualified to teach Advanced Placement or International Baccalaureate courses;  
(ii)increasing the number of Advanced Placement or International Baccalaureate courses that are available to students attending high-need schools; and  
(iii)increasing the number of students attending a high-need school, particularly low-income students, who enroll in and pass— 
(I)Advanced Placement or International Baccalaureate courses; and  
(II)pre-Advanced Placement or pre-International Baccalaureate courses (where provided in accordance with subparagraph (B));  
(B)how the eligible entity will ensure that students have access to courses, including pre-Advanced Placement and pre-International Baccalaureate courses, that will prepare the students to enroll and succeed in Advanced Placement or International Baccalaureate courses;  
(C)how the eligible entity will provide professional development for teachers assisted under this section;  
(D)how the eligible entity will ensure that teachers serving high-need schools are qualified to teach Advanced Placement or International Baccalaureate courses;  
(E)how the eligible entity will provide for the involvement of business and community organizations and other entities, including institutions of higher education, in the activities to be assisted; and  
(F)how the eligible entity will use funds received under this section, including how the eligible entity will evaluate the success of its project.  
(g)Authorized Activities 
(1)In generalEach eligible entity that receives a grant under this section shall use the grant funds to carry out activities designed to increase— 
(A)the number of qualified teachers serving high-need schools who are teaching Advanced Placement or International Baccalaureate courses; and  
(B)the number of students attending high-need schools who enroll in, and pass, the examinations for such courses including reimbursing low-income students attending high-need schools for part or all of the cost of Advanced Placement or International Baccalaureate examination fees.  
(2)Permissive activitiesThe activities described in paragraph (1) may include— 
(A)teacher professional development, in order to expand the pool of teachers in the participating State, local educational agency, or high-need school who are qualified to teach Advanced Placement or International Baccalaureate courses;  
(B)pre-Advanced Placement or pre-International Baccalaureate course development and professional development;  
(C)coordination and articulation between grade levels to prepare students to enroll and succeed in Advanced Placement or International Baccalaureate courses;  
(D)purchase of instructional materials;  
(E)activities to increase the availability of, and participation in, online Advanced Placement or International Baccalaureate courses;  
(F)carrying out subsection (j), relating to collecting and reporting data;  
(G)in the case of a State educational agency that receives a grant under this section, awarding subgrants to local educational agencies to enable the local educational agencies to carry out authorized activities described in subparagraphs (A) through (F); and  
(H)providing salary increments or bonuses to teachers serving high-need schools who— 
(i)become qualified to teach, and teach, Advanced Placement or International Baccalaureate courses in mathematics, science, or a critical foreign language; or  
(ii)increase the number of low-income students, who take Advanced Placement or International Baccalaureate examinations with the goal of successfully passing such examinations.  
(h)Matching Requirement 
(1)In generalSubject to paragraph (2), each eligible entity that receives a grant under this section shall provide, toward the cost of the activities assisted under the grant, from non-Federal sources, an amount equal to 100 percent of the amount of the grant, except that an eligible entity that is a high-need local educational agency shall provide an amount equal to not more than 50 percent of the amount of the grant.  
(2)WaiverThe Secretary may waive all or part of the matching requirement described in paragraph (1) for any fiscal year for an eligible entity described in subparagraph (A) or (B) of section 1702(2), if the Secretary determines that applying the matching requirement to such eligible entity would result in serious hardship or an inability to carry out the authorized activities described in subsection (g).  
(i)Supplement Not SupplantGrant funds provided under this section shall be used to supplement, not supplant, other Federal and non-Federal funds available to carry out the activities described in subsection (g).  
(j)Collecting and Reporting Requirements 
(1)ReportEach eligible entity receiving a grant under this section shall collect and report to the Secretary annually such data on the results of the grant as the Secretary may reasonably require, including data regarding— 
(A)the number of students enrolling in Advanced Placement or International Baccalaureate courses and pre-Advanced Placement or pre-International Baccalaureate courses, by the grade the student is enrolled in, and the distribution of grades those students receive;  
(B)the number of students taking Advanced Placement or International Baccalaureate examination and the distribution of scores on those examinations by the grade the student is enrolled in at the time of the examination;  
(C)the number of teachers receiving training in teaching Advanced Placement or International Baccalaureate courses who will be teaching such courses in the next school year;  
(D)the number of teachers becoming qualified to teach Advanced Placement or International Baccalaureate courses; and  
(E)the number of qualified teachers who are teaching Advanced Placement or International Baccalaureate courses in a high-need school.  
(2)Reporting of dataEach eligible entity receiving a grant under this section shall report data required under paragraph (1)— 
(A)disaggregated by subject area;  
(B)in the case of student data, disaggregated in the same manner as information is disaggregated under section 1111(b)(2)(C)(v); and  
(C)to the extent feasible, in a manner that allows comparison of conditions before, during, and after the project.  
(k)Evaluation and ReportFrom the amount made available for any fiscal year under subsection (l), the Secretary shall reserve such sums as may be necessary— 
(1)to conduct an annual independent evaluation, by grant or by contract, of the program carried out under this section, which shall include an assessment of the impact of the program on student academic achievement; and  
(2)to prepare and submit an annual report on the results of the evaluation described in paragraph (1) to— 
(A)the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate; and  
(B)the Committee on Education and Labor and the Committee on Appropriations of the House of Representatives.  
(l)Authorization of AppropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2009 and each of the 4 succeeding fiscal years.  
(m)National activitiesThe Secretary shall reserve up to 4 percent of the amount appropriated for a fiscal year under for this part to be used for the peer review of applications for grants under this part, as well as for research, evaluation and technical assistance. .  
(b)Conforming amendmentThe table of contents for such part is amended to read as follows: 
 
 
Part G—Advanced placement and international baccalaureate programs  
Sec. 1701. Purpose. 
Sec. 1702. Definitions. 
Sec. 1703. Advanced placement and international baccalaureate programs.  .  
117.Use of adaptive assessmentsSection 1111 of the Elementary and Secondary Education Act of 1965 is amended by adding at the end the following: 
 
(n)Use of Adaptive Assessments 
(1)In generalNotwithstanding any other provision of this Act, a State may provide that the assessments to be used to measure student achievement by that State, and by the schools and local educational agencies of that State, shall be adaptive assessments that accurately assess student achievement above and below grade level while also measuring grade-level performance.  
(2)DefinitionFor purposes of paragraph (1), an adaptive assessment is an assessment that changes its difficulty according to the performance of a student but reports the outcome of the assessment on a scale that is common to all students.  
(3)EvaluationThe State shall ensure that the protocol for evaluating the adaptive assessments is included in peer review guidance documents. .  
BStriving Readers 
121.Striving ReadersPart B of title I (20 U.S.C. 6361 et seq.) is amended by adding at the end the following: 
 
5Striving Readers 
1261.Short titleThis subpart may be cited as the Striving Readers Act of 2008.  
1262.PurposesThe purposes of this subpart are as follows: 
(1)To provide assistance to State educational agencies and local educational agencies in establishing adolescent reading programs for students in grades 4 through 12 that are based on scientifically based reading research, to improve student achievement and secondary school graduation and college readiness rates.  
(2)To provide assistance to State educational agencies and local educational agencies in preparing teachers, including special education teachers, through professional development and other support, so the teachers can identify specific reading barriers facing their students and so the teachers have the tools to effectively help their students learn to read.  
(3)To provide assistance to State educational agencies and local educational agencies in selecting or administering screening, diagnostic, formative, and summative instructional reading assessments.  
(4)To provide assistance to State educational agencies and local educational agencies in selecting or developing effective instructional materials (including classroom-based materials to assist teachers in implementing the essential components of reading instruction), programs, learning systems, and strategies to implement methods that have been proven to prevent or remediate reading failure within a State.  
(5)To strengthen coordination among schools, reading programs, and family literacy programs to improve reading achievement for all children.  
1263.DefinitionsIn this subpart: 
(1)The terms eligible professional development provider, essential components of reading instruction, instructional staff, reading, and scientifically based reading research have the meaning given the term in section 1208.  
(2)Child with a disabilityThe term child with a disability has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).  
(3)Diagnostic assessmentThe term diagnostic assessment means an assessment that is— 
(A)valid, reliable, and based on literacy research; and  
(B)used for the purposes of— 
(i)identifying a student’s specific areas of strengths and weaknesses in literacy;  
(ii)determining any difficulties that the student may have in literacy and the potential cause of such difficulties; and  
(iii)helping to determine possible literacy intervention strategies for, and the related special needs of, the student.  
(4)Formative assessmentThe term formative assessment means an assessment that— 
(A)evaluates a student's learning based on systematic observations by teachers of the student performing academic tasks that are part of the student's daily classroom experience;  
(B)is used to improve instruction in literacy, including classroom instruction; and  
(C)causes the student to reflect on the student's strengths and needs, and helps the student to internalize strategies for improving the student's literacy skills.  
(5)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).  
(6)Screening assessmentThe term screening assessment means an assessment that is— 
(A)valid, reliable, and based on scientifically based reading research; and  
(B)a brief procedure designed as a first step in identifying children who may be at high risk for delayed development or academic failure and in need of further diagnosis of their need for special services or additional reading instruction.  
(7)Special educationThe term special education has the meaning given the term in section 602 of the Individuals with Disabilities Education Act (20 U.S.C. 1401).  
(8)StateThe term State means each of the several States of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.  
(9)Summative assessmentThe term summative assessment means an assessment that evaluates a student’s learning based on a standardized examination designed to measure literacy achievement.  
1264.Basic grant requirements 
(a)Grants to Local Educational Agencies 
(1)In generalFor any fiscal year for which the funds appropriated under section 1271 are less than $200,000,000, the Secretary shall— 
(A)reserve not more than a total of 1 percent of such funds— 
(i)to award a contract under section 1268 for a national evaluation of the grant programs assisted under this subsection; and  
(ii)for the dissemination of information, resulting from the grant programs assisted under this subsection, in accordance with section 1269; and  
(B)use the funds not reserved under subparagraph (A) to award grants, on a competitive basis and in accordance with section 1266(c), to local educational agencies (or consortia of local educational agencies) described in paragraph (2) that apply under section 1266(b), for the purpose of enabling the local educational agencies or consortia to carry out the authorized activities described in section 1266(d).  
(2)EligibilityA local educational agency or consortium of local educational agencies shall only be eligible for a grant under this subsection if— 
(A)in the case of a single local educational agency, the local educational agency is eligible for assistance under part A; and  
(B)in the case of a consortium of local educational agencies, each local educational agency participating in the consortium is eligible for assistance under such part.  
(b)Grants to State Educational Agencies 
(1)In generalFor any fiscal year for which the funds appropriated under section 1271 equal or exceed $200,000,000, the Secretary shall— 
(A)reserve not more than a total of 1 percent of such funds or $3,000,000, whichever amount is less— 
(i)to award a contract under section 1268 for a national evaluation of the State grant and subgrant programs assisted under this Act; and  
(ii)for the dissemination of information, resulting from the State grant and subgrant programs assisted under this Act, in accordance with section 1269;  
(B)reserve 1/2 of 1 percent for allotments for the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, to be distributed among such outlying areas on the basis of their relative need, as determined by the Secretary in accordance with the purposes of this Act;  
(C)reserve 1/2 of 1 percent for the Secretary of the Interior for programs under this Act in schools operated or funded by the Bureau of Indian Affairs; and  
(D)use the funds not reserved under subparagraphs (A), (B), and (C) to award grants to State educational agencies, through allotments under paragraph (2), to enable the State educational agencies to award subgrants to local educational agencies or consortia of local educational agencies for the implementation of adolescent reading initiatives in accordance with section 1266.  
(2)Allotment formulaFrom the funds made available under paragraph (1)(D) for a fiscal year and subject to paragraph (3), the Secretary shall allot to each State educational agency for the fiscal year an amount that bears the same ratio to such funds as the product of— 
(A)the number of children, aged 5 to 17, who reside within the State and are from families below the poverty level, based on the most recent satisfactory data provided to the Secretary by the Bureau of the Census for determining eligibility under section 1124(c)(1)(A) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)); multiplied by  
(B)the percentage of students in grade 8 in the State who received a score below the basic level of achievement on the most recent grade 8 reading assessment conducted as part of the National Assessment of Educational Progress under section 303 of the National Assessment of Educational Progress Authorization Act (20 U.S.C. 9622) for which data are available, bears to the sum of all such products for all States. 
(3)Special rules 
(A)Minimum allotmentNo State receiving an allotment under paragraph (2) may receive less than one-fourth of 1 percent of the total amount allotted under such paragraph.  
(B)Special rules for puerto ricoIn determining the allotment under paragraph (2) for Puerto Rico, the Secretary shall comply with the following: 
(i)Use of national percentageIf Puerto Rico did not participate in the most recent grade 8 reading assessment of the National Assessment of Educational Progress for which data are available, the Secretary shall use the national percentage of students who received a score below the basic level of achievement on such assessment to calculate Puerto Rico’s allotment.  
(ii)Limitation of allotment percentageNotwithstanding clause (i) or paragraph (2), in no case shall the Secretary allot to Puerto Rico under paragraph (2) for a fiscal year a percentage of the total amount available for all allotments under paragraph (1)(D) that exceeds the percentage allotted to Puerto Rico of the total funds allotted to all States under part A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) for the preceding fiscal year.  
(c)Duration of Grant or SubgrantEach grant or subgrant awarded under subsection (b) shall be for a period of not more than 5 years.  
(d)Peer Review 
(1)In generalThe Secretary, in consultation with the Director of the National Institute for Literacy, shall convene a peer review panel to evaluate applications for each grant awarded to a State educational agency under subsection (b)(1)(D), or to a local educational agency under subsection (a)(1)(B), using the evaluation criteria described in paragraph (2).  
(2)Development of evaluation criteriaThe Secretary shall promulgate regulations, subject to notice and comment, establishing the criteria that the peer review panel shall use to evaluate the grant applications under this section.  
(3)Membership 
(A)CompositionThe peer review panel convened under paragraph (1) shall be composed of not less than 12 members, of whom— 
(i)3 shall be appointed by the Secretary;  
(ii)3 shall be appointed by the Secretary from among persons recommended by the Director of the National Institute for Literacy and relevant education organizations and professional associations with expertise in adolescent reading;  
(iii)3 shall be appointed by the Secretary from among persons recommended by the Chairman of the National Research Council of the National Academy of Sciences; and  
(iv)3 shall be appointed by the Secretary from among persons recommended by the Director of the National Institute of Child Health and Human Development.  
(B)Competency and expertise 
(i)CompetencyThe Secretary shall ensure that each member of the peer review panel appointed under subparagraph (A) is competent, by virtue of the training, expertise, or experience of the member, to evaluate grant applications under this section.  
(ii)ExpertiseThe Secretary shall ensure that the peer review panel appointed under subparagraph (A) includes, at a minimum— 
(I)classroom teachers with expertise in reading and, including special education teachers and teachers of students who are limited English proficient;  
(II)experts who provide professional development to individuals who teach reading to children and adults based on scientifically based reading research;  
(III)experts who provide professional development to other instructional staff based on scientifically based reading research; and  
(IV)an individual who has expertise in screening, diagnostic, and classroom-based instructional reading assessments.  
(iii)Conflict of interestThe Secretary shall ensure that members of the peer review panel do not stand to benefit financially from grants awarded under this Act.  
(4)RecommendationsThe panel shall recommend grant applications from State educational agencies under this section to the Secretary for funding or for disapproval.  
(5)Distribution of recommendationsNot later than 120 days after the panel submits the panel’s recommendation regarding an application by a State educational agency or a local educational agency for a grant under this section to the Secretary, the Secretary shall notify the State educational agency or local educational agency that the application has been approved or disapproved and shall provide to such State educational agency or local educational agency a copy of the panel’s recommendation.  
(e)Supplement Not SupplantGrant funds awarded under this section shall supplement, and not supplant, non-Federal funds that would, in the absence of such grant funds, be made available for the reading instruction of pupils participating in programs assisted under this Act.  
(f)Maintenance of EffortEach State educational agency that receives a grant under this section, and each local educational agency that receives a grant or subgrant under this section, shall maintain the expenditures of the State educational agency or local educational agency, respectively, for reading instruction in grades 4 through 12 at a level not less than the level of such expenditures maintained by the State educational agency or local educational agency, respectively, for the fiscal year preceding the fiscal year for which the grant or subgrant is received.  
1265.State grants 
(a)State ApplicationsA State educational agency desiring to receive an allotment under section 1264(b)(1)(D) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. Each such application shall include— 
(1)an assurance from the State educational agency that the State educational agency has incorporated the following elements into the Reading and Literacy Partnerships authorized under section 1203(d) of this Act. Such elements shall include— 
(A)building public support for a statewide focus on adolescent reading;  
(B)strengthening and aligning State reading standards with curricula, assessments, and high-quality professional development requirements;  
(C)guiding local educational agencies and schools in the creation of adolescent reading initiatives;  
(D)building educators’ capacity to provide adolescent reading instruction;  
(E)measuring and assessing progress in adolescent reading at the school, local educational agency, and State levels, using existing data if such data are valid, appropriate, and approved by the Secretary; and  
(F)disseminating information on promising practices and progress in student reading achievement;  
(2)an assurance that the State educational agency, and any local educational agency receiving a subgrant from the State educational agency under section 1266, will, if requested, participate in the national evaluation under section 1268;  
(3)a description of how the State educational agency will assist local educational agencies with developing or identifying and using the formative, summative, screening and diagnostic assessments, teaching strategies and approaches, and instructional materials based on scientifically based reading research, including early intervention and reading remediation materials, programs, and approaches;  
(4)a description of how the State educational agency will ensure that professional development activities related to reading instruction are coordinated with other Federal, State, and local level funds and used effectively to improve instructional practices for reading and based on scientifically based reading research;  
(5)a description of how the activities assisted under this subpart will address the needs of teachers and other instructional staff in implementing the essential components of reading instruction;  
(6)a description of how the State educational agency will ensure that eligible local educational agencies receiving subgrants under this subpart will use practices based on scientifically based reading research;  
(7)a description of how the State educational agency will, to the extent practicable, made grants to eligible local educational agencies in both rural and urban areas;  
(8)a description of how the State educational agency will build on, and promote coordination among reading programs in the State (including federally funded programs such as programs under the Adult Education and Family Literacy Act, the Individuals with Disabilities Education Act, and subpart 1 and 2) to increase the effectiveness of the programs in improving reading for adults and children and to avoid duplications of the efforts of the program;  
(9)a description of how the State educational agency will assess and evaluate, on a regular basis, eligible local educational agency activities assisted under this subpart, with respect to whether the activities have been effective in achieving the purposes of the program; and  
(10)a description of how the State educational agency will address the reading needs of children with disabilities, and students who are limited English proficient, in grades 4 through 12 and how the State educational agency will provide professional development in adolescent reading instruction to special education teachers or teachers of students who are limited English proficient.  
(b)State Distribution of FundsOf the amount allotted to a State educational agency under section 1264(b)(1)(D), the State educational agency shall use— 
(1)not less than 95 percent of such amount to award subgrants under section 1266 and  
(2)not more than 5 percent of such amount to carry out the activities described in subsection (c) and to administer the program.  
(c)State Activities 
(1)Mandatory activitiesA State educational agency that receives an allotment under section 1264(b)(1)(D) shall use the funds made available under subsection (b)(2) to carry out all of the following activities: 
(A)Professional inservice and preservice development and reviewA State educational agency may expend not more than 65 percent of the amount of the funds made available under paragraph (1)— 
(i)to develop and implement a program of professional development for teachers, including special education teachers, in grades 4 through 12 that will prepare these teachers in all the essential components of reading instruction and shall include— 
(I)information on instructional materials, programs, strategies, and approaches based on scientifically based reading research, including early intervention and reading remediation materials, programs, and approaches; and  
(II)instruction in the use of screening, diagnostic, and classroom-based instructional reading assessments and other scientifically based procedures that effectively identify students who may be at risk for reading failure or who are having difficulty reading; and  
(ii)to strengthen and enhance preservice courses for students preparing, at all public institutions of higher education in the State, to teach grades 4 through 12 by— 
(I)reviewing such courses to determine whether the courses’ content is consistent with the findings of the most current scientifically based reading research, including findings on the essential components of reading instruction;  
(II)following up such reviews with recommendations to ensure that such institutions offer courses that meet the highest standards; and  
(III)preparing a report on the results of such reviews, submitting the report to the reading and literacy partnership for the State established under section 1203(d) and all public institutions of higher education in the State, and making the report available for public review by means of the Internet; and  
(iii)to make recommendations on how the State licensure and certification standards in the area of reading might be improved.  
(B)Technical assistance for local educational agencies and schoolsA State educational agency may expend not more than 25 percent of the amount of the funds made available under paragraph (1) for one or more of the following: 
(i)Assisting local educational agencies in accomplishing the tasks required to design and implement a program under this subpart, including— 
(I)selecting and implementing a program or programs of reading instruction based on scientifically based reading research;  
(II)selecting screening, diagnostic, and classroom based instructional reading assessments; and  
(III)identifying eligible professional development providers to help prepare reading teachers to teach described in subclauses (I) and (II).  
(ii)Providing expanded opportunities to students in grades 4 through 12 who are served by eligible local educational agencies for receiving reading assistance from alternative providers that includes— 
(I)screening, diagnostic, and classroom-based instructional reading assessments; and  
(II)as need is indicated by the assessments under clause (I), instruction based on scientifically based reading research that includes the essential components of reading instruction.  
(C)Planning, administration, and reporting 
(i)Expenditure of fundsA State educational agency may expend not more than 10 percent of the amount of funds made available under paragraph (1) for the activities described in this paragraph.  
(ii)Planning and administrationA State educational agency that receives a grant under this section may expend funds made available under clause (i) for planning and administration relating to the State uses of funds authorized under this subpart, including the following: 
(I)Administering the distribution of competitive subgrants to eligible local educational agencies.  
(II)Assessing and evaluating, on a regular basis, eligible local educational agency activities assisted under this subpart, with respect to whether they have been effective in increasing the number of children in grades 4 through 12 served under this subpart who can read at or above grade level.  
(D)Annual reporting 
(i)In generalA State educational agency that receives a grant under this section shall expend funds made available under subparagraph (A) to provide the Secretary annually with a report on the implementation of this subpart.  
(ii)Information includedEach report under this subparagraph shall include information on the following: 
(I)Evidence that the State educational agency is fulfilling its obligations under this subpart.  
(II)Specific identification of those schools and local educational agencies that report the largest gains in reading achievement.  
(III)The progress the State educational agency and local educational agencies within the State are making in reducing the number of students served under this subpart in grades 4 through 12 who are reading below grade level, as demonstrated by such information as teacher reports and school evaluations of mastery of the essential components of reading instruction.  
(IV)Evidence on whether the State educational agency and local educational agencies within the State have significantly increased the number of students reading at grade level or above, significantly increased the percentages of students described in section 1111(b)(2)(C)(v)(II) who are reading at grade level or above, and successfully implemented this subpart.  
(iii)Privacy protectionData in the report shall be reported in a manner that protects the privacy of individuals.  
(iv)ContractTo the extent practicable, a State educational agency shall enter into a contract with an entity that conducts scientifically based reading research, under which contract the entity will assist the State educational agency in producing the reports required to be submitted under this subparagraph.  
(2)Permissive activitiesA State educational agency that receives an allotment under section 1264(b)(1)(D) may use the funds made available under subsection (b)(2) to carry out any of the following activities: 
(A)Identifying providers of high-quality professional development for local educational agencies.  
(B)Training the personnel of local educational agencies to use data systems that track student reading achievement.  
(d)Review 
(1)Progress report 
(A)SubmissionNot later than 60 days after the termination of the third year and fifth year of the grant period, each State educational agency receiving a grant under this section shall submit a progress report to the Secretary.  
(B)Information includedThe progress report shall include information on the progress the State educational agency and local educational agencies within the State are making in reducing the number of students served under this subpart in grades 4 through 12 who are reading below grade level (as demonstrated by such information as teacher reports and school evaluations of mastery of the essential components of reading instruction). The report shall also include evidence from the State educational agency and local educational agencies within the State that the State educational agency and the local educational agencies have significantly increased the number of students reading at grade level or above, significantly increased the percentages of students described in section 1111(b)(2)(C)(v)(II) who are reading at grade level or above, and successfully implemented this subpart.  
(2)Peer reviewThe progress report described in paragraph (1) shall be reviewed by the peer review panel convened under section 1264(d).  
(e)Funds not used for state level activitiesAny portion of funds described in subsection (c)(1) that a State educational agency does not expend in accordance with subsection (c)(1) shall be expended for the purpose of making subgrants in accordance with section 1266.  
1266.Grants and subgrants to local educational agencies 
(a)Subgrants authorizedA State receiving an allotment under section 1264(b)(1)(D) shall use funds made available under section 1265(b)(1) to award subgrants, on a competitive basis, to local educational agencies and consortia of local educational agencies to enable the local educational agencies and consortia to carry out the authorized activities described in subsection (d).  
(b)ApplicationsA local educational agency or consortium desiring to receive a grant or subgrant under this Act shall submit an application to the Secretary or the State educational agency (as appropriate) at such time, in such manner, and containing such information as the Secretary or the State educational agency, respectively, may require. Such application shall include the information described in section 1265(a)(2) through (10).  
(c)Award basis 
(1)Priority 
(A)In generalThe Secretary or the State educational agency, as appropriate, shall give priority to awarding a grant or subgrant under this subpart to a local educational agency or consortium, on the basis of the factors described in subparagraph (B).  
(B)FactorsThe factors referred to in subparagraph (A) are— 
(i)the number of children aged 5 to 17 served by the local educational agency or consortium who are from families below the poverty level, based on the most recent satisfactory data provided to the Secretary by the Bureau of the Census for determining eligibility under section 1124(c)(1)(A);  
(ii)the number or percentage of students in grades 4 through 12 served by the local educational agency or consortium who are reading or writing below grade level; and  
(iii)the total number or percentage of schools served by the local educational agency or consortium that— 
(I)enroll students in any of the grades 4 through 12; and  
(II)were identified for school improvement, corrective action, or restructuring under paragraph (1), (7), or (8) of section 1116(b) for the preceding academic year.  
(2)Amount of the grantIn determining the amounts of the grant or subgrant awards under this subpart, the Secretary or the State educational agency, as applicable, shall— 
(A)provide funds in sufficient size and scope to enable the local educational agency or consortium receiving a grant or subgrant to improve adolescent literacy instruction; and  
(B)provide funds in an amount related to the number or percentage of students in grades 4 through 12 served by the local educational agency or consortium who are reading below grade level.  
(d)Local authorized activities 
(1)Mandatory activitiesA local educational agency or consortium that receives a grant or subgrant under this subpart shall use the grant or subgrant funds to carry out all of the following activities for students in grades 4 through 12: 
(A)Selecting and administering screenings, diagnostic assessments, formative assessments, and summative assessments.  
(B)Selecting and implementing a learning system or program of reading instruction based on scientifically based reading research that— 
(i)includes the essential components of reading instruction; and  
(ii)provides such instruction to the children in kindergarten grades 4 through 12 in the schools served by the eligible local educational agency, including children who— 
(I)may have reading difficulties;  
(II)are at risk of being referred to special education based on these difficulties;  
(III)have been evaluated under section 614 of the Individuals with Disabilities Education Act but, in accordance with section 614(b)(5) of that Act, have not been identified as being a child with a disability (as defined in section 602 of that Act);  
(IV)are being served under such Act primarily due to being identified as being a child with a specific learning disability (as defined in section 602 of that Act) related to reading;  
(V)are deficient in the essential components of reading skills, as listed in subparagraphs (A) through (E) of section 1208(3); or  
(VI)are identified as having limited English proficiency.  
(C)Procuring and implementing instructional materials, including education technology such as software and other digital curricula, that are based on scientifically based reading research.  
(D)Providing professional development for teachers in grades 4 through 12, and special education teachers in grades 4 through 12, that— 
(i)will prepare these teachers in all of the essential components of reading instruction;  
(ii)shall include— 
(I)information on instructional materials, programs, strategies, and approaches based on scientifically based reading research, including early intervention, classroom reading materials, and remedial programs and approaches; and  
(II)instruction in the use of screening, diagnostic, and classroom-based instructional reading assessments and other procedures that effectively identify students who may be at risk for reading failure or who are having difficulty reading;  
(iii)shall be provided by eligible professional development providers; and  
(iv)will assist teachers in becoming highly qualified in reading instruction in accordance with the requirements of section 1119.  
(E)Collecting and summarizing data— 
(i)to document the effectiveness of activities carried out under this subpart in individual schools and in the local educational agency as a whole; and  
(ii)to stimulate and accelerate improvement by identifying the schools that produce significant gains in reading achievement.  
(F)Reporting data for all students and categories of students described in section 1111(b)(2)(C)(v)(II).  
(G)Promoting reading and library programs that provide access to engaging reading material, including coordination with programs funded through grants received under subpart 4, where applicable.  
(H)In the case of a local educational agency or consortium receiving a grant under section 1264(a)(1)(B), submitting to the Secretary, not later than 60 days after the termination of the third year and the fifth year of the grant period, a progress report that contains the information described in section 1265(c)(1)(D)(i) with respect to the local educational agency, which report shall be reviewed by the peer review panel convened under section 1264(d).  
(2)Permissive activitiesA local educational agency or consortium that receives a grant or subgrant under this subpart may use the grant or subgrant funds to carry out any of the following activities for students in grades 4 through 12: 
(A)Providing training in the essential components of reading instruction to a parent or other individual who volunteers to be a student’s reading tutor, to enable such parent or individual to support instructional practices that are based on scientifically based reading research and are being used by the student’s teacher.  
(B)Assisting parents, through the use of materials and reading programs, strategies, and approaches (including family literacy services) that are based on scientifically based reading research, to encourage reading and support their child’s reading development.  
(3)Limitation to certain schoolsA local educational agency receiving a subgrant under subsection (a) shall, in distributing subgrant funds under this subsection, provide funds only to schools that both— 
(A)are among the schools served by the local educational agency with the highest percentages or numbers of students in grades 4 through 12 reading below grade level, based on the most currently available data; and  
(B) 
(i)are identified for school improvement and assistance or redesign under section 1116; or  
(ii)have the highest percentages or numbers of children counted under section 1124(c).  
(e)Local planning and administrationAn eligible local educational agency that receives a subgrant under this subsection may use not more than 3.5 percent of the funds provided under the subgrant for planning and administration.  
1267.Consequences of insufficient progress 
(a)Consequences for grant recipientsIf the Secretary determines that a State educational agency receiving a grant under section 1264(b)(1)(D) or a local educational agency or consortium receiving a grant under section 1264(a)(1)(B) is not making significant progress in meeting the purposes of this Act after the submission of a progress report described in section 1265(c)(1)(D) or section 1266(d)(1)(F), respectively, then the Secretary may withhold, in whole or in part, further payments under this Act in accordance with section 455 of the General Education Provisions Act (20 U.S.C. 1234d) or take such other action authorized by law as the Secretary determines necessary, including providing technical assistance upon request of the State educational agency, local educational agency, or consortium, respectively.  
(b)Consequences for subgrant recipientsA State educational agency receiving a grant under section 1264(b)(1)(D) may refuse to award subgrant funds to a local educational agency or consortium under section 1266(a) if the State educational agency finds that the local educational agency or consortium is not making significant progress in meeting the purposes of this subpart, after— 
(1)providing technical assistance to the local educational agency or consortium; and  
(2)affording the local educational agency or consortium notice and an opportunity for a hearing.  
1268.National evaluation 
(a)In generalFrom amounts reserved under subsection (a)(1) or (b)(1) (as the case may be) of section 1264, the Secretary shall enter into a contract with an independent organization to perform a 5-year evaluation of the grant and subgrant programs assisted under this Act. Such evaluation shall include research that applies rigorous, systematic, and objective procedures to obtain valid knowledge relevant to reading development, reading and writing instruction, and reading and writing difficulties; and includes research that employs experimental, quasi-experimental, and qualitative research methods involving rigorous data analyses that are adequate to test the stated hypotheses and justify the general conclusions drawn.  
(b)Contents of evaluationThe evaluation described in subsection (a) shall include an analysis of each of the following: 
(1)An analysis of the relationship between each of the essential components of reading instruction and overall reading proficiency.  
(2)An analysis of whether assessment tools used by State educational agencies and local educational agencies measure the essential components of reading.  
(3)An analysis of how State reading standards correlate with the essential components of reading instruction.  
(4)A measurement of the extent to which specific instructional materials improve reading proficiency.  
(5)A measurement of the extent to which specific screening, diagnostic, and classroom-based instructional reading assessments assist teachers in identifying specific reading deficiencies.  
(6)A measurement of the extent to which professional development programs implemented by State educational agencies using funds received under this subpart improve reading instruction.  
(7)A measurement of how well students preparing to enter the teaching profession are prepared to teach the essential components of reading instruction.  
(8)An analysis of changes in students’ interest in reading and time spent reading outside of school.  
(9)Any other analysis or measurement pertinent to this subpart that is determined to be appropriate by the Secretary.  
(c)Program ImprovementThe findings of the evaluation conducted under this section shall be provided to State educational agencies and local educational agencies on a periodic basis for use in program improvement.  
1269.Information disseminationFrom amounts reserved under subsection (a)(1) or (b)(1) (as the case may be) of section 5, the Director of the National Institute for Literacy, in collaboration with the Secretary, the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.), and the Director of the National Institute of Child Health and Human Development, shall distribute information on adolescent reading instruction, including— 
(1)disseminate information on scientifically based reading research pertaining to children, youth, and adults;  
(2)identify and disseminate information about schools, local educational agencies, and State educational agencies that have effectively developed and implemented classroom reading programs that meet the requirements of this subpart, including those State educational agencies, local educational agencies, and schools that have been identified as effective through the evaluation and peer review provisions of this subpart; and  
(3)support the continued identification and dissemination of information on reading programs that contain the essential components of reading instruction as supported by scientifically based reading research, that can lead to improved reading outcomes for children, youth, and adults.  
1270.Prohibition against Federal mandates, direction, or controlNothing in this subpart shall be construed to authorize an officer, employee, or contractor of the Federal Government to mandate, direct, limit, or control a State, local educational agency, or school’s specific instructional content, academic achievement standards and assessments, curriculum, or program of instruction.  
1271.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart such sums as may be necessary for each of fiscal years 2009 through 2012. .  
IIRecruiting Teachers for Underserved Urban and Rural United States Communities 
201.PurposesThe purposes of this part are— 
(1)to raise the number of highly accomplished recent college graduates teaching in underserved urban and rural communities in the United States;  
(2)to increase the number of school districts and communities served by a nationally recruited corps of outstanding new teachers; and  
(3)to build a broader pipeline of talented and experienced future leaders in public education and education reform.  
202.DefinitionsIn this part: 
(1)In generalThe terms highly qualified, local educational agency, and Secretary have the meanings given the terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  
(2)GranteeThe term grantee means Teach For America, Inc.  
(3)High needThe term high need, when used with respect to a local educational agency, means a local educational agency in which a substantial percentage of students are eligible for free or reduced price meals through the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).  
203.Grant program authorizedThe Secretary is authorized to award a grant to Teach For America, Inc., the national corps of outstanding recent college graduates who commit to teach for 2 years in underserved communities in the United States, to implement and expand its program of recruiting, selecting, training, and supporting new teachers.  
204.Grant requirementsIn carrying out the grant program under this part, the Secretary shall enter into an agreement with the grantee under which the grantee agrees to use the grant funds— 
(1)to provide highly qualified teachers to high need local educational agencies in urban and rural communities;  
(2)to pay the cost of recruiting, selecting, training, and supporting new teachers; and  
(3)to serve a substantial number of students who are eligible for free or reduced price meals through the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.).  
205.Authorized activitiesGrant funds provided under this part shall be used by the grantee to carry out each of the following activities: 
(1)Recruiting and selecting teachers through a highly-selective national process.  
(2)Providing preservice training to selected teachers through a rigorous summer institute that includes hands-on teaching experience and significant exposure to education coursework and theory.  
(3)Placing selected teachers in schools and positions in high need local education agencies.  
(4)Providing ongoing professional development activities for the selected teachers in the classroom, including regular classroom observations and feedback, and ongoing training and support.  
206.Evaluation 
(a)Annual reportThe grantee shall provide to the Secretary an annual report that includes— 
(1)data on the number and characteristics of the teachers provided to local educational agencies through the grant under this part;  
(2)an externally conducted analysis of the satisfaction of local educational agencies and principals with the teachers so provided; and  
(3)comprehensive data on the background of the selected teachers, the training such teachers received, the placement sites of the teachers, the professional development of the teachers, and the retention of the teachers.  
(b)StudyFrom funds appropriated under this legislation, the Secretary shall provide for a study comparing the academic achievement of students taught by the teachers selected, trained, and placed under this part with the academic achievement of students taught by other teachers in the same schools and positions. The Secretary shall provide for such a study not less than once every 3 years, and each such study shall include multiple local education agencies. Each such study shall meet the peer-review standards of the education research community.  
207.Participation agreement and financial assistance under Troops to Teachers programSection 2304 of the Elementary and Secondary Education Act of 1965 is amended in subsection (a)(1)(B) by striking for not less than 3 school years and all that follows through the period at the end and inserting the following: for not less than 3 school years, to begin the school year after obtaining that certification or licensing, with a high-need local educational agency or public charter school, as such terms are defined in section 2102 or, if there is no high-need local educational agency or public charter school for which the member is qualified to teach within a 50-mile radius of the member’s residence, then under circumstances covered by section 2302(b)(2)..  
208.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as may be necessary.  
209.New part E (Civic Education; transferred from title II) 
(a)New partTitle V is amended by adding at the end the following: 
 
ECivic Education .  
(b)Transfer from title IISections 2341 through 2346 (20 U.S.C. 6711 through 6716), as in effect immediately before the enactment of this Act, are— 
(1)transferred to part E of title V;  
(2)added after the part heading; and  
(3)redesignated as 5701 through 5706, respectively.  
(c)Conforming changesPart E of title V is further amended— 
(1)in each of sections 5701, 5702, and 5706 (as so redesignated) by striking subpart and inserting part; and  
(2)by striking 2343, 2344, 2345, and 2346 each place such term appears (including where it appears as part of a longer citation, such as in 2343(a)(1)) and inserting 5703, 5704, 5705, and 5706, respectively.  
(d)General authoritySection 5703 (formerly 2343; 20 U.S.C. 6713) is further amended in subsection (a)(3)— 
(1)by striking government education and economic education and inserting government education or economic education; and  
(2)by inserting after civic education the following: or economic education.  
(e)We the People programSection 5704 (formerly 2344; 20 U.S.C. 6714) is further amended— 
(1)in subsection (a)(1)(B)— 
(A)in clause (ii) by striking and at the end;  
(B)in clause (iii) by striking the period at the end and inserting a semicolon; and  
(C)by adding at the end the following: 
 
(iv)to provide civic education materials and services to address the needs of Native Americans; and  
(v)to implement a comprehensive program to improve public knowledge, understanding, and support of American democratic institutions. ; and  
(2)in subsection (b)(1)— 
(A)in subparagraph (A)(iii) by striking middle school level and inserting middle and secondary school levels; and  
(B)in subparagraph (B)— 
(i)in clause (iii) by striking and at the end;  
(ii)in clause (iv) by striking the period at the end and inserting ; and; and  
(iii)by adding at the end the following: 
 
(v)to provide civic education materials and services to address the needs of Native Americans, immigrants, new citizens, and other postsecondary and adult populations. .  
(f)Cooperative civic education and economic education exchange programsSection 5705 (formerly 2345; 20 U.S.C. 6715) is further amended in subsection (g) by striking and any developing country and all that follows through the period at the end and inserting and any other developing country if the Secretary of State concurs with the Secretary that conducting such activities in such developing country is consistent with the goals of achieving a political culture supportive of democratic values, principles, and institutions..  
(g)Authorization of appropriationsSection 5706 (formerly 2346; 20 U.S.C. 6716) is further amended by striking $30,000,000 for fiscal year 2002 and all that follows through the period at the end and inserting such sums as may be necessary for each fiscal year..  
IIIHomeless Education 
301.Education for homeless children and youthsSubtitle B of title VII of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431 et seq.) is amended to read as follows: 
 
BEducation for Homeless Children and Youths  
721.Statement of policyThe following is the policy of Congress: 
(1)Each State and local educational agency shall ensure that each child of a homeless individual and each homeless youth has equal access to the same free, appropriate public education, including State-funded or local educational agency-funded preschool programs, as provided to other children and youths.  
(2)In any State or local educational agency where compulsory residency requirements or other requirements of laws, regulations, practices, or policies may act as a barrier to the enrollment, attendance, or success in school or in State-funded or local educational agency-funded preschool programs of homeless children and youths, the State, and local educational agencies, will review and revise such laws, regulations, practices, or policies to ensure that homeless children and youths are afforded the same free, appropriate public education as provided to other children and youths.  
(3)Homelessness alone is not sufficient reason to separate students from the mainstream school environment.  
(4)Homeless children and youths should have access to the education and other services, including transportation services to assist with school readiness, success, and maintaining school stability, that such children and youths need to ensure that such children and youths have an opportunity to meet the same challenging State student academic achievement standards to which all students are held.  
722.Grants for state and local activities for the education of homeless children and youths 
(a)General authorityThe Secretary is authorized to make grants to States in accordance with the provisions of this section to enable such States to carry out the activities described in subsections (d) through (g).  
(b)ApplicationNo State may receive a grant under this section unless the State educational agency submits an application to the Secretary at such time, in such manner, and containing or accompanied by such information as the Secretary may reasonably require.  
(c)Allocation and reservations 
(1)Allocation 
(A)In generalSubject to subparagraph (B), the Secretary is authorized to allot to each State an amount that bears the same ratio to the amount appropriated for such year under section 726 that remains after the Secretary reserves funds under paragraph (2) and uses funds to carry out subsections (d) and (h) of section 724, as the amount allocated under section 1122 of the Elementary and Secondary Education Act of 1965 to the State for that year bears to the total amount allocated under section 1122 of such Act to all States for that year, except that no State shall receive less than the greater of— 
(i)$300,000; or  
(ii)one-fourth of one percent of the amount appropriated under section 726 for that year;  
(B)Ratable reduction for insufficient fundsIf there are insufficient funds in a fiscal year to allot to each State the minimum amount under subparagraph (A), the Secretary shall ratably reduce the allotments to all States based on the proportionate share that each State received under this subsection for the preceding fiscal year.  
(2)Reservations 
(A)The Secretary is authorized to reserve 0.1 percent of the amount appropriated for each fiscal year under section 726 to be allocated by the Secretary among the United States Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands, according to their respective need for assistance under this subtitle, as determined by the Secretary.  
(B) 
(i)The Secretary shall transfer one percent of the amount appropriated for each fiscal year under section 726 to the Department of the Interior for programs for Indian students served by schools funded by the Secretary of the Interior, as determined under the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), that are consistent with the purposes of the programs described in this subtitle.  
(ii)The Secretary and the Secretary of the Interior shall enter into an agreement, consistent with the requirements of this subtitle, for the distribution and use of the funds described in clause (i) under terms that the Secretary determines best meet the purposes of the programs described in this subtitle. Such agreement shall set forth the plans of the Secretary of the Interior for the use of the amounts transferred, including appropriate goals, objectives, and milestones.  
(3)State definedFor purposes of this subsection, the term State does not include the United States Virgin Islands, Guam, American Samoa, or the Commonwealth of the Northern Mariana Islands.  
(d)ActivitiesGrants under this section shall be used for the following: 
(1)To carry out the policies set forth in section 721 in the State.  
(2)To provide activities for, and services to, homeless children and youths that enable such children and youths to enroll in, attend, and succeed in school, including in State-funded and local educational agency-funded preschool programs.  
(3)To establish or designate an Office of Coordinator for Education of Homeless Children and Youths in the State educational agency that has sufficient capacity to carry out the duties described in this subtitle.  
(4)To prepare and carry out the State plan described in subsection (g).  
(5)To develop and implement professional development activities for liaisons designated under subsection (g)(1)(J)(ii), and school personnel (that may include personnel at community agencies that provide services to homeless children and youth) to heighten their awareness of, and capacity to respond to, specific problems in the education of homeless children and youths.  
(e)State and local subgrants 
(1)Minimum disbursements by StatesFrom the sums made available each year to carry out this subtitle, the State educational agency shall distribute not less than 75 percent in subgrants to local educational agencies for the purposes of carrying out section 723.  
(2)Use by State educational agencyA State educational agency may use funds made available for State use under this subtitle to conduct activities under subsection (f) directly or through grants or contracts.  
(3)Prohibition on segregating homeless students 
(A)In generalExcept as provided in subparagraph (B) and section 723(a)(2)(B)(ii), in providing a free public education to a homeless child or youth, no State receiving funds under this subtitle shall segregate such child or youth in a separate school, or in a separate program within a school, based on such child’s or youth’s status as homeless.  
(B)ExceptionNotwithstanding subparagraph (A), paragraphs (1)(J)(i) and (3) of subsection (g), section 723(a)(2), and any other provision of this subtitle relating to the placement of homeless children or youths in schools, a State that has a separate school for homeless children or youths that was operated in fiscal year 2000 in a covered county shall be eligible to receive funds under this subtitle for programs carried out in such school if— 
(i)the school meets the requirements of subparagraph (C);  
(ii)any local educational agency serving a school that the homeless children and youths enrolled in the separate school are eligible to attend meets the requirements of subparagraph (E); and  
(iii)the State is otherwise eligible to receive funds under this subtitle.  
(C)School requirementsFor the State to be eligible under subparagraph (B) to receive funds under this subtitle, the school described in such subparagraph shall— 
(i)provide written notice, at the time any child or youth seeks enrollment in such school, and at least twice annually while the child or youth is enrolled in such school, to the parent or guardian of the child or youth (or, in the case of an unaccompanied youth, the youth) that— 
(I)shall be signed by the parent or guardian (or, in the case of an unaccompanied youth, the youth);  
(II)sets forth the general rights provided under this subtitle;  
(III)specifically states— 
(aa)the choice of schools homeless children and youths are eligible to attend, as provided in subsection (g)(3)(A);  
(bb)that no homeless child or youth is required to attend a separate school for homeless children or youths;  
(cc)that homeless children and youths shall be provided comparable services described in subsection (g)(4), including transportation services, educational services, and meals through school meals programs; and  
(dd)that homeless children and youths should not be stigmatized by school personnel; and  
(IV)provides contact information for the local educational agency liaison and the Coordinator for Education of Homeless Children and Youths in the State;  
(ii) 
(I)provide assistance to the parent or guardian of each homeless child or youth (or, in the case of an unaccompanied youth, the youth) to exercise the right to attend the parent’s or guardian’s (or youth’s) choice of schools, as provided in subsection (g)(3)(A); and  
(II)coordinate with the local educational agency with jurisdiction for the school selected by the parent or guardian (or youth), to provide transportation and other necessary services;  
(iii)ensure that the parent or guardian (or, in the case of an unaccompanied youth, the youth) shall receive the information required by this subparagraph in a manner and form understandable to such parent or guardian (or youth), including, if necessary and to the extent feasible, in the native language of such parent or guardian (or youth); and  
(iv)demonstrate in the school’s application for funds under this subtitle that such school— 
(I)is complying with clauses (i) and (ii); and  
(II)is meeting (as of the date of submission of the application) the same Federal and State standards, regulations, and mandates as other public schools in the State (such as complying with sections 1111 and 1116 of the Elementary and Secondary Education Act of 1965 and providing a full range of education and related services, including services applicable to students with disabilities).  
(D)School ineligibilityA separate school described in subparagraph (B) that fails to meet the standards, regulations, and mandates described in subparagraph (C)(iv)(II) shall not be eligible to receive funds under this subtitle for programs carried out in such school after the first date of such failure.  
(E)Local educational agency requirementsFor the State to be eligible to receive the funds described in subparagraph (B), the local educational agency described in subparagraph (B)(ii) shall— 
(i)implement a coordinated system for ensuring that homeless children and youths— 
(I)are advised of the choice of schools provided in subsection (g)(3)(A);  
(II)are immediately enrolled, in accordance with subsection (g)(3)(C), in the school selected under subsection (g)(3)(A); and  
(III)are promptly provided necessary services described in subsection (g)(4), including transportation, to allow homeless children and youths to exercise their choices of schools under subsection (g)(3)(A);  
(ii)document that written notice has been provided— 
(I)in accordance with subparagraph (C)(i) for each child or youth enrolled in a separate school under subparagraph (B); and  
(II)in accordance with subsection (g)(6)(A)(v);  
(iii)prohibit schools within the agency’s jurisdiction from referring homeless children or youths to, or requiring homeless children and youths to enroll in or attend, a separate school described in subparagraph (B);  
(iv)identify and remove any barriers that exist in schools within the agency’s jurisdiction that may have contributed to the creation or existence of separate schools described in subparagraph (B); and  
(v)not use funds received under this subtitle to establish— 
(I)new or additional separate schools for homeless children or youths; or  
(II)new or additional sites for separate schools for homeless children or youths, other than the sites occupied by the schools described in subparagraph (B) in fiscal year 2000.  
(F)Report 
(i)PreparationThe Secretary shall prepare a report on the separate schools and local educational agencies described in subparagraph (B) that receive funds under this subtitle in accordance with this paragraph. The report shall contain, at a minimum, information on— 
(I)compliance with all requirements of this paragraph;  
(II)barriers to school access in the school districts served by the local educational agencies; and  
(III)the progress the separate schools are making in integrating homeless children and youths into the mainstream school environment, including the average length of student enrollment in such schools.  
(ii)Compliance with information requestsFor purposes of enabling the Secretary to prepare the report, the separate schools and local educational agencies shall cooperate with the Secretary and the Coordinator for Education of Homeless Children and Youths established in the State under subsection (d)(3), and shall comply with any requests for information by the Secretary and State Coordinator for such State.  
(iii)SubmissionNot later than two years after the date of the enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2007, the Secretary shall submit the report described in clause (i) to— 
(I)the President;  
(II)the Committee on Education and Labor of the House of Representatives; and  
(III)the Committee on Health, Education, Labor, and Pensions of the Senate.  
(G)DefinitionFor purposes of this paragraph, the term covered county means— 
(i)San Joaquin County, California;  
(ii)Orange County, California;  
(iii)San Diego County, California; and  
(iv)Maricopa County, Arizona.  
(f)Functions of the office of coordinatorThe Coordinator for Education of Homeless Children and Youths established in each State shall— 
(1)gather and make publicly available reliable, valid, and comprehensive information on the nature and extent of the problems homeless children and youths have in gaining access to State-funded and local educational agency-funded preschool programs and to public elementary schools and secondary schools, the difficulties in identifying the special needs of such children and youths, any progress made by the State educational agency and local educational agencies in the State in addressing such problems and difficulties, and the success of the programs under this subtitle in allowing homeless children and youths to enroll in, attend, and succeed in, school;  
(2)develop and carry out the State plan described in subsection (g);  
(3)collect and transmit to the Secretary, at such time and in such manner as the Secretary may require, reports containing such information as the Secretary determines is necessary to assess the educational needs of all homeless children and youths within the State, including data requested pursuant to subsection (h) of section 724;  
(4)in order to improve the provision of comprehensive education and related services to homeless children and youths and their families, and to minimize educational disruption for such children and youth and their families, coordinate and collaborate with— 
(A)educators, including special education personnel, State-funded and local educational agency-funded preschool program personnel, and personnel from programs provided under titles I, III, and IV of the Elementary and Secondary Education Act of 1965 and similar State programs;  
(B)State and local providers of services to homeless children, and youths (including unaccompanied youths), and homeless families, including child welfare and social services agencies, law enforcement, juvenile and family courts, agencies providing mental health services, domestic violence agencies, child care providers, runaway and homeless youth centers, and services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);  
(C)State and local providers of emergency, transitional, and permanent housing to homeless children, youths, and families, including public housing agencies, shelter operators, transitional housing facilities, and transitional living programs for homeless youths;  
(D)local educational agency liaisons designated under subsection (g)(1)(J)(ii) for homeless children and youths; and  
(E)community organizations and groups representing homeless children and youths and their families; and  
(5)provide technical assistance to and conduct monitoring and oversight of local educational agencies, in coordination with local educational agency liaisons designated under subsection (g)(1)(J)(ii), to ensure that local educational agencies comply with the requirements of section 722(e)(3) and paragraphs (3) through (7) of subsection (g).  
(g)State plan 
(1)In generalEach State shall submit to the Secretary and implement a plan to provide for the education of all homeless children and youths within the State. Such plan shall include the following: 
(A)A description of how such children and youths are (or will be) given the opportunity to meet the same challenging State academic achievement standards all students are expected to meet.  
(B)An assurance that the State educational agency and the local educational agency will adopt policies and practices to ensure that all such children and youths, including children and youths separated from public schools, are identified and served.  
(C)A description of procedures for the prompt resolution of disputes arising under this subtitle, which shall— 
(i)ensure that local educational agencies have developed dispute resolution procedures which, at a minimum— 
(I)are developed in coordination and collaboration with the liaisons designated under subsection (g)(1)(J)(ii);  
(II)are accessible to parents and guardians of homeless children and youths and unaccompanied youths;  
(III)provide such parents, guardians, and youths with sufficient opportunity to present their complaints; and  
(IV)ensures that the personnel designated by the local educational agency to carry out dispute resolutions have received training on the requirements of this subtitle.  
(ii)ensure that parents and guardians of homeless children and youths and unaccompanied youths who have exhausted the procedures available under clause (i) are able to appeal to the State educational agency, which shall render decisions that are binding on the relevant local educational agencies;  
(iii)define the role of the Coordinator for Education of Homeless Children and Youths in the State in the dispute resolution procedures for disputes appealed to the State educational agency;  
(iv)include procedures to resolve disputes between local educational agencies promptly;  
(v)ensure that homeless children and youths are enrolled in school pursuant to subsection (g)(3)(E) and receive transportation pursuant to subsection (g)(1)(J)(iii) pending final resolution of disputes, including all available local and State dispute resolution procedures and pending legal actions; and  
(vi)include procedures for State or local educational agencies to determine the need for, and ensure the delivery of, supplemental academic support in cases where a local educational agency has unlawfully denied a student access to school or school services, including transportation.  
(D)A description of programs for school personnel (including liaisons, principals, attendance officers, teachers, enrollment personnel, and specialized instructional support services personnel) to heighten the awareness of such personnel of the specific needs of runaway and homeless youths.  
(E)A description of procedures that ensure that homeless children and youths are able to participate in Federal, State, or local food programs.  
(F)A description of procedures that ensure that— 
(i)homeless children have access to State-funded and local educational agency-funded preschool programs, including through the policies and practices required under subsection (g)(7);  
(ii)homeless youths, including such youths who are separated from the public schools, are identified and accorded access to appropriate secondary education and support services, including through the implementation of policies and practices that lift barriers to on time graduation for such youth, such as policies that address full or partial coursework completed at prior schools and credit recovery opportunities;  
(iii)homeless children and youths who meet the relevant eligibility criteria have access to magnet schools, charter schools, summer schools, career and technical education programs, and advanced placement programs; and  
(iv)homeless children and youths have access to extracurricular activities, athletic activities for which they meet skill level requirements, and before and after school programs, as made available to nonhomeless students including through policies and practices that remove barriers related to fees, credit accrual policies, guardianship, enrollment and participation deadlines, and transportation issues.  
(G)An assurance that the State educational agency and local educational agencies will ensure that homeless children and youths have opportunities to meet the same challenging State student academic achievement standards to which other students are held, including through policies and practices described in clause (iv).  
(H)Strategies to address problems identified in the report provided to the Secretary under subsection (f)(3).  
(I)Strategies to address other problems with respect to the education of homeless children and youths, including problems of enrollment related to— 
(i)immunization and other required health records and screenings;  
(ii)residency requirements;  
(iii)lack of birth certificates, school records, or other documentation;  
(iv)guardianship issues; or  
(v)uniform or dress code requirements.  
(J)A demonstration that the State educational agency and local educational agencies in the State regularly review and revise policies and practices to remove barriers to the enrollment, attendance, retention, and success of homeless children and youths in schools and in State-funded and local educational agency-funded preschool programs in the State.  
(K)Assurances that the following will be carried out: 
(i)The State educational agency and local educational agencies will adopt policies and practices to ensure that homeless children and youths are not stigmatized or segregated on the basis of their status as homeless.  
(ii)Local educational agencies will designate a staff person, who may also be a coordinator for other Federal programs, as the local educational agency liaison for homeless children and youths, and provide training and appropriate capacity for such staff person to carry out the duties described in paragraph (6)(A).  
(iii)The State and its local educational agencies will adopt policies and practices to ensure that transportation is provided, at the request of the parent or guardian (or in the case of an unaccompanied youth, the liaison), to and from the school of origin, (notwithstanding any change to the housing status of such child or youth), for as long as the homeless child or youth has the right to attend the school of origin, as determined in paragraph (3)(A), in accordance with the following, as applicable: 
(I)If the homeless child or youth continues to live in the area served by the local educational agency in which the school of origin is located, the child’s or youth’s transportation to and from the school of origin shall be provided or arranged by the local educational agency in which the school of origin is located.  
(II)If the homeless child’s or youth’s living arrangements in the area served by the local educational agency of origin terminate and the child or youth, though continuing his or her education in the school of origin, begins living in an area served by another local educational agency, the local educational agency of origin and the local educational agency in which the child or youth is living shall share equally the cost and responsibility for providing transportation to and from the school of origin, unless such local educational agencies agree upon another method to apportion cost and responsibility, or the State educational agency has devised another method to apportion cost and responsibility among local educational agencies.  
(2)Compliance 
(A)In generalEach plan adopted under this subsection shall also describe how the State will ensure that local educational agencies in the State will comply with the requirements of paragraphs (3) through (7).  
(B)CoordinationSuch plan shall indicate what technical assistance the State will furnish to local educational agencies and how compliance efforts will be coordinated with the local educational agency liaisons designated under paragraph (1)(J)(ii).  
(3)Local educational agency requirements 
(A)In generalThe local educational agency serving each child or youth to be assisted under this subtitle shall, according to the child’s or youth’s educational best interest— 
(i)continue the child’s or youth’s education in the school of origin for the duration of homelessness— 
(I)in any case in which a child or youth becomes homeless between academic years or during an academic year, and  
(II)for the remainder of the academic year, if the child or youth becomes permanently housed during an academic year; or  
(ii)enroll the child or youth in any public school that nonhomeless students who live in the attendance area in which the child or youth is actually living are eligible to attend.  
(B)Best interest and school stabilityIn determining the educational best interest of the child or youth under subparagraph (A), and to promote the school stability of the child or youth, the local educational agency shall— 
(i)presume that continuing in the school of origin is in the child’s or youth’s best interest, except when doing so is contrary to the wishes of the child’s or youth’s parent or guardian or the unaccompanied youth;  
(ii)consider student-centered factors related to the child’s or youth’s educational best interest, in coordination with the parent, guardian, or youth, including— 
(I)the impact of school mobility on academic achievement and social and emotional well-being;  
(II)the age of the child or youth;  
(III)the impact any commute may have on the child’s or youth’s education;  
(IV)personal safety issues;  
(V)the child’s or youth’s need for special education and related services;  
(VI)the length of anticipated stay in temporary shelter or other temporary location;  
(VII)the time remaining in the school year; and  
(VIII)the school placement of family members;  
(iii)provide the child’s or youth’s parent or guardian or the unaccompanied youth with a written explanation, in a manner and form understandable to such parent, guardian, or youth, including a statement regarding the right to appeal decisions under subparagraph (E), if the local educational agency determines that it is not in the child’s or youth’s best interest to attend the school of origin or the school requested by the parent, guardian, or youth;  
(iv)in the case of an unaccompanied youth, ensure that the homeless liaison designated under paragraph (1)(J)(ii) assists in placement or enrollment decisions under this subparagraph, considers the views of such unaccompanied youth, and provides notice to such youth of the right to appeal decisions under subparagraph (E); and  
(v)provide transportation pursuant to subsections (g)(1)(J)(iii) and (g)(4).  
(C)Enrollment 
(i)In generalThe school selected in accordance with this paragraph shall immediately enroll the homeless child or youth, even if the child or youth— 
(I)is unable to produce records normally required for enrollment, including previous academic records, immunization and other required health records and screenings, proof of residency, proof of guardianship, or other documentation;  
(II)is unable to pay fees in the school selected; or  
(III)has missed application deadlines, if applicable, during any period of homelessness.  
(ii)Relevant academic recordsThe enrolling school shall immediately contact the school last attended by the child or youth to obtain relevant academic and other records.  
(iii)ImmunizationsIf the child or youth needs to obtain immunizations, or immunization or other required health records or screenings, the enrolling school shall immediately enroll the child or youth and refer the parent or guardian of the child or youth, or the unaccompanied youth, to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary immunizations, or immunization or other required health records or screenings, in accordance with subparagraph (D).  
(D)RecordsAny record ordinarily kept by the school, including immunization and other health records and screenings, academic records, birth certificates, guardianship records, and evaluations for special services or programs, regarding each homeless child or youth shall be— 
(i)maintained so that the records are available, in a timely fashion, when a child or youth enters a new school or school district;  
(ii)immediately sent to the enrolling school, even if the student owes fees or fines or was not withdrawn from the previous school in conformance with local withdrawal procedures; and  
(iii)maintained in a manner consistent with section 444 of the General Education Provisions Act (20 U.S.C. 1232g).  
(E)DisputesIf a dispute arises over eligibility for services, school selection, enrollment in a school, or any provision under this subtitle— 
(i)the child or youth shall be immediately enrolled in the school in which enrollment is sought, pending final resolution of the dispute, including all available appeals;  
(ii)the parent, guardian, or unaccompanied youth shall be provided with written explanations of the decisions regarding the subject of the dispute made by the school, the local educational agency, or the State educational agency, which shall include information about the right to appeal the decisions;  
(iii)the parent, guardian, or unaccompanied youth shall be referred to the local educational agency liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute resolution process as described in paragraph (1)(C) as expeditiously as possible after receiving notice of the dispute; and  
(iv)in the case of an unaccompanied youth, the homeless liaison shall ensure that the youth is immediately enrolled in the school in which the youth seeks enrollment pending resolution of the dispute.  
(F)Placement choiceThe choice regarding placement shall be made regardless of whether the child or youth lives with the homeless parents or has been temporarily placed elsewhere.  
(G)School of origin definedIn this paragraph, the term school of origin means the school that the child or youth attended when permanently housed or the school in which the child or youth was last enrolled. Upon the child or youth completing the final grade level served by the school of origin, the term school of origin shall include the designated receiving school at the next grade level for all feeder schools.  
(H)Contact informationNothing in this subtitle shall prohibit a local educational agency from requiring a parent or guardian of a homeless child to submit contact information.  
(I)Privacy 
(i)In generalInformation about a homeless child’s or youth’s housing status, location, or condition of homelessness shall be treated as a student education record under section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and shall not be released to housing providers, employers, or other persons or agencies not authorized under section 99.31 of Part 34 of the Code of Federal Regulations.  
(ii)ComplianceIn complying with the provisions of this subparagraph, the local educational agency shall prioritize activities that prevent the disruption of the child’s or youth’s living situation and that support the safety of survivors of domestic violence and unaccompanied youths.  
(4)Comparable servicesIn addition to services provided for homeless children and youths under this subtitle or other Federal, State, or local law or regulation each homeless child or youth to be assisted under this subtitle also shall be provided services comparable to services offered to other students in the school selected under paragraph (3), including the following: 
(A)Transportation services.  
(B)Educational services for which the child or youth meets the eligibility criteria, including charter schools, magnet schools, educational programs for children with disabilities, and educational programs for students with limited English proficiency.  
(C)Programs in career and technical education.  
(D)Programs for gifted and talented students.  
(E)School nutrition programs.  
(5)Coordination 
(A)In generalEach local educational agency serving homeless children and youths shall coordinate— 
(i)the provision of services under this subtitle with local social services agencies and other agencies or programs providing services to homeless children and youths and their families, including services and programs funded under the Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.) and other agencies serving unaccompanied youths, child welfare agencies, child care agencies, Head Start programs, local programs administering State-funded preschool programs, and agencies providing mental health services;  
(ii)with other local educational agencies on interdistrict issues, including transportation and transfer of school records;  
(iii)the provision of services under this subtitle with other education programs, including programs provided under— 
(I)titles I, III, and IV of the Elementary and Secondary Education Act of 1965 and similar State and local programs, programs in career and technical education, before and after school programs, summer school programs, programs provided for students with disabilities, students with limited English proficiency, and gifted and talented students; and  
(II)the Individuals with Disabilities Education Act and section 504 of the Rehabilitation Act of 1973; and  
(iv)with State and local agencies and organizations providing emergency, transitional, and permanent housing and other services to homeless families and unaccompanied youths.  
(B)Coordination purposeThe coordination required under subparagraph (A) shall be designed to— 
(i)ensure that homeless children and youths have access and reasonable proximity to available education and related support services, including through efforts to— 
(I)decrease the school mobility and time and length of commute to and from school of children and youths;  
(II)raise the awareness of school personnel and service providers of the effects of short-term stays in a shelter and other challenges associated with homelessness; and  
(III)minimize educational disruption for homeless children and youth.  
(6)Local educational agency liaison 
(A)DutiesEach local educational agency liaison for homeless children and youths, designated under paragraph (1)(J)(ii), shall ensure that— 
(i)homeless children and youths are identified by school personnel, through outreach and coordination activities with other entities and agencies, and through the policies and practices implemented pursuant to subsection (g)(1)(B);  
(ii)homeless children and youths enroll in, and have a full and equal opportunity to succeed in, schools of that local educational agency;  
(iii)homeless families, children, and youths receive educational services for which such families, children, and youths are eligible, including Head Start and Even Start programs and State-funded and local educational agency-funded preschool programs, and referrals to health care services, dental services, mental health services, substance abuse services, housing services, and other appropriate services;  
(iv)the parents or guardians of homeless children and youths are informed of the educational and related opportunities available to their children, including preschool opportunities, and are provided with meaningful opportunities to participate in the education of their children;  
(v)public notice of the educational rights of homeless children and youths, including procedures for dispute resolution, is disseminated in locations accessible to parents or guardians of such children and youths and unaccompanied youths, including schools, shelters, and soup kitchens, in a manner and form understandable to parents and guardians of homeless children and youth and unaccompanied youths;  
(vi)disputes are resolved in accordance with paragraph (3)(E);  
(vii)the parent or guardian of a homeless child or youth, and any unaccompanied youth, is fully informed of all transportation services, including transportation to the school of origin, as described in paragraph (1)(J)(iii), and is assisted in accessing transportation to the school that is selected under paragraph (3)(A);  
(viii)school personnel are adequately prepared to implement this subtitle and receive the professional development, resource materials, and technical assistance necessary to carry out the services made available under this subtitle; and  
(ix)unaccompanied youths are enrolled in school and have opportunities to meet the same challenging State student academic achievement standards to which other students are held, including through implementation of the policies and practices required by subsections (g)(1)(F).  
(B)NoticeState coordinators established under subsection (d)(3) and local educational agencies shall inform school personnel, service providers, and advocates working with homeless families of the contact information for local educational agency liaisons designated by the local educational agencies and the duties of such liaisons.  
(C)Local and state coordinationLocal educational agency liaisons for homeless children and youths shall, as a part of their duties, coordinate and collaborate with State coordinators and community and school personnel responsible for the provision of education and related services to homeless children and youths. Such coordination shall include collecting and providing to the State coordinator the data needed to meet the requirements of subsections (f)(1) and (f)(3).  
(D)Professional developmentLocal educational agency liaisons for homeless children and youths shall participate in the professional development and other technical assistance activities provided by the State coordinator pursuant to subsection (f)(6).  
(7)School readiness for homeless children 
(A)State and local educational agenciesEach State educational agency and local educational agency shall ensure that preschool programs funded, administered, or overseen by each such agency— 
(i)comply with the requirements of subsections (g)(3) and (g)(4);  
(ii)identify homeless children for enrollment and increase their enrollment and attendance in preschool programs, including through policies such as— 
(I)reserving spaces for preschool programs for young children;  
(II)conducting targeted outreach to homeless children and their families;  
(III)waiving application deadlines; and  
(IV)providing ongoing professional development for staff regarding the needs of homeless children and their families and strategies to serve them; and  
(iii)review the educational and related needs of homeless children and their families in their service areas, in coordination with the liaison designated under subsection (g)(1)(J)(ii), and develop policies and practices to meet such needs.  
(B)Other State agenciesIn the case of State-funded preschool programs that are not funded, administered, or overseen by the State educational agency or a local educational agency, the State agency that funds such preschool programs shall— 
(i)develop, review, and revise its policies and practices to remove barriers to the enrollment, attendance, retention, and success of homeless children in preschool programs funded, administered, or overseen by the agency;  
(ii)comply with subsections (g)(3) and (g)(4), except that such programs— 
(I)shall not be subject to the dispute resolution procedures of the State educational agency or local educational agencies, but shall ensure that all of the dispute resolution procedures available through such programs and the State agency that funds, administers, or oversees such programs are accessible to parents and guardians of homeless children and shall provide such parents and guardians with a written explanation of their dispute and appeal rights; and  
(II)shall not be subject to the transportation requirements of subsections (g)(1)(J)(iii) or (g)(3)(B)(v), but shall remove barriers to existing transportation services for homeless children and shall, to the maximum extent practicable, arrange or provide transportation for homeless children to attend preschool programs, including their preschool program of origin;  
(iii)identify homeless children for enrollment and increase their enrollment and attendance in preschool programs, including through policies such as— 
(I)reserving spaces in preschool programs for young children;  
(II)conducting targeted outreach to homeless children and their families;  
(III)waiving application deadlines; and  
(IV)providing ongoing professional development for staff regarding the needs of homeless children and their families and strategies to serve them; and  
(iv)review the educational and related needs of homeless children and their families in the State, in coordination with the Office of the Coordinator for Education of Homeless Children and Youths established under subsection (d)(3), and develop policies and practices to meet identified needs.  
(C)No diminishment of powerNothing in this subtitle shall be construed to diminish the rights of homeless parents, children or youth otherwise provided under State law.  
(8)Review and Revisions 
(A)In General.Each State educational agency and local educational agency that receives assistance under this subtitle shall review and revise any policies that may act as barriers to the enrollment of homeless children and youths in schools that are selected under paragraph (3).  
(B)ConsiderationIn reviewing and revising such policies, consideration shall be given to issues concerning transportations, immunization, residency, birth certificates, school records and other documentation, and guardianship.  
(C)Special AttentionSpecial attention shall be given to ensuring the enrollment and attendance of homeless children and youths who are not currently attending school  
723.Local educational agency subgrants for the education of homeless children and youths 
(a)General authority 
(1)In generalThe State educational agency shall, in accordance with section 722(e), and from amounts made available to such agency under section 726, make subgrants to local educational agencies for the purpose of facilitating the enrollment, attendance, and success in school of homeless children and youths.  
(2)Services 
(A)In generalServices under paragraph (1)— 
(i)may be provided through programs on school grounds or at other facilities; and  
(ii)shall, to the maximum extent practicable, be provided through existing programs and mechanisms that integrate homeless children and youths with nonhomeless children and youths.  
(B)Services on school groundsIf services under paragraph (1) are provided on school grounds, schools— 
(i)may use funds under this subtitle to provide the same services to other children and youths who are determined by the local educational agency to be at risk of failing in, or dropping out of, school, subject to the requirements of clause (ii); and  
(ii)except as otherwise provided in section 722(e)(3)(B), shall not provide services in settings within a school that segregate homeless children and youths from other children and youths, except as necessary for short periods of time— 
(I)for health and safety emergencies; or  
(II)to provide temporary, special, and supplementary services to meet the unique needs of homeless children and youths.  
(3)RequirementServices provided under this section shall not replace the regular academic program and shall be designed to expand upon or improve services provided as part of the school’s regular academic program.  
(b)ApplicationA local educational agency that desires to receive a subgrant under this section shall submit an application to the State educational agency at such time, in such manner, and containing or accompanied by such information as the State educational agency may reasonably require. Such application shall include the following: 
(1)An assessment of the educational and related needs of homeless children and youths in the area served by such agency (which may be undertaken as part of needs assessments for other disadvantaged groups).  
(2)A description of the services and programs for which assistance is sought to address the needs identified in paragraph (1).  
(3)An assurance that the local educational agency’s combined fiscal effort per student, or the aggregate expenditures of that agency and the State with respect to the provision of free public education by such agency for the fiscal year preceding the fiscal year for which the determination is made, was not less than 90 percent of such combined fiscal effort or aggregate expenditures for the second fiscal year preceding the fiscal year for which the determination is made.  
(4)An assurance that the applicant complies with, or will use requested funds to comply with, paragraphs (3) through (7) of section 722(g).  
(5)A description of policies and procedures consistent with section 722(e)(3), that the agency will implement to ensure that activities carried out by the agency will not isolate or stigmatize homeless children and youths.  
(6)An assurance that the local educational agency will collect and promptly provide data requested by the State coordinator pursuant to subsections (f)(1) and (f)(3) of section 722.  
(7)A description of the policies and practices the local educational agency has implemented to remove barriers to the enrollment, attendance, and success in school of all homeless children and youths.  
(c)Awards 
(1)In generalThe State educational agency shall, in accordance with the requirements of this subtitle and from amounts made available to it under section 726, make competitive subgrants to local educational agencies that submit applications under subsection (b). Such subgrants shall be awarded on the basis of the need of such agencies for assistance under this subtitle and the quality of the applications submitted.  
(2)NeedIn determining need under paragraph (1), the State educational agency may consider the number of homeless children and youths enrolled in State-funded or local educational agency-funded preschool programs and in elementary and secondary schools within the area served by the local educational agency, and shall consider the needs of such children and youths and the ability of the local educational agency to meet such needs. The State educational agency may also consider the following: 
(A)The extent to which the proposed use of funds will facilitate the enrollment, retention, and educational success of homeless children and youths.  
(B)The extent to which the application— 
(i)reflects coordination with other local and State agencies that serve homeless children and youths; and  
(ii)describes how the applicant will meet the requirements of section 722(g)(3).  
(C)The extent to which the applicant exhibits in the application and in current practice a commitment to education for all homeless children and youths.  
(D)Such other criteria as the State agency determines appropriate.  
(3)QualityIn determining the quality of applications under paragraph (1), the State educational agency shall consider the following: 
(A)The applicant’s needs assessment under subsection (b)(1) and the likelihood that the program presented in the application will meet such needs.  
(B)The types, intensity, and coordination of the services to be provided under the program.  
(C)The meaningful involvement of parents or guardians of homeless children or youths in the education of their children.  
(D)The extent to which homeless children and youths will be integrated within the regular education program.  
(E)The quality of the applicant’s evaluation plan for the program.  
(F)The extent to which services provided under this subtitle will be coordinated with other services available to homeless children and youths and their families, including housing and child welfare services and services provided under the Individuals with Disabilities Education Act, title I of the Elementary and Secondary Education Act of 1965, and similar State and local programs.  
(G)The extent to which the local educational agency uses the subgrant to leverage resources, including by maximizing funds not provided under this subtitle for the position of the liaison and the provision of transportation.  
(H)The reservation of funds under section 1113(c)(3) of the Elementary and Secondary Education Act of 1965 for homeless children and youth and the applicant’s plan for using such reserved funds to meet the needs described in the needs assessment conducted pursuant to subsection (b)(1).  
(I)Such other measures as the State educational agency considers indicative of a high-quality program, including the extent to which the local educational agency will provide case management or related services to unaccompanied youths and young children.  
(4)Duration of grantsGrants awarded under this section shall be for terms not to exceed three years.  
(d)Authorized activitiesA local educational agency may use funds awarded under this section for activities that carry out the purpose of this subtitle, including the following: 
(1)The provision of tutoring, supplemental instruction, and enriched educational services that are linked to the achievement of the same challenging State academic content standards and challenging State student academic achievement standards the State establishes for other children and youths.  
(2)The provision of expedited evaluations of the strengths and needs of homeless children and youths, including needs and eligibility for programs and services (including educational programs for gifted and talented students, children with disabilities, and students with limited English proficiency, charter schools, magnet schools, and programs in career and technical education, and school nutrition programs).  
(3)Professional development and other activities for educators and specialized instructional support personnel that are designed to heighten the understanding and sensitivity of such personnel to the needs of homeless children and youths, the rights of such children and youths under this subtitle, and the specific educational needs of runaway and homeless youths.  
(4)The provision of referral services to homeless children and youths for medical, dental, mental, and other health services.  
(5)The provision of assistance to defray the cost of transportation for students under sections 722(g)(1)(J)(iii) and 722(g)(4)(A) and children identified under section 722(g)(7), not otherwise provided through Federal, State, or local funding, where necessary to enable students to attend the school selected under section 722(g)(3).  
(6)The provision of developmentally appropriate early childhood development programs, not otherwise provided through Federal, State, or local funding.  
(7)The provision of services and assistance to attract, engage, and retain homeless children and youths, including unaccompanied youths, in public school programs and services provided to nonhomeless children and youths.  
(8)The provision for homeless children and youths of before- and after-school, mentoring, and summer programs in which a teacher or other qualified individual provides tutoring, homework assistance, and supervision of educational activities.  
(9)If necessary, the payment of fees and other costs associated with tracking, obtaining, and transferring records necessary to enroll homeless children and youths in school (including in State-funded or local educational agency-funded preschool programs), including birth certificates, immunization or medical records, academic records, guardianship records, and evaluations for special programs or services.  
(10)The provision of education and training to the parents of homeless children and youths about the rights of, and resources available to, such children and youths, and other activities designed to increase the meaningful involvement of parents or guardians of homeless children or youths in the education of their children.  
(11)The development of coordination between schools and agencies providing services to homeless children and youths, as described in section 722(g)(5).  
(12)The provision of specialized instructional support services (including counseling) and referrals for such services.  
(13)Activities to address the particular needs of homeless children and youths that may arise from domestic violence and parental mental health or substance abuse problems.  
(14)The adaptation of space and purchase of supplies for any nonschool facilities made available under subsection (a)(2) to provide services under this subsection.  
(15)The provision of school supplies, including those supplies to be distributed at shelters or temporary housing facilities, or other appropriate locations.  
(16)The provision of assistance to defray the cost of the position of liaison designated pursuant to section 722(g)(1)(J)(ii), not otherwise provided through Federal, State, or local funding.  
(17)The provision of other extraordinary or emergency assistance needed to enable homeless children and youths to enroll, attend, and succeed in school, including in State-funded or local educational agency-funded preschool programs.  
724.Secretarial responsibilities 
(a)Review of State plansIn reviewing the State plan submitted by a State educational agency under section 722(g), the Secretary shall use a peer review process and shall evaluate whether State laws, policies, and practices described in such plan adequately address the problems of all homeless children and youths relating to access to education and placement as described in such plan.  
(b)Technical assistanceThe Secretary shall provide support and technical assistance to a State educational agencies to assist such agencies in carrying out their responsibilities under this subtitle.  
(c)NoticeThe Secretary shall, before the next school year that begins after the date of enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2007, create and disseminate nationwide a public notice of the educational rights of homeless children and youths, including information regarding the definition of homeless children and youths in paragraph (3) of section 725, and disseminate such notice to other Department of Education offices, including offices responsible for special education programs and higher education and for carrying out title I, title III, title IV, and part B of title V of the Elementary and Secondary Education Act of 1965. The Secretary shall also disseminate such notice to other Federal agencies, programs, and grantees, including Head Start grantees, Health Care for the Homeless grantees, Emergency Food and Shelter grantees, Runaway and Homeless Youth Act grantees, Chafee Independence Program grantees, homeless assistance programs administered by the Department of Housing and Urban Development, and the Office of the Administration of Children Youth and Families of the Department of Health and Human Services.  
(d)Evaluation and disseminationThe Secretary shall conduct evaluation and dissemination activities of programs designed to meet the educational needs of homeless elementary and secondary school students, including homeless students who are enrolled in State-funded or local educational agency-funded preschool programs, and may use funds appropriated under section 726 to award grants to, or enter into contracts or cooperative agreements with, eligible entities to enable the eligible entities to carry out such activities. 
(1)PrioritiesThe Secretary, in making an award of such grant, contract, or cooperative agreement, may give priority to programs with— 
(A)demonstrated experience in dissemination and technical assistance activities, including using the Internet and other state-of-the-art technology for efficient and cost-effective dissemination of information and technical assistance;  
(B)demonstrated experience in the areas of homelessness, at-risk youth, and education; and  
(C)established collaborations and networks among State educational agencies, local educational agencies, and national organizations that provide services to homeless children, youths, and families.  
(e)Submission and distributionThe Secretary shall require applications for grants under section 722 of this subtitle to be submitted to the Secretary not later than the expiration of the 120-day period beginning on the date that funds are available for purposes of making such grants and shall make such grants not later than the expiration of the 180-day period beginning on such date.  
(f)Determination by secretaryThe Secretary, based on the information received from the States and information gathered by the Secretary under subsection (h), shall determine the extent to which State educational agencies are ensuring that each homeless child and homeless youth has access to a free appropriate public education, as described in section 721(1), and shall provide support and technical assistance to State educational agencies in areas in which barriers to a free appropriate public education persist for homeless children and youth.  
(g)PublicationThe Secretary shall develop, issue, and publish in the Federal Register, not later than 90 days after the date of enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2007, a summary of the changes enacted by that Act. The summary shall include— 
(1)strategies by which a State may assist local educational agencies to implement the amendments;  
(2)strategies by which a State can review and revise State policies and procedures that may present barriers to the enrollment, attendance, and success of homeless children and youths; and  
(3)strategies by which State-funded or local educational agency-funded preschool programs can implement the requirements of section 722(g)(7).  
(h)Information 
(1)In generalFrom funds appropriated under section 726, the Secretary shall, directly or through grants, contracts, or cooperative agreements, periodically, but no less frequently than every two years, collect and disseminate publicly data and information regarding— 
(A)the number, and type of temporary housing locations of homeless children and youths, including such children and youths enrolled in State-funded or local educational agency-funded preschool programs, in all local educational agencies;  
(B)the education and related services all such children and youths receive;  
(C)the extent to which the needs of homeless children and youths are being met;  
(D)the academic progress being made by homeless children and youths, including the percent or number of homeless children and youths participating in state assessments; and  
(E)such other data and information as the Secretary determines to be necessary and relevant to carry out this subtitle.  
(2)CoordinationThe Secretary shall coordinate such collection and dissemination with other agencies and entities that receive assistance and administer programs under this subtitle.  
(i)ReportNot later than four years after the date of the enactment of the McKinney-Vento Homeless Education Assistance Improvements Act of 2007, the Secretary shall prepare and submit to the President and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate a report on the status of education of homeless children and youths, which shall include information on— 
(1)the education of homeless children and youths; and  
(2)the actions of the Secretary and the effectiveness of the programs supported under this subtitle.  
725.DefinitionsFor purposes of this subtitle: 
(1)The terms enroll and enrollment include attending classes and participating fully in school activities.  
(2)The term homeless children and youths— 
(A)means individuals who lack a fixed, regular, and adequate nighttime residence (within the meaning of section 103(a)(1)); and  
(B)includes— 
(i)children and youths who are sharing the housing of other persons due to loss of housing, economic hardship, or a similar reason, are living in motels, hotels, trailer parks, or camping grounds due to the lack of alternative adequate accommodations, are living in emergency or transitional shelters, are abandoned in hospitals, or are awaiting foster care placement;  
(ii)children and youths who have a primary nighttime residence that is a public or private place not designed for or ordinarily used as a regular sleeping accommodation for human beings (within the meaning of section 103(a)(2)(C));  
(iii)children and youths who are living in cars, parks, public spaces, abandoned buildings, substandard housing, bus or train stations, or similar settings; and  
(iv)migratory children (as such term is defined in section 1309 of the Elementary and Secondary Education Act of 1965) who qualify as homeless for the purposes of this subtitle because the children are living in circumstances described in clauses (i) through (iii).  
(3)The terms local educational agency and State educational agency have the meanings given such terms in section 9101 of the Elementary and Secondary Education Act of 1965.  
(4)The term Secretary means the Secretary of Education.  
(5)The term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico.  
(6)The term unaccompanied youth means a homeless child or youth not in the physical custody of a parent or legal guardian.  
726.Authorization of appropriationsFor the purpose of carrying out this subtitle, there are authorized to be appropriated such sums as may be necessary for each fiscal year. .  
 
